Exhibit 10.1

 

LOAN AGREEMENT

 

Dated as of April 1, 2008

 

between

 

THE BORROWERS NAMED HEREIN

 

collectively, as Borrower

 

and

 

THE LENDERS NAMED HEREIN

 

collectively, as Lender

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

DEFINITIONS

1

 

 

ARTICLE I

GENERAL TERMS

 

 

Section 1.1.

The Loan

27

Section 1.2.

The Term

27

Section 1.3.

Interest and Principal

27

Section 1.4.

Interest Rate Cap Agreements

28

Section 1.5.

Method and Place of Payment

29

Section 1.6.

Regulatory Change

29

Section 1.7.

Taxes

30

Section 1.8.

Release

31

 

 

ARTICLE II

VOLUNTARY PREPAYMENT

 

 

Section 2.1.

Voluntary Prepayment

31

Section 2.2.

Property Releases

32

Section 2.3.

Release of Vacant Land

33

 

 

ARTICLE III

ACCOUNTS

 

 

Section 3.1.

Cash Management Account

35

Section 3.2.

Distributions from Cash Management Account

36

Section 3.3.

Loss Proceeds Account

37

Section 3.4.

Environmental Escrow Account

37

Section 3.5.

Account Collateral

38

Section 3.6.

Bankruptcy

39

 

 

ARTICLE IV

REPRESENTATIONS

 

 

Section 4.1.

Organization

39

Section 4.2.

Authorization

39

Section 4.3.

No Conflicts

39

Section 4.4.

Consents

40

Section 4.5.

Enforceable Obligations

40

Section 4.6.

No Default

40

Section 4.7.

Payment of Taxes

40

Section 4.8.

Compliance with Law

40

Section 4.9.

ERISA

41

Section 4.10.

Investment Company Act

41

 

i

--------------------------------------------------------------------------------


 

Section 4.11.

No Bankruptcy Filing

41

Section 4.12.

Other Debt

41

Section 4.13.

Litigation

41

Section 4.14.

Leases; Material Agreements

41

Section 4.15.

Full and Accurate Disclosure

42

Section 4.16.

Financial Condition

42

Section 4.17.

Single-Purpose Requirements

42

Section 4.18.

[Intentionally Omitted]

43

Section 4.19.

Not Foreign Person

43

Section 4.20.

Labor Matters

43

Section 4.21.

Title

43

Section 4.22.

No Encroachments

43

Section 4.23.

Physical Condition

44

Section 4.24.

Fraudulent Conveyance

44

Section 4.25.

Management

44

Section 4.26.

Condemnation

44

Section 4.27.

Utilities and Public Access

45

Section 4.28.

Environmental Matters

45

Section 4.29.

Assessments

46

Section 4.30.

No Joint Assessment

46

Section 4.31.

Separate Lots

46

Section 4.32.

Permits; Certificate of Occupancy

46

Section 4.33.

Flood Zone

46

Section 4.34.

Security Deposits

46

Section 4.35.

Acquisition Documents

46

Section 4.36.

Insurance

47

Section 4.37.

Ground Leased Parcels

47

Section 4.38.

Intentionally Omitted

48

Section 4.39.

Estoppel Certificates

48

Section 4.40.

Embargoed Person

48

Section 4.41.

Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws

49

Section 4.42.

Tax Basis

49

Section 4.43.

Survival

49

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

Section 5.1.

Existence

50

Section 5.2.

Maintenance of Property

50

Section 5.3.

Compliance with Legal Requirements

50

Section 5.4.

Impositions and Other Claims

50

Section 5.5.

Access to Property

51

Section 5.6.

Cooperate in Legal Proceedings

51

Section 5.7.

Leases

51

Section 5.8.

Plan Assets, etc.

53

 

ii

--------------------------------------------------------------------------------


 

Section 5.9.

Further Assurances

53

Section 5.10.

Management of Properties

54

Section 5.11.

Notice of Material Change

55

Section 5.12.

Annual Financial Statements

55

Section 5.13.

Quarterly Financial Statements

55

Section 5.14.

Monthly Financial Statements

56

Section 5.15.

Insurance

58

Section 5.16.

Casualty and Condemnation

62

Section 5.17.

Annual Budget

64

Section 5.18.

General Indemnity

64

Section 5.19.

Nonbinding Consultation

65

Section 5.20.

Compliance with Encumbrances

65

 

 

ARTICLE VI

NEGATIVE COVENANTS

Section 6.1.

Liens on the Properties

66

Section 6.2.

Ownership

66

Section 6.3.

Transfer

66

Section 6.4.

Debt

66

Section 6.5.

Dissolution; Merger or Consolidation

66

Section 6.6.

Change In Business

66

Section 6.7.

Debt Cancellation

67

Section 6.8.

Affiliate Transactions

67

Section 6.9.

Misapplication of Funds

67

Section 6.10.

Jurisdiction of Formation

67

Section 6.11.

Modifications and Waivers

67

Section 6.12.

ERISA

67

Section 6.13.

Alterations and Expansions

68

Section 6.14.

Advances and Investments

68

Section 6.15.

Single-Purpose Entity

68

Section 6.16.

Zoning and Uses

68

Section 6.17.

Waste

69

 

 

ARTICLE VII

DEFAULTS

Section 7.1.

Event of Default

69

Section 7.2.

Remedies

72

Section 7.3.

No Waiver

73

Section 7.4.

Application of Payments after an Event of Default

73

 

 

ARTICLE VIII

CONDITIONS PRECEDENT

Section 8.1.

Conditions Precedent to Closing

73

 

iii

--------------------------------------------------------------------------------


 

ARTICLE IX

MISCELLANEOUS

Section 9.1.

Successors

76

Section 9.2.

GOVERNING LAW

77

Section 9.3.

Modification, Waiver in Writing

77

Section 9.4.

Notices

77

Section 9.5.

TRIAL BY JURY

79

Section 9.6.

Headings

79

Section 9.7.

Assignment and Participation

79

Section 9.8.

Severability

81

Section 9.9.

Preferences

81

Section 9.10.

Remedies of Borrower

81

Section 9.11.

Offsets, Counterclaims and Defenses

81

Section 9.12.

No Joint Venture

81

Section 9.13.

Conflict; Construction of Documents

82

Section 9.14.

Brokers and Financial Advisors

82

Section 9.15.

Counterparts

82

Section 9.16.

Estoppel Certificates

82

Section 9.17.

Payment of Expenses; Mortgage Recording Taxes

82

Section 9.18.

No Third-Party Beneficiaries

83

Section 9.19.

Recourse

83

Section 9.20.

Right of Set-Off

84

Section 9.21.

Exculpation of Lender

85

Section 9.22.

Servicer

85

Section 9.23.

Prior Agreements

85

 

iv

--------------------------------------------------------------------------------


 

Exhibits

 

 

 

A

 

Organizational Chart

 

B

 

Form of Interest Rate Cap Opinion

 

C

 

Form of Interest Rate Cap Confirmation

 

D

 

Form of Tenant Notice

 

E

 

Insurance Program

 

F

 

Form of Intercreditor Agreement

 

G

 

Form of SNDA

 

H

 

Form of TRS Contribution Agreement

 

I

 

Release Definitions

 

 

 

Schedules

 

 

 

A-1

 

Mortgaged Properties

 

A-2

 

Unencumbered Properties

 

B

 

Exception Report

 

C

 

Rent Roll

 

D

 

Material Agreements

 

E

 

Aggregate Allocated Loan Amounts

 

F

 

Lease Termination Options

 

G

 

Net Leases

 

H

 

Lease Obligations

 

I

 

Property Management Agreements

 

J

 

Ground Leases

 

K

 

Flow of Funds

 

L

 

Environmental Conditions

 

 

v

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

This Loan Agreement (this “Agreement”) is dated April 1, 2008 and is between
GOLDMAN SACHS COMMERCIAL MORTGAGE CAPITAL, L.P., a Delaware limited partnership
(“GSCMC”), CITICORP NORTH AMERICA, INC., a New York corporation (“Citigroup”),
and SL GREEN REALTY CORP., a Maryland corporation (“SL Green”, and together with
GSCMC, Citigroup and their respective successors and assigns, including any
lawful holder of any portion of the Indebtedness (as hereinafter defined)
collectively, “Lender”), as lender, and each of the entities listed as a
“Borrower” on the signature pages hereto, collectively, jointly and severally,
together with their respective permitted successors and assigns, “Borrower”), as
borrower.

 

RECITALS

 

Borrower desires to obtain from Lender the Loan (as hereinafter defined).

 

Lender is willing to make the Loan on the terms and conditions set forth in this
Agreement if Borrower joins in the execution and delivery of this Agreement,
issues the Note and executes and delivers the other Loan Documents.

 

Lender and Borrower therefore agree as follows:

 

DEFINITIONS

 

(a)           When used in this Agreement, the following capitalized terms have
the following meanings:

 

“Acceptable Counterparty” means any counterparty to an Interest Rate Cap
Agreement that has and maintains (a) either (i) a long-term unsecured debt
rating or counterparty rating of A+ or higher from S&P, or (ii) a short-term
unsecured debt rating of A-1 or higher from S&P, and (b) a long-term unsecured
debt rating of Aa3 or higher from Moody’s.

 

“Account Collateral” means, collectively, the Collateral Accounts and all sums
at any time held, deposited or invested therein, together with any interest or
other earnings thereon, and all proceeds thereof (including proceeds of sales
and other dispositions), whether accounts, general intangibles, chattel paper,
deposit accounts, instruments, documents or securities.

 

“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by or under common control with such Person (and “unaffiliated” means
not an Affiliate).

 

“Affiliated Release Price” shall have the meaning set forth on Exhibit I.

 

“AFRT Owner” means GKK Stars Acquisition LLC.

 

1

--------------------------------------------------------------------------------


 

“Aggregate Allocated Loan Amount” means, with respect to each Property, the
amount set forth in Schedule E.

 

“Agreement” means this Loan Agreement, as the same may from time to time
hereafter be modified or replaced.

 

“Allocated Loan Amount” means, with respect to each Property, the Aggregate
Allocated Loan Amount times the Mortgage Loan Percentage.

 

“ALTA” means the American Land Title Association, or any successor thereto.

 

“Alteration” means any demolition, alteration, installation, improvement  or
expansion of or to any of the Properties or any portion thereof other than
(i) Tenant Improvements required under Leases, (ii) any demolition, alteration,
installation, improvement or expansion performed in connection with the
restoration of any of the Properties as a result of a Casualty or Condemnation,
(iii) routine maintenance and repair worked performed at any of the Properties
in the ordinary course of business, and (iv) any demolition, alteration,
installation, improvement or expansion performed by any Tenant where such Tenant
is entitled to do the same without obtaining the consent or approval of Borrower
pursuant to the applicable lease.

 

“Annual Budget” means a capital and operating expenditure budget for the
Properties prepared by Borrower and specifying amounts sufficient to operate and
maintain the Properties at a standard at least equal to that maintained on the
Closing Date.

 

“Appraisal” means an as-is appraisal that is prepared by a member of the
Appraisal Institute selected by Lender, meets the minimum appraisal standards
for national banks promulgated by the Comptroller of the Currency pursuant to
Title XI of the Financial Institutions Reform, Recovery, and Enforcement Act of
1989, as amended (FIRREA) and complies with the Uniform Standards of
Professional Appraisal Practice (USPAP).

 

“Approved Accounting Firm” means (i) PricewaterhouseCoopers, (ii) Deloitte &
Touche, (iii) KPMG, (iv) The Schonbraun McCann Group, (v) Ernst & Young,
(vi) Berdon LLP or any other independent accounting firm reasonably approved by
Lender in writing..

 

“Approved Annual Budget” has the meaning set forth in Section 5.17.

 

“Approved Management Agreement” means, collectively or individually as the
context may require, those certain Property Management Agreements listed on
Schedule I, dated as of the Closing Date, between Borrower and the initial
Approved Property Manager, as the same may be modified or replaced in accordance
herewith with the reasonable consent of Lender, and any other management
agreement that is approved by Lender, which approval shall not be unreasonably
withheld, conditioned or delayed, and with respect to which Lender receives
Rating Confirmation.

 

“Approved Property Manager” means (i) Sponsor, SL Green Realty Corp. and their
respective Affiliates, (ii) First States Management Corp, L.P., (iii) First
States Services Management LLC, (iv) GKK Manager LLC, so long as it is an
Affiliate of Sponsor, or (v) any

 

2

--------------------------------------------------------------------------------


 

other management company that is approved by Lender, which approval shall not be
unreasonably withheld, conditioned or delayed, and with respect to which Lender
receives Rating Confirmation, in each case unless and until Lender requests the
termination of that management company pursuant to Section 5.10(d).

 

“Assignment” has the meaning set forth in Section 9.7(b).

 

“Assignment of Interest Rate Cap Agreement” means each collateral assignment of
an interest rate cap agreement executed by Borrower and an Acceptable
Counterparty in accordance herewith, each of which must be in the form executed
by Borrower and the initial Acceptable Counterparty on the Closing Date, as the
same may from time to time be modified or replaced in accordance therewith and
herewith.

 

“Bankruptcy Code” has the meaning set forth in Section 7.1(d).

 

“Blocked Account” has the meaning set forth in Section 3.1(b).

 

“Blocked Account Agreement” has the meaning set forth in Section 3.1(b).

 

“Borrower” has the meaning set forth in the first paragraph of this agreement.

 

“Borrower’s knowledge,” “the knowledge of Borrower” and similar phrases shall
(and shall be limited to) the actual (as distinguished from imputed or
construction knowledge) of Edward J. Matey, Jr., Sonya A. Huffman, David
Schonbraun, Andrew Levine and, with respect to leasing matters, Neil Kessner
(and Borrower hereby represents that such individuals are charged with having
knowledge regarding the Borrower and the Properties relevant to the
representations made herein); provided, however, with respect to any use of this
defined term as of a date after the Closing Date, “Borrower’s knowledge” and
“the knowledge of Borrower” shall be deemed to include such knowledge of any
Person who shall assume any actual or contemplated function of the foregoing
persons in the context in which this defined term is being used as of the date
with respect to which such knowledge is determined.  Lender acknowledges that
the foregoing individuals are identified solely for the purpose of defining the
scope of Borrower’s knowledge and not for the purpose of imposing personal
liability or creating any duties running from any such individual to Lender.

 

“Business Day” means any day other than (i) a Saturday and a Sunday and (ii) a
day on which federally insured depository institutions in the State of New York
or the state in which the offices of Lender, its trustee, its Servicer or its
Servicer’s collection account are located are authorized or obligated by law,
governmental decree or executive order to be closed. When used with respect to
an Interest Determination Date, “Business Day” shall mean a day on which banks
are open for dealing in foreign currency and exchange in London.

 

“Capital Expenditure” means hard and soft costs incurred by Borrower or its
Affiliates with respect to replacements and capital repairs made to the
Properties (including repairs to, and replacements of, structural components,
roofs, building systems, parking garages, parking lots and expenditures for
building improvements or major repairs), Leasing

 

3

--------------------------------------------------------------------------------


 

Commissions and Tenant Improvements, in each case to the extent capitalized in
accordance with GAAP.

 

“Cash Management Bank” means a depository institution selected by Lender in
which Eligible Accounts may be maintained.  The initial Cash Management Bank
shall be LaSalle Bank, N.A.

 

“Casualty” means a fire, explosion, flood, collapse, earthquake or other
casualty affecting all or any portion of any Property.

 

“Certificates” means, collectively, any senior and/or subordinate notes,
debentures or pass-through certificates, or other evidence of indebtedness, or
debt or equity securities, or any combination of the foregoing, representing a
direct or beneficial interest, in whole or in part, in the Loan.

 

“Change of Control” means the occurrence of either or both of the following:
(i) except as a result of a Permitted Joint Venture, the failure of any
individual Borrower to be directly or indirectly 100% owned and controlled by
Sponsor or a Mezzanine Lender that acquires a direct or indirect equity interest
in Borrower through foreclosure or a transfer in lieu of foreclosure, in each
case in accordance with the intercreditor agreement between Lender and Mezzanine
Lender, or (ii) except as a result of a Permitted Joint Venture, the failure of
any Single-Purpose Equityholder (if any) to be directly or indirectly 100% owned
and controlled by Sponsor or a Mezzanine Lender that acquires a direct or
indirect equity interest in Borrower through foreclosure or a transfer in lieu
of foreclosure, in each case in accordance with the intercreditor agreement
between Lender and Mezzanine Lender.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral” means all assets owned from time to time by Borrower including the
Properties, the Revenues and all other tangible and intangible property in
respect of which Lender is granted a Lien under the Loan Documents, and all
proceeds thereof.

 

“Collateral Accounts” means, collectively, the Cash Management Account, any
Blocked Account, the Loss Proceeds Account, the Environmental Escrow Account and
any other Eligible Account established hereunder.

 

“Component Balance” has the meaning set forth in Section 1.3(c).

 

“Component Spread” has the meaning set forth in Section 1.3(c).

 

“Componentization Notice” has the meaning set forth in Section 1.3(c).

 

4

--------------------------------------------------------------------------------


 

“Condemnation” means a taking or voluntary conveyance of all or part of any of
the Properties or any interest in or right accruing to or use of any of the
Properties, as the result of, or in settlement of, any condemnation or other
eminent domain proceeding by any Governmental Authority.

 

“Consumer Price Index” means the Consumer Price Index for All Urban Consumers
published by the Bureau of Labor Statistics of the United States Department of
Labor, New York Metropolitan Statistical Area, All Items (1982-84=100), or any
successor index thereto, approximately adjusted, and in the event that the
Consumer Price Index is converted to a different standard reference base or
otherwise revised, the determination of adjustments provided for herein shall be
made with the use of such conversion factor, formula or table for converting the
Consumer Price Index as may be published by the Bureau of Labor Statistics or,
if said Bureau shall not publish the same, then with the use of such conversion
factor, formula or table as may be published by Prentice-Hall, Inc., or any
other nationally recognized publisher of similar statistical information; and if
the Consumer Price Index ceases to be published, and there is no successor
thereto, such other index as Lender and Borrower, each acting reasonably, shall
agree upon in writing.

 

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person directly or indirectly guaranteeing any Debt of any other Person in
any manner and any contingent obligation to purchase, to provide funds for
payment, to supply funds to invest in any other Person or otherwise to assure a
creditor against loss.

 

“Cooperation Agreement” means that certain Mortgage Loan Cooperation Agreement,
dated as of the Closing Date, among Borrower, Lender and Sponsor, as the same
may from time to time be modified or replaced in accordance herewith.

 

“Damages” to a party means any and all liabilities, obligations, losses,
damages, penalties, assessments, actions, judgments, suits, claims, costs,
expenses (including reasonable attorneys’ fees whether or not suit is brought),
settlement costs and disbursements imposed on, incurred by or asserted against
such party; provided, however, Damages shall exclude consequential damages
incurred by Lender or Indemnified Parties, as the case may be.

 

“Debt” means, with respect to any Person, without duplication:

 

(i)            all indebtedness of such Person to any other party (regardless of
whether such indebtedness is evidenced by a written instrument such as a note,
bond or debenture), including indebtedness for borrowed money or for the
deferred purchase price of property or services;

 

(ii)           all letters of credit issued for the account of such Person and
all unreimbursed amounts drawn thereunder;

 

(iii)          all indebtedness secured by a Lien on any property owned by such
Person (whether or not such indebtedness has been assumed) except obligations
for impositions which are not yet due and payable;

 

5

--------------------------------------------------------------------------------


 

(iv)          all Contingent Obligations of such Person;

 

(v)           all payment obligations of such Person under any interest rate
protection agreement (including any interest rate swaps, floors, collars or
similar agreements) and similar agreements;

 

(vi)          all contractual indemnity obligations of such Person, other than
those made in the ordinary course of business in connection with the provision
of goods and services to one or more of the Properties; and

 

(vii)         any material actual or contingent liability to any Person or
Governmental Authority with respect to any employee benefit plan (within the
meaning of Section 3(3) of ERISA) subject to Title IV of ERISA, Section 302 of
ERISA or Section 412 of the Code.

 

“Debt Service” means, with respect to any Test Period, the product of (x) the
Principal Indebtedness as of the last day of such Test Period, times (y), the
sum of the LIBOR Strike Rate plus the Spread, times (z) a fraction, the
numerator of which is 365 and the denominator of which is 360.

 

“Default” means the occurrence and uncured continuance of any event which, but
for the giving of notice or the passage of time, or both, would be an Event of
Default.

 

“Default Rate” means, with respect to any Note or Note Component, the greater of
(x) 4% per annum in excess of the interest rate otherwise applicable to such
Note or Note Component hereunder and (y) 1% per annum in excess of the Prime
Rate from time to time.

 

“Deferred Maintenance Conditions” means the immediate repair and similar
maintenance items set forth in the Engineering Reports applicable to the
Properties and delivered to Borrower on or prior to the Closing Date.

 

“DSCR” means, with respect to any Test Period, the quotient of:

 

(i)            Net Operating Income for such period, less,  for purposes of
calculating the LIBOR Strike Rate for the Extension Term, projected Tenant
Improvements and Leasing Commissions reasonably approved by Lender and
Normalized Capital Expenditures; divided by

 

(ii)           the Debt Service for such period.

 

“Eligible Account” means (i) a segregated account maintained with a federal or
state-chartered depository institution or trust company which complies with the
definition of Eligible Institution, or (ii) a segregated trust account or
accounts maintained with the corporate trust department of a federal depository
institution or state-chartered depository institution which has an
investment-grade rating and is subject to regulations regarding fiduciary funds
on deposit under, or similar to, Title 12 of the Code of Federal Regulations
Section 9.10(b) which, in either case, has corporate trust powers, acting in its
fiduciary capacity.

 

6

--------------------------------------------------------------------------------


 

“Eligible Institution” means an institution (i) whose commercial paper,
short-term debt obligations or other short-term deposits are rated at least A–1,
Prime-1 or F-1, as applicable, by each of the Rating Agencies and
whose long-term senior unsecured debt obligations are rated at least A or A2, as
applicable, by each of the Rating Agencies, and whose deposits are insured by
the FDIC or (ii) with respect to which Lender shall have received Rating
Confirmation.

 

“Embargoed Person” has the meaning set forth in Section 4.40.

 

“Encumbered Property” means each Property that is not an Unencumbered Property.

 

“Engineering Report” means a structural and seismic engineering report or
reports with respect to each of the Properties prepared by an independent
engineer reasonably approved by Lender and delivered to Lender in connection
with the Loan, and any amendments or supplements thereto delivered to Lender.

 

“Environmental Claim” means any written notice, claim, proceeding, investigation
or demand by any Person or Governmental Authority alleging or asserting
liability with respect to Borrower or any of the Properties arising out of,
based on or resulting from (i) the alleged presence, Use or Release of any
Hazardous Substance, (ii) any alleged violation of any Environmental Law, or
(iii) any alleged injury or threat of injury to property, health or safety or to
the environment caused by Hazardous Substances.

 

“Environmental Escrow Amount” means $700,000.

 

“Environmental Conditions” means those items described in Schedule L.

 

“Environmental Indemnity” means, with respect to each Property, that certain
environmental indemnity agreement executed by Borrower and the Sponsor as of the
Closing Date, as the same may from time to time be modified or replaced in
accordance herewith.

 

“Environmental Laws” means any and all present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, any judicial or administrative orders, decrees or judgments
thereunder, and any permits, approvals, licenses, registrations, filings and
authorizations, in each case as now or hereafter in effect, relating to the
pollution, protection or cleanup of the environment, relating to the impact of
Hazardous Substances on property, health or safety, or the Use or Release of
Hazardous Substances, or relating to the liability for or costs of other actual
or threatened danger to health or the environment.  The term “Environmental Law”
includes, but is not limited to, the following statutes, as amended, any
successors thereto, and any regulations promulgated pursuant thereto, and any
state or local statutes, ordinances, rules, regulations and the like addressing
similar issues:  the Comprehensive Environmental Response, Compensation and
Liability Act; the Emergency Planning and Community Right-to-Know Act; the
Hazardous Materials Transportation Act; the Resource Conservation and Recovery
Act (including Subtitle I relating to underground storage tanks); the Clean
Water Act; the Clean Air Act; the Toxic Substances Control Act; the Safe
Drinking Water Act; the Occupational Safety and Health Act; the Federal

 

7

--------------------------------------------------------------------------------


 

Water Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide
Act; the Endangered Species Act; the National Environmental Policy Act; and the
River and Harbors Appropriation Act.  The term “Environmental Law” also
includes, but is not limited to, any present and future federal, state and local
laws, statutes, ordinances, rules, regulations and the like, as well as common
law, conditioning transfer of property upon a negative declaration or other
approval of a Governmental Authority of the environmental condition of a
property; or requiring notification or disclosure of Releases of Hazardous
Substances or other environmental conditions of a property to any Governmental
Authority or other Person, whether or not in connection with transfer of title
to or interest in property.

 

“Environmental Reports” means “Phase I Environmental Site Assessments” as
referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-05 (and, if necessary, “Phase II Environmental
Site Assessments”), prepared by an independent environmental auditor reasonably
approved by Lender and delivered to Lender and any amendments or supplements
thereto delivered to Lender, and shall also include any other environmental
reports delivered to Lender pursuant to this Agreement and the Environmental
Indemnities.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

 

“ERISA Affiliate,” at any time, means each trade or business (whether or not
incorporated) that would, at the time, be treated together with Borrower as a
single employer under Title IV or Section 302 of ERISA or Section 412 of the
Code.

 

“ERISA Event” means (i) the occurrence of a “reportable event” described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provisions for 30-day notice to the PBGC) or (ii) the provision or filing of a
notice of intent to terminate a Plan other than in a standard termination within
the meaning of Section 4041 of ERISA or the treatment of a Plan amendment as a
distress termination under Section 4041 of ERISA, or (iii) the institution of
proceedings to terminate a Plan by the PBGC, or (iv) the existence of any
“accumulated funding deficiency” or “liquidity shortfall” (within the meaning of
Section 302 of ERISA or Section 412 of the Code), whether or not waived, or
(v) the occurrence or existence of any other event or condition which might
reasonably be expected to constitute grounds for the termination of, or the
appointment of a trustee to administer, any Plan other than in a standard
termination within the meaning of Section 4041 of ERISA or the imposition of any
lien on the assets of Borrower under ERISA, including as a result of the
operation of Section 4069 of ERISA.

 

“Event of Default” has the meaning set forth in Section 7.1.

 

“Exception Report” means the report prepared by Borrower and attached to this
Agreement as Schedule B, setting forth any exceptions to the representations set
forth in Article IV.

 

“Extension Interest Rate Cap Agreement” means an interest rate cap confirmation
between an Acceptable Counterparty and Borrower, relating to the Extension Term,
which is, at

 

8

--------------------------------------------------------------------------------


 

all times, in substantially the form of Exhibit C (together with an interest
rate cap agreement and schedules relating thereto, which are consistent in form
and substance with the terms set forth in such confirmation).

 

“Extension Term” has the meaning set forth in Section 1.2(b).

 

“Fiscal Quarter” means the three-month period ending on March 31, June 30,
September 30 and December 31 of each year, or such other fiscal quarter of
Borrower as Borrower may select from time to time with the prior consent of
Lender, such consent not to be unreasonably withheld.

 

“Fiscal Year” means the 12-month period ending on December 31 of each year, or
such other fiscal year of Borrower as Borrower may select from time to time with
the prior consent of Lender, not to be unreasonably withheld.

 

“Fitch” means Fitch, Inc. and its successors.

 

“Force Majeure” means a delay due to acts of God, governmental restrictions,
stays, judgments, orders, decrees, enemy actions, civil commotion, fire,
casualty, strikes, work stoppage, shortages of labor or materials or similar
causes beyond the reasonable control of Borrower; provided that, with respect to
any of such circumstances, for the purposes of this Agreement, (1) any period of
Force Majeure shall apply only to performance of the obligations necessarily
affected by such circumstance and shall continue only so long as Borrower is
continuously and diligently using all reasonable efforts to minimize the effect
and duration thereof; and (2) Force Majeure shall not include the unavailability
or insufficiency of funds.

 

“Form W-8BEN” means Form W-8BEN (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding) of the Department of Treasury of the
United States of America, and any successor form.

 

“Form W-8ECI” means Form W-8ECI (Certificate of Foreign Person’s Claim for
Exemption from Withholding of Tax on Income Effectively Connected with the
Conduct of a Trade or Business in the United States) of the Department of the
Treasury of the United States of America, and any successor form.

 

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied, or such other method of accounting used by
Borrower for books and records which is reasonably acceptable to Lender.

 

“Governmental Authority” means any federal, state, county, regional, local or
municipal government, any bureau, department, agency or political subdivision
thereof and any Person with jurisdiction exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any court).

 

“Ground Lease” means, with respect to each Property, any ground lease (but not a
space lease) encumbering such Property or otherwise creating the interest of
Borrower or its

 

9

--------------------------------------------------------------------------------


 

applicable Affiliate therein, which ground leases are more fully described on
Schedule J, as such ground lease may be modified or replaced from time to time
in accordance herewith.

 

“Ground Leased Parcel” means, with respect to each Property, any portion of such
Property with respect to which Borrower or its applicable Affiliate is the
lessee under a Ground Lease.

 

“Ground Rent” means rent payable pursuant to a Ground Lease, if any.

 

“Guaranty” means that certain guaranty, dated as of the Closing Date, executed
by Sponsor for the benefit of Lender.

 

“Hazardous Substances” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, toxic
substances, toxic pollutants, contaminants, pollutants or words of similar
meaning or regulatory effect under any present or future Environmental Laws or
that may have a negative impact on human health or the environment or the
presence of which on, in or under any of the Properties is prohibited under
Environmental Law, including petroleum and petroleum products, asbestos and
asbestos-containing materials, polychlorinated biphenyls, lead and radon, and
compounds containing them (including gasoline, diesel fuel, oil and lead-based
paint), and radioactive materials, flammables and explosives and compounds
containing them, but excluding substances of kinds and in amounts which may
ordinarily and customarily be used or stored in bank branch or office properties
(as the case may be) of the same quality as the Property as of the date hereof
for the purposes of cleaning or other maintenance or operations or otherwise
ordinarily found in bank branch or office properties (as the case may be) of the
same quality as the Property as of the date hereof and otherwise in compliance
in all material respects with all Environmental Laws.

 

“Increased Costs” has the meaning set forth in Section 1.6.

 

“Indebtedness” means the Principal Indebtedness, together with interest and all
other obligations and liabilities of Borrower under the Loan Documents,
including all transaction costs and other amounts due or to become due to Lender
pursuant to this Agreement, under the Notes or in accordance with any of the
other Loan Documents, and all other amounts, sums and expenses reimbursable by
Borrower to Lender hereunder or pursuant to the Notes or any of the other Loan
Documents.

 

“Indemnified Liabilities” has the meaning set forth in Section 9.19(b).

 

“Indemnified Parties” has the meaning set forth in Section 5.18.

 

“Independent Director” of any corporation or limited liability company means an
individual who is duly admitted as an independent member of Borrower or
appointed as a member of the board of directors, board of managers or other
governing body of such corporation or limited liability company or, in the case
of a limited liability company, is a member of such limited liability company
and who is not, and has never been, and will not while serving as Independent
Director, be any of the following:

 

10

--------------------------------------------------------------------------------


 

(i)            a partner, equityholder, manager, director, officer or employee
of Borrower, any Single-Purpose Equityholder or any of their respective
equityholders or Affiliates (other than as an independent member, director or
manager of an Affiliate of Borrower or any Single-Purpose Equityholder that is
not in the direct chain of ownership of Borrower and that is required by a
creditor to be a single purpose bankruptcy remote entity, provided that such
independent director or manager is employed by a company that routinely provides
professional independent directors or managers);

 

(ii)           a creditor, supplier or service provider (including provider of
professional services) to Borrower, any Single-Purpose Equityholder or any of
their respective equityholders or Affiliates (other than a company that
routinely provides professional independent managers or directors and which also
provides lien search and other similar services to Borrower, any Single-Purpose
Equityholder or any of their respective equityholders or Affiliates in the
ordinary course of business);

 

(iii)          a family member of any such member, partner, equityholder,
manager, director, officer, employee, creditor, supplier or service provider; or

 

(iv)          a Person that controls (whether directly, indirectly or otherwise)
any of (i), (ii) or (iii) above.

 

“Initial Interest Rate Cap Agreement” means an interest rate cap confirmation
between an Acceptable Counterparty and Borrower, relating to the initial term of
the Loan, which is, at all times, in substantially the form of Exhibit C
(together with an interest rate cap agreement and schedules relating thereto,
which are consistent in form and substance with the terms set forth in such
confirmation).

 

“Insurance Requirements” means, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting any of the
Properties or any portion thereof or any use or condition thereof, which may, at
any time, be recommended by the board of fire underwriters, if any, having
jurisdiction over any of the Properties, or any other body exercising similar
functions.

 

“Interest Accrual Period” means, with respect to any specified Payment Date, the
period from and including the 15th day of the calendar month preceding such
specified Payment Date to but excluding the 15th day of the calendar month
containing such specified Payment Date; provided that, prior to a
Securitization, Lender shall have the right, in connection with a change in the
Payment Date in accordance with the definition thereof, to make a corresponding
change to the Interest Accrual Period provided same has no adverse effect on
Borrower in more than a de minimis extent.  Notwithstanding the foregoing, the
first Interest Accrual Period shall commence on and include the Closing Date.

 

“Interest Determination Date” means, in connection with the calculation of
interest accrued for any Interest Accrual Period, the second Business Day
preceding the first day of such Interest Accrual Period.

 

11

--------------------------------------------------------------------------------


 

“Interest Rate Cap Agreements” means collectively, the Initial Interest Rate Cap
Agreement and any Extension Interest Rate Cap Agreements.

 

“Lease” means any lease, license, letting, concession, occupancy agreement,
sublease to which Borrower is a party or has a consent right, or other agreement
(whether written or oral and whether now or hereafter in effect) under which
Borrower is a lessor, existing as of the Closing Date or hereafter entered into
by Borrower, in each case pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in any of
the Properties, and every modification or amendment thereof, and every guarantee
of the performance and observance of the covenants, conditions and agreements to
be performed and observed by the other party thereto.

 

“Lease Term Sheet” has the meaning set forth in Section 5.7(b).

 

“Leasing Commissions” means leasing commissions required to be paid by Borrower
or its Affiliates in connection with the leasing of space to Tenants at any of
the Properties pursuant to Leases either in effect on the date hereof or entered
into by Borrower or its Affiliates in accordance herewith and payable in
accordance with third-party/arm’s-length brokerage agreements, provided that the
commissions payable pursuant thereto are commercially reasonable based upon the
then current brokerage market for property of a similar type and quality to such
Property in the geographic market in which such Property is located.

 

“Legal Requirements” means all governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities (including Environmental Laws) affecting either Borrower or any of
the Properties or any portion of or the construction, ownership, use, alteration
or operation of, or any portion of any Property (whether now or hereafter
enacted and in force), and all permits, licenses and authorizations and
regulations relating thereto.

 

“Lender” has the meaning set forth in the first paragraph of this Agreement and
in Section 9.7.

 

“Letter of Credit” shall mean an irrevocable, unconditional, freely
transferable, clean sight draft evergreen letter of credit in favor of Lender,
with respect to which Borrower has no reimbursement obligation, entitling Lender
to draw thereon in New York, New York, issued by a domestic Eligible Institution
or the U.S. agency or branch of a foreign Eligible Institution.

 

“LIBOR” means the rate per annum calculated as set forth below:

 

(i)            On each Interest Determination Date, LIBOR for the applicable
period will be the rate for deposits in United States dollars for a one-month
period which appears as the London interbank offered rate on the display
designated as “LIBOR01” on the Reuters Screen (or such other page as may replace
that page on that service, or such page or replacement therefor on any successor
service) as the London interbank offered rate as of 11:00 a.m., London time, on
such date.

 

12

--------------------------------------------------------------------------------


 

(ii)           With respect to an Interest Determination Date on which no such
rate appears as the London interbank offered rate on “LIBOR01” on the Reuters
Screen (or such other page as may replace that page on that service, or such
page or replacement therefor on any successor service) as described above, LIBOR
for the applicable period will be determined on the basis of the rates at which
deposits in United States dollars are offered by the Reference Banks at
approximately 11:00 a.m., London time, on such date to prime banks in the London
interbank market for a one-month period (each a “Reference Bank Rate”).  Lender
shall request the principal London office of each of the Reference Banks to
provide a quotation of its Reference Bank Rate.  If at least two such quotations
are provided, LIBOR for such period will be the arithmetic mean of such
quotations.  If fewer than two quotations are provided, LIBOR for such period
will be the arithmetic mean of the rates quoted by major banks in New York City,
selected by Lender, at approximately 11:00 a.m., New York City time, on such
date for loans in United States dollars to leading European banks for a
one-month period.

 

(iii)          If, on any Interest Determination Date, Lender is required but
unable to determine LIBOR in the manner provided in paragraphs (i) and
(ii) above, LIBOR for the applicable period shall be LIBOR as determined on the
previous Interest Determination Date.

 

All percentages resulting from any calculations or determinations referred to in
this definition will be rounded upwards to the nearest multiple of 1/100 of 1%
and all U.S. dollar amounts used in or resulting from such calculations will be
rounded to the nearest cent (with one-half cent or more being rounded upwards).

 

“LIBOR Strike Rate” means (1) with respect to the Initial Interest Rate Cap
Agreement, 5.25%; and (2) with respect to any Extension Interest Rate Cap
Agreement, the lesser of (x) 6% and (y) the interest rate that would result in a
DSCR of 1.0x as of the first day of the Extension Term.

 

“Lien” means any mortgage, lien (statutory or other), pledge, hypothecation,
assignment, preference, priority, security interest, or any other encumbrance or
charge on or affecting any Collateral or any portion thereof or any interest
therein (including any conditional sale or other title retention agreement, any
sale-leaseback, any financing lease or similar transaction having substantially
the same economic effect as any of the foregoing, the filing of any financing
statement or similar instrument under the Uniform Commercial Code or comparable
law of any other jurisdiction, domestic or foreign, and mechanics’,
materialmen’s and other similar liens and encumbrances, as well as any option to
purchase, right of first refusal, right of first offer or similar right).

 

“Loan” has the meaning set forth in Section 1.1.

 

“Loan Amount” means $250,000,000.

 

“Loan Documents” means this Agreement, each of the Notes, each of the Mortgages
(and related financing statements), the Assignment of Interest Rate Cap
Agreement,

 

13

--------------------------------------------------------------------------------


 

each of the Environmental Indemnities, each of the Subordination of Property
Management Agreements, the Cash Management Agreement, any Blocked Account
Agreement, the Cooperation Agreement, the Guaranty, any Letter of Credit and all
other agreements, instruments, certificates and documents necessary to
effectuate the granting to Lender of first-priority Liens on the Collateral or
otherwise in satisfaction of the requirements of this Agreement or the other
documents listed above, as all of the aforesaid may be modified or replaced from
time to time in accordance herewith.

 

“Loss Proceeds” means amounts, awards or payments payable to Borrower or its
Affiliates or Lender in respect of all or any portion of any of the Properties
in connection with a Casualty or Condemnation thereof (after the deduction
therefrom and payment to Borrower, its Affiliates and Lender, respectively, of
any and all reasonable expenses incurred by Borrower or its Affiliates and
Lender in the recovery thereof, including all attorneys’ fees and disbursements,
the fees of insurance experts and adjusters and the costs incurred in any
litigation or arbitration with respect to such Casualty or Condemnation).

 

“Loss Proceeds Account” has the meaning set forth in Section 3.3(a).

 

“Major Lease” means any Lease which (i) when aggregated with all other Leases at
the applicable Property with the same Tenant (or affiliated Tenants), and
assuming the exercise of all expansion rights and all preferential rights to
lease additional space contained in each such Lease, is expected to contribute
more than 15% of Net Operating Income during any 12-month period (after
adjustment to eliminate the effect of free rent periods), (ii) is with an
Affiliate of Borrower as Tenant, or (iii) is entered into during the continuance
of an Event of Default.

 

“Material Adverse Effect” means a material adverse effect upon (i) the ability
of Borrower to perform, or of Lender to enforce, any material provision of any
Loan Document, (ii) the enforceability of any material provision of any Loan
Document, or (iii) the value, Net Operating Income, use or enjoyment of any of
the Properties or the operation thereof.

 

“Material Agreements” means each contract and agreement (other than the Leases,
the Ground Leases, the Approved Management Agreement, brokerage agreements
negotiated at arm’s length and the Loan Documents) relating to a Property, or
otherwise imposing obligations on Borrower, under which Borrower would have the
obligation to pay more than $1,000,000 per annum, or which cannot be terminated
by Borrower without cause upon 90 days’ notice or less without payment of a
termination fee or, in any case, with respect to any covenant contained herein
(but not with respect to any representation) imposing obligations on Borrower
under which it would have the obligation to pay more than $5,000,000 per annum,
regardless of Borrower’s right to terminate same, or which is with an Affiliate
of Borrower, and (y) to the extent the existence, breach or termination of same
might have a Portfolio Material Adverse Effect, any reciprocal easement
agreement, declaration of covenants, material parking agreement, condominium
documents, or other material Permitted Encumbrance.

 

“Material Alteration” means any Alteration to be performed by or on behalf of
Borrower at any of the Properties which (a) is reasonably likely to have a
Material Adverse

 

14

--------------------------------------------------------------------------------


 

Effect with respect to the applicable Property, (b) when aggregated with all
contemporaneous Alterations at the Properties is reasonably expected to cost in
excess of $10,000,000, or (c) is reasonably expected to permit (or is reasonably
likely to induce) any Tenant under a material Lease to terminate its Lease or
abate rent.

 

“Maturity Date” means the maturity date of the Loan as set forth in Section 1.2.

 

“Merger” means the transactions contemplated by the Merger Agreement.

 

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
November 2, 2007, among Sponsor, GKK Capital LP, AFRT Owner, and the other
parties thereto, with only such modifications thereto as have been agreed in
writing by Lender.

 

“Mezzanine Borrower” means the “Borrower” as described in the Mezzanine Loan
Agreement.

 

“Mezzanine Lender” means, collectively, Goldman Sachs Commercial Mortgage
Capital, L.P., a Delaware limited partnership, Citicorp North America, Inc., a
New York corporation (“Citigroup”), and SL Green Realty Corp., a Maryland
corporation, or their respective successors and/or assigns identified to Lender
in writing.

 

“Mezzanine Loan” means that certain mezzanine loan made on the date hereof by
Mezzanine Lender to Mezzanine Borrower.

 

“Mezzanine Loan Event of Default” means the occurrence of any one or more events
which constitute an “Event of Default” under and as defined in the Mezzanine
Loan Documents, with respect to which Lender shall have received written notice
from Borrower or the applicable Mezzanine Lender.

 

“Mezzanine Loan Agreement” means that certain Mezzanine Loan Agreement, dated as
of the date hereof, by and between Mezzanine Lender and Mezzanine Borrower
pursuant to which the Mezzanine Loan is made.

 

“Mezzanine Loan Cash Management Account” means the “Cash Management Account” as
defined in the Mezzanine Loan Agreement.

 

“Mezzanine Loan Documents” means the “Loan Documents” as defined in the
Mezzanine Loan Agreement.

 

“Mezzanine Loan Principal Indebtedness” means the principal balance of the
Mezzanine Loan outstanding from time to time.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means, with respect to each Property, that certain mortgage, deed of
trust or deed to secure debt, as the case may be, encumbering such Property,
executed by Borrower as of the Closing Date, as the same may from time to time
be modified or replaced in

 

15

--------------------------------------------------------------------------------


 

accordance herewith.  Each Mortgage shall secure the entire Indebtedness,
provided that in the event that the jurisdiction in which the Property is
located imposes a mortgage recording, intangibles or similar Tax and does not
permit the allocation of indebtedness for the purpose of determining the amount
of such Tax payable, the principal amount secured by such Mortgage shall be
equal to 125% of such Property’s Allocated Loan Amount.

 

“Mortgage Loan Percentage” means 86.2%.

 

“Mortgage Property Equity Collateral” means, with respect to any Property, the
direct and indirect equity interests in the Borrower that owns such Property,
which equity interests are pledged to Mezzanine Lender as security for the
Mezzanine Loan.

 

“Net Lease” means each of the Leases listed on Schedule G.

 

“Net Operating Income” means, with respect to any Test Period, the excess of
(i) Operating Income for such Test Period, minus (ii) Operating Expenses for
such Test Period.

 

“Net Proceeds” means, in connection with the sale or disposition to an
unaffiliated third party in an arms’-length transaction, 100% of the proceeds of
such sale or disposition, net of ordinary and customary closing costs payable to
unaffiliated third parties.

 

“New Borrower Entity” means a Single Purpose Entity 100% of the equity interests
in which are directly or indirectly owned by Sponsor, which Single Purpose
Entity: (i) shall have executed and delivered to Lender an assumption agreement,
in form and substance reasonably acceptable to Lender, evidencing its agreement
to abide and be bound by the terms of the Loan Documents and containing
representations substantially equivalent to those contained in Article IV, and
such other representations (and evidence of the accuracy of such
representations) as the Lender shall reasonably request; (ii) shall have
delivered such Uniform Commercial Code financing statements as may be reasonably
requested by Lender; (iii) if requested by Lender, shall have delivered to
Lender legal opinions of counsel reasonably acceptable to Lender which are
equivalent to the opinions delivered to Lender on the Closing Date, including
new enforceability, authorization and nonconsolidation opinions which are
reasonably satisfactory to Lender and satisfactory to each of the Rating
Agencies; and (iv) shall have delivered to Lender all documents reasonably
requested by it relating to the existence of such New Borrower Entity and the
due authorization of such New Borrower Entity to assume the Loan and to execute
and deliver any related documents, each in form and substance reasonably
satisfactory to Lender.

 

“Nonconsolidation Opinion” means the opinion letter, dated the Closing Date,
delivered by Borrower’s counsel to Lender and addressing issues relating to
substantive consolidation in bankruptcy.

 

“Normalized Capital Expenditures” means anticipated annual Capital Expenditures
at the Properties, as reasonably determined by Lender, based on historical
Capital Expenditures at the Properties during the initial term of the Loan
(taking into account any amounts actually reimbursed in respect of Capital
Expenditures under Leases).

 

16

--------------------------------------------------------------------------------


 

“Note” means that certain promissory note, dated as of the Closing Date, made by
Borrower to the order of Lender to evidence the Loan, as such note may be
replaced by multiple Notes or divided into multiple Note Components in
accordance with Section 1.3(c) and as otherwise modified, assigned (in whole or
in part) and/or replaced from time to time in accordance herewith.

 

“Note Component” has the meaning set forth in Section 1.3(c).

 

“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any applicable governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities, including, without limitation, trade embargo, economic sanctions,
or other prohibitions imposed by Executive Order of the President of the United
States.  The OFAC List currently is accessible through the internet website at
www.treas.gov/ofac/t11sdn.pdf.

 

“Officer’s Certificate” means a certificate delivered to Lender which is signed
by an authorized officer of Borrower and certifies the information therein to
such officer’s knowledge.

 

“Operating Expenses” means, for any period, all operating, renting,
administrative, management, legal and other ordinary expenses of Borrower during
such period (other than those whose Release Price is zero), determined in
accordance with GAAP; provided, however, that such expenses shall not include
(i) depreciation, amortization or other noncash items (other than expenses that
are due and payable but not yet paid), (ii) interest, principal or any other
sums due and owing with respect to the Loan, (iii) income taxes or other taxes
in the nature of income taxes, (iv) Capital Expenditures, or (v) equity
distributions.

 

“Operating Income” means, for any period, all operating income of Borrower from
each of the Properties (other than those whose Release Price is zero) during
such period, determined in accordance with GAAP (but without straight-lining of
rents), other than (i) Loss Proceeds (but Operating Income will include rental
loss insurance proceeds to the extent allocable to such period), (ii) any
revenue attributable to a Lease to the extent it is paid more than 30 days prior
to the due date, (iii) any interest income from any source, (iv) any repayments
received from any third party of principal loaned or advanced to such third
party by Borrower, (v) any proceeds resulting from the Transfer of all or any
portion of such Property, (vi) sales, use and occupancy or other taxes on
receipts required to be accounted for by Borrower to any government or
governmental agency, (vii) termination fees, and (viii) any other extraordinary
or non-recurring items.

 

“Par Prepayment Date” means the first Payment Date following the 6-month
anniversary of the Closing Date.

 

“Parcel Release Price” shall have the meaning set forth on Exhibit I.

 

17

--------------------------------------------------------------------------------


 

“Participation” has the meaning set forth in Section 9.7(b).

 

“Payment Date” means the 9th day of each month (or, if such 9th day is not a
Business Day, the first preceding Business Day); provided, that, prior to a
Securitization, Lender shall have the right to change the Payment Date so long
as a corresponding change to the Interest Accrual Period is also made and same
has no adverse effect on Borrower in more than a de minimis extent. 
Notwithstanding the foregoing, the Maturity Date shall be the second to last
Business Day of the Interest Accrual Period in which the Maturity Date falls.

 

“Permits” means all licenses, permits, variances and certificates used in
connection with the ownership, operation, use or occupancy of each of the
Properties (including certificates of occupancy, business licenses, state health
department licenses, licenses to conduct business and all such other permits,
licenses and rights, obtained from any Governmental Authority or private Person
concerning ownership, operation, use or occupancy of such Property).

 

“Permitted Affiliate Sale” means the sale of a Property to an Affiliate that is
expressly permitted under the Mezzanine Loan Agreement.

 

“Permitted Debt” means:

 

(i)            the Indebtedness; and

 

(ii)           Trade Payables not represented by a note, customarily paid by
Borrower within 60 days of incurrence and in fact not more than 60 days
outstanding, which are incurred in the ordinary course of Borrower’s ownership
and operation of the Properties, in amounts reasonable and customary for similar
Properties and not exceeding 2.0% of the Loan Amount in the aggregate.

 

“Permitted Encumbrances” means:

 

(i)            the Liens created by the Loan Documents;

 

(ii)           all Liens and other matters specifically disclosed on Schedule B
of the Qualified Title Insurance Policy;

 

(iii)          Liens, if any, for Taxes not yet delinquent;

 

(iv)          mechanics’, materialmen’s or similar Liens, if any, and Liens for
delinquent taxes or impositions, in each case only if being contested in good
faith and by appropriate proceedings, provided that no such Lien is in imminent
danger of foreclosure and provided further that either (a) each such Lien is
released or discharged of record or fully insured over by the title insurance
company issuing the Qualified Title Insurance Policy within 60 days of its
creation, or (b) Borrower deposits with Lender, by the expiration of such 60-day
period, an amount equal to 115% of the dollar amount of such Lien or a bond in
the aforementioned amount from such surety, and upon such terms and conditions,
as is reasonably satisfactory to Lender, as security for the payment or release

18

--------------------------------------------------------------------------------


 

of such Lien (such 60-day period shall be extended to 90 days with respect to
any such Lien that is caused by a Tenant, provided Borrower exercises
commercially reasonable efforts during such 90-day period to cause such Tenant
to remove such Lien or provide the bond described above);

 

(v)           rights of existing Tenants under Leases heretofore disclosed to
Lender, and the rights of future Tenants and subtenants as tenants only pursuant
to written Leases entered into in conformity with the provisions of this
Agreement; and

 

(vi)          easements and other customary encumbrances customarily encumbering
like properties and entered into in the ordinary course of business, to the
extent such easements or encumbrances do not result in a Material Adverse
Effect.

 

“Permitted Investments” means the following, subject to the qualifications
hereinafter set forth:

 

(i)            obligations of, or obligations guaranteed as to principal and
interest by, the U.S. government or any agency or instrumentality thereof, when
such obligations are backed by the full faith and credit of the United States of
America;

 

(ii)           federal funds, unsecured certificates of deposit, time deposits,
banker’s acceptances, and repurchase agreements having maturities of not more
than 365 days of any bank, the short-term debt obligations of which are rated
A-1+ (or the equivalent) by each of the Rating Agencies and, if it has a term in
excess of three months, the long-term debt obligations of which are rated AAA
(or the equivalent) by each of the Rating Agencies;

 

(iii)          deposits that are fully insured by the Federal Deposit Insurance
Corp. (FDIC);

 

(iv)          debt obligations that are rated AAA or higher (or the equivalent)
by each of the Rating Agencies;

 

(v)           commercial paper rated A–1+ (or the equivalent) by each of the
Rating Agencies;

 

(vi)          investment in money market funds rated AAAm or AAAm–G (or the
equivalent) by each of the Rating Agencies; and

 

(vii)         such other investments as to which Lender shall have received
Rating Confirmation.

 

Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the Standard & Poor’s “r” symbol (or any other Rating Agency’s
corresponding symbol) attached to the rating (indicating high volatility or
dramatic fluctuations in their expected returns because of market risk), as well
as any mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall not have maturities in excess of one year; (iii) shall be
limited to

 

19

--------------------------------------------------------------------------------


 

those instruments that have a predetermined fixed dollar of principal due at
maturity that cannot vary or change; and (iv) shall exclude any investment where
the right to receive principal and interest derived from the underlying
investment provides a yield to maturity in excess of 120% of the yield to
maturity at par of such underlying investment.  Interest may either be fixed or
variable, and any variable interest must be tied to a single interest rate index
plus a single fixed spread (if any), and move proportionately with that index. 
No investment shall be made which requires a payment above par for an obligation
if the obligation may be prepaid at the option of the issuer thereof prior to
its maturity.  All investments shall mature or be redeemable upon the option of
the holder thereof on or prior to the earlier of (x) three months from the date
of their purchase or (y) the Business Day preceding the day before the date such
amounts are required to be applied hereunder.

 

“Permitted Joint Venture” means any joint venture permitted under the Mezzanine
Loan Agreement as in effect as of the date hereof, provided that Sponsor
directly or indirectly controls such joint venture and owns at least 51% of the
direct or indirect equity interest therein.

 

“Permitted TRS Contribution Agreement” means a contribution agreement
substantially in the form of the contribution agreement attached as Exhibit H.

 

“Permitted TRS Entity” means New Borrower Entity that becomes a Borrower under
the Loan and is formed solely for the purpose of entering into one or more
Permitted TRS Contribution Agreements and matters directly relating thereto.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.

 

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
subject to Title IV or Section 302 of ERISA or Section 412 of the Code.

 

“Plan Assets” means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA or (ii) plan (as defined in
Section 4975(e)(1) of the Code) subject to Section 4975 of the Code.

 

“Policies” has the meaning set forth in Section 5.15(b).

 

“Portfolio Material Adverse Effect” means a material adverse effect upon (i) the
ability of Borrower to perform, or of Lender to enforce, any material provision
of any Loan Document, (ii) the enforceability of any material provision of any
Loan Document, or (iii) the value, Net Operating Income, use or enjoyment of the
Properties or the operation thereof, in each case, taken as a whole.

 

“Prepayment Fee” shall mean, with respect to any prepayment received by Lender
prior to the Par Prepayment Date (other than with respect to any release in
connection with a Casualty or Condemnation pursuant to Section 5.16(d)), an
amount equal to 1.0% of the principal amount prepaid.

 

20

--------------------------------------------------------------------------------


 

“Prime Rate” means the “prime rate” published in the “Money Rates” section of
The Wall Street Journal.  If The Wall Street Journal ceases to publish the
“prime rate,” then Lender shall select an equivalent publication that publishes
such “prime rate,” and if such “prime rate” is no longer generally published or
is limited, regulated or administered by a governmental or quasi-governmental
body, then Lender shall reasonably select a comparable interest rate index.

 

“Principal Indebtedness” means the principal balance of the Loan outstanding
from time to time.

 

“Properties” means the Lender’s fee and leasehold interests, as applicable, in
the real property described on Schedule A, together with all buildings and other
improvements thereon.  As used herein, “Property” means any of the individual
Properties.  Any reference herein to a Transfer of a Property shall mean a
Transfer of such Property or of the direct or indirect equity interests therein
(other than a Transfer of a direct or indirect equity interest in Sponsor).

 

“Qualified Survey” means, with respect to each of the Properties, current title
surveys of such Property, certified to Borrower, the title company issuing the
Qualified Title Insurance Policy and Lender and their respective successors and
assigns, in form and substance reasonably satisfactory to Lender.

 

“Qualified Title Insurance Policy” means with respect to each of the
Properties,  an ALTA extended coverage mortgagee’s title insurance policy in
form and substance reasonably satisfactory to Lender, together with such
endorsements as Lender shall reasonably request.

 

“Rating Agency” shall mean, prior to the final Securitization of the Loan, each
of S&P, Moody’s and Fitch, or any other nationally-recognized statistical rating
agency which has been designated by Lender and, after the final Securitization
of the Loan, shall mean any of the foregoing that have rated and continue to
rate any of the Certificates.

 

“Rating Confirmation” means, with respect to any proposed action, confirmation
in writing from each of the Rating Agencies that such action shall not result,
in and of itself, in a downgrade, withdrawal or qualification of any rating then
assigned to any outstanding Certificates; except that if any portion of the Loan
shall not have been securitized pursuant to a Securitization rated by the Rating
Agencies, then “Rating Confirmation” shall instead mean that the matter in
question is subject to the prior written approval of both (x) the applicable
Rating Agencies (if and to the extent that any portion of the Loan has been
securitized pursuant to a Securitization or series of Securitizations rated by
such Rating Agencies), and (y) Lender in its reasonable discretion (and Borrower
agrees that it shall be reasonable for Lender to withhold such approval, if such
proposed action does not satisfy Rating Agency criteria.)  No Rating
Confirmation shall be regarded as having been received unless and until any
conditions imposed on its effectiveness by any Rating Agency shall have been
satisfied.

 

21

--------------------------------------------------------------------------------


 

“Reference Banks”  means four major banks in the London interbank market
selected by Lender.

 

“Regulatory Change” means any change after the Closing Date in federal, state or
foreign laws or regulations or the adoption or the making, after such date, of
any interpretations, directives or requests applying to a class of banks or
companies controlling banks, including Lender, of or under any federal, state or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

 

“Release” with respect to any Hazardous Substance means any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances into the indoor or outdoor environment (including the
movement of Hazardous Substances through ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata) in violation of Environmental
Law.

 

“Release Parcel” has the meaning set forth Section 2.3.

 

“Release Price” shall have the meaning set forth on Exhibit I.

 

“Rent Roll” has the meaning set forth in Section 4.14(a).

 

“Revenues” means (i) to the extent attributable to any Property, all rents, rent
equivalents, moneys payable as damages pursuant to a Lease or in lieu of rent or
rent equivalents, royalties (including all oil and gas or other mineral
royalties and bonuses), income, receivables, receipts, revenues, deposits
(including security, utility and other deposits), accounts, cash, issues,
profits, charges for services rendered and other consideration of whatever form
or nature received by or paid to or for the account of or benefit of Borrower
from any and all sources including any obligations now existing or hereafter
arising or created out of the sale, lease, sublease, license, concession or
other grant of the right of the use and occupancy of property or rendering of
services by Borrower and proceeds, if any, from business interruption or other
loss of income insurance.  “Revenues” shall not include Loss Proceeds applied in
accordance with Section 5.16 (other than the proceeds of rental interruption
insurance), interest income (other than interest on amounts contained in the
Collateral Accounts), equity contributions or other amounts to be funded by a
member pursuant to Borrower’s operating agreement and amounts which are received
from the Collateral Accounts in accordance herewith or are otherwise free of the
Liens of the Loan Documents pursuant to the terms hereof.

 

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., and its successors.

 

“Securitization” means a transaction in which all or any portion of the Loan is

 

“Service” means the Internal Revenue Service or any successor agency thereto.

 

22

--------------------------------------------------------------------------------


 

“Servicer” means the entity or entities appointed by Lender from time to time to
serve as servicer and/or special servicer of the Loan.  If at any time no entity
is so appointed, the term “Servicer” shall be deemed to refer to Lender.

 

“Single Member LLC” means a limited liability company which either (x) has only
one member, or (y) has multiple members, none of which is a Single-Purpose
Equityholder.

 

“Single-Purpose Entity” means a Person which (a) was formed solely for the
purpose of acquiring and holding (i) in the case of a Borrower, an ownership
interest in its Property or (ii) in the case of a Single-Purpose Equityholder,
an ownership interest in the Borrower, (b) does not engage in any business
unrelated to (i) in the case of a Borrower, such Property or (ii) in the case of
a Single-Purpose Equityholder, its ownership interest in the Borrower, (c) does
not have any assets other than those related to (i) in the case of a Borrower,
such Property or (ii) in the case of a Single-Purpose Equityholder, its
ownership interest in the Borrower, (d) does not have any Debt other than, in
the case of Borrower, Permitted Debt, (e) maintains books, accounts, records,
financial statements, stationery, invoices and checks which are separate and
apart from those of any other Person (except that such Person’s financial
position, assets, results of operations and cash flows may be included in the
consolidated financial statements of an Affiliate of such Person in accordance
with GAAP, provided that any such consolidated financial statements shall
contain a note indicating that such Person and its Affiliates are separate legal
entities and maintain records, books of account separate and apart from any
other Person), (f) is subject to and complies with all of the limitations on
powers and separateness requirements set forth in the organizational
documentation of such Person as of the Closing Date, (g)  holds itself out as
being a Person separate and apart from each other Person and not as a division
or part of another Person, (h) conducts its business in its own name (except for
services rendered under a management agreement with an Affiliate, so long as the
manager, or equivalent thereof, under such management agreement holds itself out
as an agent of such Person), (i) exercises reasonable efforts to correct any
known misunderstanding actually known to it regarding its separate identity, and
maintains an arm’s-length relationship with its Affiliates, (j) pays its own
liabilities out of its own funds (including the salaries of its own employees,
if any) and reasonably allocates any overhead that is shared with an Affiliate,
including paying for shared office space and services performed by any officer
or employee of an Affiliate, (k) maintains a sufficient number of employees in
light of its contemplated business operations, (l) conducts its business so that
the assumptions made with respect to it which are contained in the
Nonconsolidation Opinion shall at all times be true and correct in all material
respects, (m) except as contemplated by the Loan Documents, maintains its assets
in such a manner that it will not be costly or difficult to segregate, ascertain
or identify its individual assets from those of any other Person, (n) observes
all applicable corporate entity-level formalities in all material respects,
(o) except as contemplated by the Loan Documents, does not commingle its assets
with those of any other Person and holds such assets in its own name, (p) except
as contemplated by the Loan Documents, does not assume, guarantee or become
obligated for the debts of any other Person, and does not hold out its credit as
being available to satisfy the obligations or securities of others, (q) does not
acquire obligations or securities of its shareholders, members or partners,
(r) except as contemplated by the Loan Documents, does not pledge its assets for
the benefit of any other Person and does not make any loans or advances to any
Person, (s) intends to maintain adequate capital in light of its contemplated
business operations, (t) has two Independent Directors, or, in

 

23

--------------------------------------------------------------------------------


 

the case of a limited partnership, has a Single-Purpose Equityholder with two
Independent Directors, (u) has by-laws or an operating agreement, or, in the
case of a limited partnership, has a Single-Purpose Equityholder with by-laws or
an operating agreement, which provides that, for so long as the Loan is
outstanding, such Person shall not take or consent to any of the following
actions except to the extent expressly permitted in this Agreement and the other
Loan Documents:

 

(i)            to the fullest extent permitted by law, the dissolution,
liquidation, consolidation, merger or sale of all or substantially all of its
assets (and, in the case of a Single-Purpose Equityholder, the assets of the
Borrower);

 

(ii)           the engagement by such Person (and, in the case of a
Single-Purpose Equityholder, the engagement by the Borrower) in, (x) in the case
of any Borrower, any business other than the acquisition, development,
management, leasing, ownership, maintenance and operation of its Property, and
activities incidental thereto and (y) in the case of a Single-Purpose
Equityholder, activities incidental to the acquisition and ownership of its
interest in the Borrower;

 

(iii)          the filing, or consent to the filing, of a bankruptcy or
insolvency petition, any general assignment for the benefit of creditors or the
institution of any other insolvency proceeding, or the seeking or consenting to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official in respect of such Person without the
affirmative vote of all of its Independent Directors (and, in the case of a
Single-Purpose Equityholder, in respect of the Borrower without the affirmative
vote of both of such Single-Purpose Equityholder’s Independent Directors); and

 

(iv)          any amendment or modification of any provision of its (and, in the
case of a Single-Purpose Equityholder, the Borrower’s) organizational documents
relating to qualification as a “Single-Purpose Entity”,

 

and (v) if such entity is a Single Member LLC that does not have an independent
non-equity member, has organizational documents which provide that upon the
occurrence of any event (other than a permitted equity transfer) that causes its
sole member to cease to be a member while the Loan is outstanding, at least one
of its Independent Directors shall automatically be admitted as the sole member
of the Single Member LLC and shall preserve and continue the existence of the
Single Member LLC without dissolution.

 

“Single-Purpose Equityholder” means a Single-Purpose Entity that (x) is a
limited liability company or corporation formed under the laws of the State of
Delaware, (y) owns at least a 0.5% direct equity interest in Borrower, and
(z) serves as the general partner or managing member of Borrower.

 

“SNDA” has the meaning set forth in Section 5.7(f).

 

“Sponsor” means Gramercy Capital Corp., or any successors and assigns thereof by
merger, consolidation, amalgamation, reorganization, acquisition of all or
substantially all of

 

24

--------------------------------------------------------------------------------


 

the shares or other ownership interests in Sponsor, by transfer of all or
substantially all of Sponsor’s assets in a single transaction, or through a
similar transaction.

 

“Spread” means:

 

(i)            initially, 4.35%; and

 

(ii)           following the bifurcation of the Note into multiple Note
Components pursuant to Section 1.3(c), the weighted average of the Component
Spreads at the time of determination, weighted on the basis of the corresponding
Component Balances.

 

“Subordination of Property Management Agreement” means that certain consent and
agreement of manager and subordination of management agreement executed by
Borrower and the Approved Property Manager as of the Closing Date, as the same
may from time to time be modified or replaced in accordance herewith.

 

“Taxes” means all real estate and personal property taxes, assessments, fees,
taxes on rents or rentals, water rates or sewer rents, facilities and other
governmental, municipal and utility district charges or other similar taxes or
assessments now or hereafter levied or assessed or imposed against the
Properties or Borrower with respect to the Properties or rents therefrom or
which may become Liens upon any of the Properties, without deduction for any
amounts reimbursable to Borrower by third parties.

 

“Tenant” means any Person liable by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) pursuant to a
Lease.

 

“Tenant Improvements” means, collectively, (i) tenant improvements to be
undertaken for any Tenant which are required to be completed by or on behalf of
Borrower pursuant to the terms of such Tenant’s Lease, (ii) tenant improvements
paid or reimbursed through  allowances to a Tenant pursuant to such Tenant’s
Lease, and (iii) other similar tenant inducements.

 

“Tenant Notice” has the meaning set forth in Section 3.1(b).

 

“Test Period” means each 12-month period ending on the last day of a Fiscal
Quarter; provided, however, “Test Period” shall mean the most recently completed
calendar quarter, annualized, for calculation of the “LIBOR Strike Rate”.

 

“Trade Payables” means unsecured amounts payable by or on behalf of Borrower for
or in respect of the operation of the Properties in the ordinary course and
which would under GAAP be regarded as ordinary expenses, including amounts
payable to suppliers, vendors, contractors, mechanics, materialmen or other
Persons providing property or services to the Properties or Borrower and the
capitalized amount of any ordinary-course financing leases.

 

“Transaction” means, collectively, the Merger and other transactions
contemplated and/or financed by the Loan Documents.

 

25

--------------------------------------------------------------------------------


 

“Transfer” means the pledge, sale or other whole or partial conveyance of all or
any portion of any of the Properties or any direct or indirect interest therein,
or any direct or indirect equity interest in the owner thereof, including
granting of any purchase options, rights of first refusal, rights of first offer
or similar rights in respect of any portion of such Property or the subjecting
of any portion of such Property to restrictions on transfer; except that the
conveyance of a space lease at such Property in accordance herewith shall not
constitute a Transfer.

 

“Unaffiliated Release Price” shall have the meaning set forth on Exhibit I.

 

“Underfunding” means with respect to any Plan, the excess, if any, of the
“projected benefit obligations” (within the meaning of Statement of Financial
Accounting Standards 87) under such Plan (determined using the actuarial
assumption used for financial statement disclosure in the most recent financial
statements of the Plan sponsor) over the fair market value of the assets held
under the Plan.

 

“Unencumbered Properties” means, collectively, the Properties described on
Schedule A-2.

 

“Use” means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, use, treatment, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance.

 

“U.S. Person” means a United States person within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax” means any present or future tax, assessment or other charge or levy
imposed by or on behalf of the United States of America or any taxing authority
thereof.

 

“Waste” means any material abuse or destructive use (whether by action or
inaction) of the Properties.

 

“Zoning Report” means a zoning report or reports with respect to each of the
Properties approved by Lender and delivered to Lender in connection with the
Loan, and any amendments or supplements thereto delivered to Lender.

 

(b)           Rules of Construction.  All references to sections, schedules and
exhibits are to sections, schedules and exhibits in or to this Agreement unless
otherwise specified.  Unless otherwise specified: (i) all meanings attributed to
defined terms in this Agreement shall be equally applicable to both the singular
and plural forms of the terms so defined, (ii) “including” means “including, but
not limited to”, (iii) references to Payment Dates that fall in specified months
ignore the preceding Business Day convention, and (iv) “mortgage” means a
mortgage, deed of trust, deed to secure debt or similar instrument, as
applicable, and “mortgagee” means the secured party under a mortgage, deed of
trust, deed to secure debt or similar instrument.  All accounting terms not
specifically defined in this Agreement shall be construed in accordance with
GAAP, as same may be modified in this Agreement.

 

26

--------------------------------------------------------------------------------


 

ARTICLE I

 

GENERAL TERMS

 

1.1.          The Loan.  On the Closing Date, subject to the terms and
conditions of this Agreement, Lender shall make a loan to Borrower (the “Loan”)
in an amount equal to the Loan Amount.  The Loan shall initially be represented
by a single Note which shall bear interest as described in this Agreement at a
per annum rate as provided in Section 1.3(a).  The Loan shall be secured by the
Collateral.

 

1.2.          The Term.

 

(a)           The Maturity Date of the Loan shall initially be the Payment Date
in March 2010, or such earlier date as may result from acceleration.

 

(b)           Borrower shall have a single option to extend the scheduled
Maturity Date of the Loan to the Payment Date in the month containing the
one-year anniversary of the Maturity Date (the period of such extension, the
“Extension Term”), provided that (i) Borrower shall deliver to Lender written
notice of such extension at least 30 and not more than 60 days prior to the
Maturity Date; (ii) no monetary or other material Default or Mezzanine Loan
Event of Default shall be continuing on either the date of such notice or the
Maturity Date as theretofore in effect; (iii) Borrower shall have obtained an
Extension Interest Rate Cap Agreement for the Extension Term and collaterally
assigned such Extension Interest Rate Cap Agreement to Lender pursuant to an
Assignment of Interest Rate Cap Agreement; (iv) the Mezzanine Loan shall have
been contemporaneously extended such that it shall have a maturity date that is
the same as the Maturity Date and (v) Borrower shall have paid to Lender an
extension fee in an amount equal to 0.75% of the Principal Indebtedness and all
reasonable out-of-pocket expenses incurred by Lender in connection with such
extension. If Borrower fails to exercise the extension option in accordance with
the provisions of this Agreement, the extension option, and any subsequent
extension option hereunder, will automatically cease and terminate.

 

1.3.          Interest and Principal.

 

(a)           On each Payment Date, Borrower shall pay interest on the Principal
Indebtedness for the Interest Accrual Period in which such Payment Date falls at
a rate per annum equal to the sum of LIBOR, determined as of the Interest
Determination Date immediately preceding such Interest Accrual Period, plus the
Spread (except that interest shall be payable on the Indebtedness, including due
but unpaid interest, at the Default Rate with respect to any portion of such
Interest Accrual Period falling during the continuance of an Event of Default). 
Interest accruing for the first Interest Accrual Period shall be prepaid on the
Closing Date from the Loan proceeds otherwise to be disbursed to Borrower at
Closing.  Interest payable hereunder shall be computed on the basis of a 360-day
year and the actual number of days elapsed.

 

(b)           No prepayments of the Loan shall be permitted except as provided
in Sections 2.1 and 5.16(d).  The entire outstanding Principal Indebtedness,
together with all

 

27

--------------------------------------------------------------------------------


 

interest thereon through the end of the Interest Accrual Period in which the
Maturity Date falls (calculated as if such Principal Indebtedness were
outstanding for the entire Interest Accrual Period) and all other amounts then
due under the Loan Documents shall be due and payable by Borrower to Lender on
the Maturity Date, as such date may be extended pursuant to Section 1.2(b).

 

(c)           Upon written notice from Lender to Borrower (the “Componentization
Notice”), the Note will be deemed to have been subdivided (retroactively as of
the Closing) into multiple components (“Note Components”).  Each Note Component
shall have such notional balance (a “Component Balance”) as Lender shall specify
in the Componentization Notice and an interest rate equal to the sum of LIBOR
plus such amount as Lender shall specify in the Componentization Notice (each
such amount, a “Component Spread”); provided that (i) the sum of the Component
Balances of all Note Components shall equal the then-applicable Principal
Indebtedness, and (ii) except following a prepayment as the result of an Event
of Default or as a result of the application of Loss Proceeds in connection with
a Casualty or Condemnation, the weighted average of the Component Spreads,
weighted on the basis of their respective Component Balances, shall equal the
percentage set forth in clause (i) of the definition of “Spread”.  If requested
by Lender, each Note Component shall be represented by a separate physical
Note.  Borrower shall execute and return to Lender each such Note within a
reasonable period of time, but in any event not in excess of four Business Days
after Borrower’s receipt of an execution copy thereof.

 

(d)           Any payments of interest and principal not paid when due hereunder
shall bear interest at the applicable Default Rate and, when paid, shall be
accompanied by a late fee in an amount equal to 4% times the amount of such late
payment in order to defray the expense incurred by Lender in handling and
processing such delinquent payment and to compensate Lender for the loss of the
use of such delinquent payment.  Borrowers shall have no obligation hereunder to
pay Default Rate interest or a late charge if such failure to timely make a
payment is due to Lender not complying with its obligations under Article 3
hereof and the Cash Management Agreement and no Default or Event of Default
shall result under the Loan Documents by reason thereof.

 

1.4.          Interest Rate Cap Agreements.

 

(a)           On or prior to the Closing Date, Borrower shall obtain, and
thereafter maintain in effect, an Initial Interest Rate Cap Agreement, which
shall be coterminous with the initial term of the Loan and have a notional
amount equal to the Loan Amount.   Any Initial Interest Rate Cap Agreement shall
have a LIBOR strike rate equal to or less than the LIBOR Strike Rate.

 

(b)           If Borrower exercises its option to extend the term of the Loan
pursuant to Section 1.2(b), then on or prior to the commencement of the
Extension Term Borrower shall obtain, and thereafter maintain in effect, an
Extension Interest Rate Cap Agreement having (x) a term coterminous with the
Extension Term, (y) a notional amount at least equal to the Principal
Indebtedness as of the first day of the Extension Term, and (z) a LIBOR strike
rate equal to or less than the LIBOR Strike Rate.

 

28

--------------------------------------------------------------------------------


 

(c)           Borrower shall collaterally assign to Lender pursuant to an
Assignment of Interest Rate Cap Agreement all of its right, title and interest
in any and all payments under each Interest Rate Cap Agreement and shall deliver
to Lender an executed counterpart of such Interest Rate Cap Agreement and obtain
the consent of the Acceptable Counterparty to such collateral assignment (as
evidenced by the Acceptable Counterparty’s execution of such Collateral
Assignment of Interest Rate Cap Agreement).

 

(d)           Borrower shall comply with all of its obligations under the terms
and provisions of each Interest Rate Cap Agreement.  All amounts paid under an
Interest Rate Cap Agreement shall be deposited directly into the Cash Management
Account.  Borrower shall take all actions reasonably requested by Lender to
enforce Lender’s rights under the Interest Rate Cap Agreement in the event of a
default by the counterparty thereunder and shall not waive, amend or otherwise
modify any of its rights thereunder.

 

(e)           If, at any time during the term of the Loan, the counterparty to
the Interest Rate Cap Agreement then in effect ceases to be an Acceptable
Counterparty and thereafter fails to abide by the requirements set forth in such
Interest Rate Cap Agreement with respect to ratings downgrades, then Borrower
shall promptly obtain a replacement Interest Rate Cap Agreement satisfying the
requirements set forth in paragraph (a) or (b) above, as applicable, with a
counterparty that is an Acceptable Counterparty.

 

(f)            At Closing and at any time that Borrower obtains a replacement
Interest Rate Cap Agreement pursuant to this Section 1.4, Borrower shall deliver
to Lender a legal opinion or opinions from counsel to the applicable Acceptable
Counterparty (which counsel may be internal counsel) in substantially the form
of Exhibit B.

 

1.5.          Method and Place of Payment.  Except as otherwise specifically
provided in this Agreement, all payments and prepayments under this Agreement
and the Notes (including any deposit into the Cash Management Account pursuant
to Section 3.2(c)) shall be made to Lender not later than 1:00 p.m., New York
City time, on the date when due and shall be made in lawful money of the United
States of America by wire transfer in federal or other immediately available
funds to the account specified from time to time by Lender.  Any funds received
by Lender after such time shall be deemed to have been paid on the next
succeeding Business Day.  Lender shall notify Borrower in writing of any changes
in the account to which payments are to be made.  If the amount received from
Borrower (or from the Cash Management Account pursuant to Section 3.2(b)) is
less than the sum of all amounts then due and payable hereunder, such amount
shall be applied, at Lender’s sole discretion, either toward the components of
the Indebtedness (e.g., interest, principal and other amounts payable hereunder)
and the Note Components in such sequence as Lender shall elect in its sole
discretion, or toward the payment of Property expenses.

 

1.6.          Regulatory Change.  If, as a result of any Regulatory Change, any
reserve, special deposit or similar requirements relating to any extensions of
credit or other assets of, or any deposits with, any Lender is imposed, modified
or deemed applicable and the result is to increase the cost to such Lender of
making LIBOR-based loans, or to reduce the amount receivable by Lender hereunder
in respect of any portion of the Loan with respect to LIBOR-based

 

29

--------------------------------------------------------------------------------


 

loans by an amount deemed by such Lender to be material (such increases in cost
and reductions in amounts receivable, “Increased Costs”), then Borrower agrees
that it will pay to Lender upon Lender’s request such additional amount or
amounts (based upon a reasonable allocation thereof by such Lender to the
LIBOR-based loans made by such Lender) as will compensate such Lender for such
Increased Costs to the extent that such Increased Costs are reasonably allocable
to the Loan.  Lender will notify Borrower in writing of any event occurring
after the Closing Date which will entitle Lender to compensation pursuant to
this Section 1.6 as promptly as practicable after it obtains knowledge thereof
and determines to request such compensation and will designate a different
lending office if such designation will avoid the need for, or reduce the amount
of, such compensation and will not, in the reasonable judgment of such Lender,
be otherwise disadvantageous to such Lender.  If such Lender shall fail to
notify Borrower of any such event within 90 days following the end of the month
during which such event occurred, then Borrower’s liability for any amounts
described in this Section incurred by such Lender as a result of such event
shall be limited to those attributable to the period occurring subsequent to the
90th day prior to the date upon which such Lender actually notified Borrower of
the occurrence of such event.  Notwithstanding the foregoing, in no event shall
Borrower be required to compensate any Lender for any portion of the income or
franchise taxes of Lender, whether or not attributable to payments made by
Borrower.  If a Lender requests compensation under this Section 1.6, Borrower
may, by notice to Lender, require that such Lender furnish to Borrower a
statement setting forth in reasonable detail the basis for requesting such
compensation and the method for determining the amount thereof.

 

1.7.          Taxes.

 

(a)           Borrower agrees to indemnify Lender against any present or future
stamp, documentary or other similar or related taxes or other similar or related
charges now or hereafter imposed, levied, collected, withheld or assessed by any
United States Governmental Authority by reason of the execution and delivery of
the Loan Documents and any consents, waivers, amendments and enforcement of
rights under the Loan Documents.

 

(b)           If Borrower is required by law to withhold or deduct any amount
from any payment hereunder in respect of any U.S. Tax, Borrower shall withhold
or deduct the appropriate amount, remit such amount to the appropriate
Governmental Authority and pay to each Person to whom there has been an
Assignment or Participation of a Loan and who is not a U.S. Person such
additional amounts as are necessary in order that the net payment of any amount
due to such non-U.S. Person hereunder after deduction for or withholding in
respect of any U.S. Tax imposed with respect to such payment (or in lieu
thereof, payment of such U.S. Tax by such non-U.S. Person), will not be less
than the amount stated in this Agreement to be then due and payable; except that
the foregoing obligation to pay such additional amounts shall not apply (i) to
any assignee that has not complied with the obligations contained in
Section 9.7(c), (ii) to any U.S. Taxes withheld or deducted from, or imposed on,
any payment hereunder or under the Note or any Note Components by reason of any
present or former connection between any non-U.S. Person and the United States
of America (other than solely on account of the execution and performance of,
the enforcement of any right under or the receipt of any payment under, this
Agreement or a Note), (iii) to any U.S. Taxes withheld or deducted from, or
imposed on, any payment hereunder or under the Note or any Note Components at
the time of any Assignment or

 

30

--------------------------------------------------------------------------------


 

Participation of a Loan or the Note or any Note Components to any non-U.S.
Person, (iv) to any U.S. Taxes imposed solely by reason of the failure by such
Person (or, if such Person is not the beneficial owner of the relevant Loan,
such beneficial owner) to comply with applicable certification, information,
documentation or other reporting requirements concerning the nationality,
residence, identity or connections with the United States of America of such
Person (or beneficial owner, as the case may be) if such compliance is required
by statute or regulation of the United States of America as a precondition to
relief or exemption from such U.S. Taxes; or (v) with respect to any Person who
is a fiduciary or partnership or other than the sole beneficial owner of such
payment, to any U.S. Tax imposed with respect to payments made under any Note to
a fiduciary or partnership to the extent that the beneficial owner or member of
the partnership would not have been entitled to the additional amounts if such
beneficial owner or member of the partnership had been the holder of the Note.

 

(c)           Within 30 days after paying any amount from which it is required
by law to make any deduction or withholding, and within 30 days after it is
required by law to remit such deduction or withholding to any relevant taxing or
other authority, Borrower shall deliver to such non-U.S. Person satisfactory
evidence of such deduction, withholding or payment (as the case may be).

 

1.8.          Release.  Upon payment of the Indebtedness in full when permitted
or required hereunder, Lender shall execute instruments prepared by Borrower and
reasonably satisfactory to Lender, which, at Borrower’s election: (a) release
and discharge all Liens on all Collateral securing payment of the Indebtedness
(subject to Borrower’s obligation to pay any associated fees and expenses),
including all balances in the Collateral Accounts, terminate the Loan Documents
(other than those provisions thereof that expressly survive repayment of the
Indebtedness in full) and provide notice to third parties, including the Cash
Management Bank and Tenants; or (b) assign such Liens (and the applicable Loan
Documents) to a new lender designated by Borrower.

 

ARTICLE II

 

PREPAYMENT

 

2.1.          Voluntary and Mandatory Prepayment.

 

(a)           Borrower shall have the right, at its option, upon ten Business
Days’ prior written notice to Lender (which notice may be revocable at any time
by Borrower, provided that Borrower shall reimburse Lender for all of its
reasonable out-of-pocket costs and expenses incurred as a result of any such
revocation), to prepay the Loan in whole or in part at any time, provided that
if such prepayment is made prior to the Par Prepayment Date then Borrower shall
pay to Lender simultaneously with such prepayment the applicable Prepayment Fee;
provided, however, that no Prepayment Fee shall be payable with respect to any
prepayment of the Loan pursuant to Section 5.16(d).  Each such prepayment shall
be accompanied by the amount of interest theretofore accrued but unpaid in
respect of the principal amount so prepaid, plus the amount of interest that
would have accrued on the principal amount so prepaid had it remained
outstanding through the end of the Interest Accrual Period in which such
prepayment is made

 

31

--------------------------------------------------------------------------------


 

and, if such prepayment is made during the last two Business Days in any
Interest Accrual Period, the amount of additional interest that would have
accrued on the principal amount so prepaid had it remained outstanding through
the end of the following Interest Accrual Period.  Following any such
prepayment, Borrower may release or transfer, free and clear of the Lien of the
Loan Documents, a portion of the notional amount of the Interest Rate Cap
Agreement equal to the amount of such prepayment.  Any partial prepayment shall
be applied to the last payments of principal due under the Loan.

 

(b)           Borrower shall not be permitted to make a voluntary prepayment of
the Principal Indebtedness (except for the application of Loss Proceeds to
repayment of the Loan pursuant to the terms hereof) not associated with the
release of a Property unless simultaneously therewith a prepayment of the
Mezzanine Loan shall also be made in the amount necessary so that the Principal
Indebtedness and the Mezzanine Loan Principal Indebtedness immediately after
such prepayment are in the same proportion as they were immediately prior to
such prepayments.  In connection with a prepayment under the Mezzanine Loan that
is not associated with the release of collateral thereunder, Borrower shall
contemporaneously prepay the Loan in the amount necessary to cause the Principal
Indebtedness and the Mezzanine Loan Principal Indebtedness immediately after
such prepayment to be in the same proportion as they were immediately prior to
any such prepayment.  In addition, if Mezzanine Borrower shall make a prepayment
of the Mezzanine Loan that results in the release of any Mortgage Property
Equity Collateral, then Borrower shall contemporaneously prepay the Loan in the
amount required to release the related Property from the Lien of the Loan
Documents (and otherwise comply with the requirements of Section 2.2 with
respect to the release of such Property).  If the Note has been bifurcated into
multiple Note Components pursuant to Section 1.3(c), all prepayments of the
Loan, except those made during the continuance of an Event of Default or
pursuant to Section 5.16, shall be applied to the Note Components on a pro rata
basis.  All prepayments of the Loan made during the continuance of an Event of
Default or pursuant to Section 5.16 shall be applied to the Note Components in
ascending order of interest rate (i.e., first to the Note Component with the
lowest Component Spread until its outstanding principal balance has been reduced
to zero, then to the Note Component with the second lowest Component Spread
until its outstanding principal balance has been reduced to zero, and so on) or
in such other order as Lender shall determine.

 

2.2.          Property Releases.

 

(a)           So long as no Event of Default is then continuing and all amounts
then due and owing to Lender have been paid in full, Borrower may from time to
time obtain the release of one or more of the Properties from the Liens of the
Loan Documents in connection with a sale to an unaffiliated third-party in an
arms’-length transaction or a Permitted Affiliate Sale, provided that (1) at the
time of such release, Borrower shall prepay the Loan, in accordance with
Section 2.1, in an amount equal to the applicable Release Price, which
prepayment shall be accompanied by the other amounts specified in Section 2.1,
including the applicable Prepayment Fee if such prepayment is made prior to the
Par Prepayment Date, (2) DSCR for the Test Period most recently ended,
recalculated to include only income and expense attributable to Borrower’s
interest in the Properties remaining after the contemplated release and to
exclude the interest expense and principal payments on the aggregate amount to
be prepaid, shall be equal to or

 

32

--------------------------------------------------------------------------------


 

greater than DSCR immediately prior to such release (as reasonably determined by
Lender) and (3) Borrower shall reimburse Lender for any actual reasonable
out-of-pocket costs and expenses incurred by Lender in connection with this
Section 2.2 (including the reasonable fees and expenses of legal counsel and the
Servicer).

 

(b)           Upon satisfaction of the requirements set forth in Sections 2.1
and 2.2, Lender will execute and deliver to Borrower such instruments, prepared
by Borrower and approved by Lender, as shall be necessary to release the
applicable Property or Properties from the Liens of the Loan Documents or to
assign the applicable portion of such Liens to a third party to the extent
necessary to avoid the incurrence of mortgage recording taxes.

 

2.3  Release of Vacant Land.  So long as no Event of Default is then
continuing,  Borrower may obtain the release of one or more vacant non-income
producing parcels of land (each such parcel, a “Release Parcel”) from the
restrictions and Liens of the Loan Documents in connection with the Transfer of
such Release Parcel to an unaffiliated third party in a bona fide arms-length
transaction upon satisfaction of the following conditions:

 

(i)            Borrower shall deliver to Lender notice of its intent to release
one or more Release Parcels, which notice must be given at least 10 Business
Days and not more than 60 days prior to the Business Day upon which the release
is to be made and shall specify the Release Parcel(s) that Borrower intends to
release.  Borrower shall promptly reimburse Lender for any actual out-of-pocket
costs and expenses (including the reasonable fees and expenses of legal counsel
and the Servicer) incurred by Lender in connection with a release pursuant to
this Section 2.3.

 

(ii)           At the time of such release, Borrower shall prepay a portion of
the Loan, in accordance with Section 2.1, in an amount equal to the applicable
Parcel Release Price.

 

(iii)          Borrower shall have delivered to Lender satisfactory evidence
that (1) the applicable Release Parcel has been legally subdivided from the
remaining Property, a separate tax identification number shall have been issued
for such Release Parcel and all necessary variances, if any, shall have been
obtained (with the result that, upon the transfer and release of such Release
Parcel, no part of the remaining Property shall be part of a tax lot which
includes any portion of such Release Parcel); (2) after giving effect to such
transfer, each of the Release Parcel and the remaining Property conforms to and
is in compliance in all material respects with applicable Legal Requirements
(including, without limitation, all zoning and subdivision laws, setback
requirements, sideline requirements, parking ratio requirements, use
requirements, building and fire code requirements, environmental requirements
and wetlands requirements) and constitutes a separate tax lot, (3) the Release
Parcel is not necessary for the remaining Property to comply with any zoning,
building, land use or parking or other Legal Requirements applicable to it or
for the then current use of the remaining Property, including without limitation
for access, driveways, parking, utilities or drainage or, to the extent that the
Release Parcel is necessary for any such purpose, a reciprocal easement
agreement or other agreement has been executed and recorded that would allow the
owner of the remaining Property to continue to use the release Parcel (at no
cost or expense to

 

33

--------------------------------------------------------------------------------


 

Borrower) to the extent necessary for such purpose, and (4) the lots have been
demised to Lender’s satisfaction in its reasonable discretion;

 

(iv)          Borrower shall deliver to Mortgage Lender an endorsement to the
Qualified Title Insurance Policy insuring the applicable Mortgage (1) extending
the effective date of the policy to the effective date of the release;
(2) confirming no change in the priority of the Mortgage on the remaining
Property (exclusive of the Release Parcel) or in the amount of the insurance or
the coverage of the Property (exclusive of the Release Parcel) under the policy;
and (3) insuring the rights and benefits under any new or amended reciprocal
easement agreement or such other agreement required pursuant to clause
(iv)(3) of this Section that has been executed and recorded, if any;

 

(vi)          Borrower shall have complied with any requirements applicable to
the release in the Leases, reciprocal easement agreements, operating agreements,
parking agreements or other similar agreements affecting the remaining Property
and the release does not violate any of the provisions of such documents in any
respect that would result in a termination (or give any other party thereto the
right to terminate), extinguishment or other loss of material rights of Borrower
or in a material increase in Borrower’s obligations under such documents and, to
the extent necessary to comply with such documents, the transferee of the
Release Parcel has assumed Borrower’s obligations, if any, relating to the
Release Parcel under such documents;

 

(vii)         ingress to and egress from all portions of the remaining Property
shall be over (i) physically open and fully dedicated public roads or
(ii) vehicle and pedestrian easements which (1) provide vehicular and pedestrian
access to a physically open and fully dedicated public road, (2) are recorded in
the chain of title to both the property which is encumbered thereby and the
remaining Property, (3) are irrevocable and non-terminable without the consent
of the owner of the remaining Property; and provided further that, if lawfully
obtainable, Borrower delivers to Lender an endorsement to the Qualified Title
Insurance Policy, which endorsement shall insure that (A) the benefit of each
such easement inures and runs to the benefit of the owner of the remaining
Property, (B) the Lien of the Mortgage is a first Lien on Borrower’s beneficial
interest in such easement, subject to no exceptions other than Permitted
Encumbrances and those approved by Lender in its reasonable discretion and
(C) no then-existing mortgages, Liens, security interests or other encumbrances
(other than Permitted Encumbrances) on the Release Parcel burdened by such
easement are superior to, or under any circumstances could terminate, impair or
limit the terms of such easement;

 

(viii)        Borrower shall have delivered an Officer’s Certificate to the
effect that the conditions in this Section 2.3 have occurred or shall occur
concurrently with the transfer and release of the applicable Release Parcel; and

 

(ix)           Borrower shall execute such documents and instruments and obtain
such opinions of counsel as are typical for similar transactions.

 

34

--------------------------------------------------------------------------------


 

ARTICLE III

 

ACCOUNTS

 

3.1.          Cash Management Account.

 

(a)           On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank a cash management account into
which income from the Properties will be deposited (the “Cash Management
Account”), subject to and in accordance with the terms hereof.  As a condition
precedent to the closing of the Loan, Borrower shall cause the Cash Management
Bank to execute and deliver an agreement (as modified or replaced in accordance
herewith, a “Cash Management Agreement”) which provides, inter alia, that no
party other than Lender and Servicer shall have the right to withdraw funds from
the Cash Management Account.  The fees and expenses of the Cash Management Bank
shall be paid by Borrower.

 

(b)           Within five Business Days following the Closing Date, Borrower
shall deliver to each Tenant in the Properties a written notice (a “Tenant
Notice”) in the form of Exhibit D instructing that (i) all payments under the
Leases shall thereafter be transmitted by them directly to, and deposited
directly into, the Cash Management Account or a Blocked Account and (ii) such
instruction may not be rescinded unless and until such Tenant receives from
Borrower or Lender a copy of Lender’s written consent to such rescission or
Lender’s written notice that the Loan has been repaid in full.  Borrower shall
send a copy of each such written notice to Lender and shall redeliver such
notices to each Tenant until such time as such Tenant complies therewith. 
Borrower shall cause all cash Revenues relating to the Properties and all other
money received by Borrower or the Approved Property Manager with respect to the
Properties (other than tenant security deposits required to be held in escrow
accounts) to be deposited in the Cash Management Account or a Blocked Account by
the end of the first Business Day following Borrower’s or the Approved Property
Manager’s receipt thereof.  “Blocked Account” means an Eligible Account
maintained with a financial institution reasonably satisfactory to Lender that
enters into a blocked account agreement or similar irrevocable direction
instruction (as modified or replaced in accordance herewith, the “Blocked
Account Agreement”) reasonably satisfactory to Lender pursuant to which such
financial institution will remit, at the end of each Business Day, all amounts
contained therein to an account specified by Lender (Lender hereby agreeing to
specify the Cash Management Account so long as no Event of Default has occurred
and is then continuing).

 

(c)           Lender shall have the right at any time, upon not less than 30
days’ prior written notice to Borrower, to replace the Cash Management Bank with
any Eligible Institution at which Eligible Accounts may be maintained that will
promptly execute and deliver to Lender a Cash Management Agreement substantially
identical to the Cash Management Agreement executed at Closing.  In addition,
during the continuance of an Event of Default or if the Blocked Account Bank
fails to comply with the Blocked Account Agreement or ceases to be an Eligible
Institution, Lender shall have the right at any time, upon not less than 30
days’ prior written notice to Borrower, to replace the Blocked Account Bank with
any Eligible Institution at which

 

35

--------------------------------------------------------------------------------


 

Eligible Accounts may be maintained that will promptly execute and deliver to
Lender a Blocked Account Agreement satisfactory to Lender

 

(d)                                  Borrower and Lender agree that the flow of
funds with respect to the Cash Management Account and the Blocked Account as
depicted in the diagrams attached hereto as Schedule K is in compliance with
this Section 3.1.

 

3.2.                               Distributions from Cash Management Account.

 

(a)           The Cash Management Agreement shall provide that the Cash
Management Bank shall remit to an account specified by Mezzanine Lender, at the
end of each Business Day (or, at Borrower’s election, on a less frequent basis),
the amount, if any, by which amounts then contained in the Cash Management
Account exceed the aggregate amount required to be paid to or reserved with
Lender, or prepaid pursuant to Section 2.1(b), on the next Payment Date pursuant
to Section 3.2(b) (the “Minimum Balance”); provided, however, that Lender shall
terminate such remittances during the continuance of an Event of Default upon
notice to the Cash Management Bank.  Lender may notify the Cash Management Bank
at any time of any change in the Minimum Balance.  Lender shall deliver a copy
of any notice of a change in the Minimum Balance to Borrower, for information
only (but any failure by Lender to do so shall not in any way limit Borrower’s
obligations or liabilities hereunder).  Any payment received by any Borrower
pursuant to this Section 3.2 shall be received free of the Lien of the Loan
Documents.

 

(b)           On each Payment Date, provided no Event of Default has occurred
and is continuing, Lender shall transfer amounts from the Cash Management
Account, to the extent available therein, to make the following payments in the
following order of priority:

 

(i)            to Lender, the amount of all scheduled or delinquent interest on
the Loan and all other amounts then due and payable under the Loan Documents;
and

 

(ii)           all remaining amounts to such account as shall be designated by
Mezzanine Lender from time to time.

 

(c)           If on any Payment Date the amount in the Cash Management Account
shall be insufficient to make the transfer described in Section 3.2(b)(i),
Borrower shall deposit into the Cash Management Account on such Payment Date the
amount of such deficiency.  If Borrower shall fail to make such deposit, the
same shall constitute an Event of Default and, in addition to all other rights
and remedies provided for under the Loan Documents, Lender may disburse and
apply the amounts in the Collateral Accounts in accordance with Section 3.5(c).

 

(d)           Lender may conclusively rely upon any notice received from
Mezzanine Lender with respect to the occurrence, continuance or termination of
any Mezzanine Loan Event of Default.  Lender shall be under no duty to inquire
into or investigate the validity, accuracy or content of any such notice.

 

(e)           Notwithstanding anything to the contrary contained in this
Agreement, the Loan Documents, and/or the Mezzanine Loan Documents, the parties
hereto acknowledge and

 

36

--------------------------------------------------------------------------------


 

agree that, as to any clause or provision contained in this Agreement, the other
Loan Documents, and/or the Mezzanine Loan Documents to the effect that payments,
distributions, or other similar effect are to be made by Borrower to Mezzanine
Lender or applied to the Mezzanine Loan or to any account specified by Mezzanine
Lender, such clause or provision shall be deemed to mean, and shall be construed
as meaning, that Lender shall pay to Borrower, and Borrower shall then
immediately distribute to Mezzanine Borrower, pursuant to and in accordance with
the organizational documents of Borrower and applicable law, which distribution
shall be immediately payable to Mezzanine Lender, and any such clause or
provision shall not be construed as meaning that Borrower and/or Mezzanine
Borrower is acting on behalf of, holding out its credit for, or paying the
obligations of, Mezzanine Borrower, as applicable, directly or in any other
manner that would violate any of the single purpose entity covenants contained
in this Agreement or other similar covenants contained in Borrower’s
organizational documents or Mezzanine Borrower’s organizational documents,
respectively.

 

3.3.          Loss Proceeds Account.

 

(a)           On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank an account for the purpose of
depositing any Loss Proceeds (the “Loss Proceeds Account”).

 

(b)           Provided no Event of Default is continuing, funds in the Loss
Proceeds account shall be applied in accordance with Section 5.16.

 

3.4.          Environmental Escrow Account.

 

(a)           On or prior to the Closing Date, Borrower shall establish and
thereafter maintain with the Cash Management Bank an account for the purpose of
reserving amounts anticipated to be required to correct Environmental Conditions
(the “Environmental Escrow Account”).

 

(b)           On the Closing Date, Borrower shall deposit into the Environmental
Escrow Account, from the proceeds of the Loan, an amount equal to the
Environmental Escrow Amount.

 

(c)           Upon the request of Borrower at any time that no Event of Default
is continuing (but not more often than once per calendar month), Lender shall
cause disbursements to Borrower from the Environmental Escrow Account to
reimburse Borrower for reasonable costs and expenses incurred in order to
correct Environmental Conditions, provided that

 

(i)            Borrower shall deliver to Lender invoices evidencing that the
costs for which such disbursements are requested are due and payable;

 

(ii)           Borrower shall deliver to Lender an Officer’s Certificate
confirming that all such costs have been previously paid by Borrower or will be
paid from the proceeds of the requested disbursement; and

 

37

--------------------------------------------------------------------------------


 

(iii)          Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate, (2) reasonably satisfactory site
inspections, and (3) receipt of lien releases and waivers from any contractors,
subcontractors and others with respect to such amounts.

 

(d)           Upon substantial resolution (as reasonably determined by Lender)
of the portion of the Environmental Conditions identified on any line on
Schedule L, and provided no Event of Default is then continuing, the remainder
of the portion of the Environmental Escrow Account held for such line item (as
shown adjacent to such line item on Schedule L) shall promptly be remitted to
Borrower.  Upon the correcting of all Environmental Conditions or other
resolution reasonably satisfactory to Lender with respect thereto, provided no
Event of Default is then continuing, any amounts then remaining in the
Environmental Escrow Account shall promptly be remitted to Borrower and the
Environmental Escrow Account will no longer be maintained.

 

3.5.          Account Collateral.

 

(a)           Borrower hereby grants a perfected first-priority security
interest in favor of Lender in and to the Account Collateral as security for the
Indebtedness, together with all rights of a secured party with respect thereto. 
Each Collateral Account shall be an Eligible Account under the sole dominion and
control of Lender and shall be in the name of Borrower, as pledgor, and Lender,
as pledgee.  Borrower shall have no right to make withdrawals from any of the
Collateral Accounts.  Funds in the Collateral Accounts shall not be commingled
with any other monies at any time.  Borrower shall execute any additional
documents that Lender in its reasonable discretion may require and shall provide
all other evidence reasonably requested by Lender to evidence or perfect its
first-priority security interest in the Account Collateral.  Funds in the
Collateral Account shall be invested in Permitted Investments selected by
Lender.  Unless otherwise required by applicable law, provided no Event of
Default is continuing, all income and gains from the investment of funds in the
Collateral Accounts shall be for the account of Borrower and shall be paid to
Borrower upon written request therefor (but in any event, not more often than
monthly). After the Loan and all other Indebtedness have been paid in full, the
Collateral Accounts shall be closed and the balances therein, if any, shall be
paid to Borrower.

 

(b)           The insufficiency of amounts contained in the Collateral Accounts
shall not relieve Borrower from its obligation to fulfill all covenants
contained in the Loan Documents.

 

(c)           During the continuance of an Event of Default, Lender may, in its
sole discretion, apply funds in the Collateral Accounts, and funds resulting
from the liquidation of Permitted Investments contained in the Collateral
Accounts, either toward the components of the Indebtedness (e.g., interest,
principal and other amounts payable hereunder), the Loan and the Note Components
in such sequence as Lender shall elect in its sole discretion, and/or toward the
payment of Property expenses.

 

38

--------------------------------------------------------------------------------


 

3.6.          Bankruptcy.  Borrower and Lender acknowledge and agree that upon
the filing of a bankruptcy petition by or against Borrower under the Bankruptcy
Code, the Account Collateral and the Revenues (whether then already in the
Collateral Accounts, or then due or becoming due thereafter) shall be deemed not
to be property of Borrower’s bankruptcy estate within the meaning of Section 541
of the Bankruptcy Code.  If, however, a court of competent jurisdiction
determines that, notwithstanding the foregoing characterization of the Account
Collateral and the Revenues by Borrower and Lender, the Account Collateral
and/or the Revenues do constitute property of Borrower’s bankruptcy estate, then
Borrower and Lender further acknowledge and agree that all such Revenues,
whether due and payable before or after the filing of the petition, are and
shall be cash collateral of Lender.  Borrower acknowledges that Lender does not
consent to Borrower’s use of such cash collateral and that, in the event Lender
elects (in its sole discretion) to give such consent, such consent shall only be
effective if given in writing signed by Lender.  Except as provided in the
immediately preceding sentence, Borrower shall not have the right to use or
apply or require the use or application of such cash collateral (i) unless
Borrower shall have received a court order authorizing the use of the same, and
(ii) Borrower shall have provided such adequate protection to Lender as shall be
required by the bankruptcy court in accordance with the Bankruptcy Code.

 

ARTICLE IV

 

REPRESENTATIONS

 

Borrower represents to Lender that, as of the Closing Date, except as set forth
in the Exception Report:

 

4.1.         Organization.

 

(a)           Each Borrower is duly formed, validly existing and in good
standing under the laws of the state of its formation, and is in good standing
in each other jurisdiction where ownership of its properties or the conduct of
its business requires it to be so, and each Borrower has all power and authority
under such laws and its organizational documents and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.

 

(b)           No Borrower has any subsidiaries and no Borrower owns any equity
interest in any other Person.

 

4.2.          Authorization.  Each Borrower has the power and authority to enter
into this Agreement and the other Loan Documents, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated by the
Loan Documents and has by proper action duly authorized the execution and
delivery of the Loan Documents.

 

4.3.          No Conflicts.  Neither the execution and delivery of the Loan
Documents, nor the consummation of the transactions contemplated therein, nor
performance of and compliance with the terms and provisions thereof will
(i) violate or conflict with any provision of its formation and governance
documents, (ii) violate any law, regulation (including Regulation

 

39

--------------------------------------------------------------------------------


 

U, Regulation X or Regulation T), order, writ, judgment, injunction, decree or
permit applicable to it, (iii) violate or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage
or contract to which any Borrower or Sponsor is a party or by which Borrower or
Sponsor may be bound which violation, conflict or event of default is reasonably
likely to result in a Portfolio Material Adverse Effect, or (iv) result in or
require the creation of any Lien or other charge or encumbrance upon or with
respect to the Collateral in favor of any party other than Lender.

 

4.4.          Consents.  No consent, approval, authorization or order of, or
qualification with, any court or Governmental Authority is required in
connection with the execution, delivery or performance by any Borrower of this
Agreement or the other Loan Documents, the failure to obtain which is reasonably
likely to result in a Portfolio Material Adverse Effect, except for any of the
foregoing which have already been obtained.

 

4.5.          Enforceable Obligations.  This Agreement and the other Loan
Documents have been duly executed and delivered by Borrower and constitute each
Borrower’s legal, valid and binding obligations, enforceable in accordance with
their respective terms, subject to bankruptcy, insolvency and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.  The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by any Borrower, including the
defense of usury.

 

4.6.          No Default.  No Default or Event of Default will exist immediately
following the making of the Loan.

 

4.7.          Payment of Taxes.  Each Borrower has filed, or caused to be filed,
all tax returns (federal, state, local and foreign) required to be filed and
paid all amounts of taxes due (including interest and penalties) except for
taxes which are not yet delinquent and has paid all or made provision with the
title company for the payment of all other taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangible taxes) owing by it necessary to preserve the Liens in favor
of Lender.

 

4.8.          Compliance with Law.  Except as disclosed in the Zoning Reports,
each Borrower, each Property and the uses thereof comply with all applicable
Insurance Requirements and Legal Requirements, including building and zoning
ordinances and codes, except to the extent that failure to comply therewith
would not result in a Portfolio Material Adverse Effect.  Except as disclosed in
the Zoning Reports, each Encumbered Property, and to Borrower’s knowledge, each
Unencumbered Property conforms in all material respects  to current zoning
requirements (including requirements relating to parking) and is not an illegal
nonconforming use.  No Borrower is in default or violation of any order, writ,
injunction, decree or demand of any Governmental Authority the violation of
which is reasonably likely to result in a Material Adverse Effect.  There has
not been committed by or on behalf of any Borrower or to Borrower’s knowledge
any other person in occupancy of or involved with the operation or use of any
Encumbered Property, or to Borrower’s knowledge, any other person in occupancy
of or involved with the operation or use of any Unencumbered Property, any act
or omission affording any federal Governmental Authority or any state or local
Governmental Authority the right of forfeiture as against any Property or any
portion thereof or any monies paid in performance of its

 

40

--------------------------------------------------------------------------------


 

obligations under any of the Loan Documents.  Neither Borrower nor Sponsor has
purchased any portion of the Properties with proceeds of any illegal activity.

 

4.9.          ERISA.  Neither Borrower nor any ERISA Affiliate of Borrower has
incurred or could be subjected to any liability under Title IV or Section 302 of
ERISA or Section 412 of the Code or maintains or contributes to, or is required
to maintain or contribute to, any Plan.  The consummation of the transactions
contemplated by this Agreement will not constitute or result in any non-exempt
prohibited transaction under Section 406 of ERISA, Section 4975 of the Code or
substantially similar provisions under federal, state or local laws, rules or
regulations; provided that the foregoing representation is subject to the assets
used by the Lender not being or being treated under ERISA as Plan Assets.

 

4.10.        Investment Company Act.  No Borrower is an “investment company”, or
a company “controlled” by an “investment company”, registered or required to be
registered under the Investment Company Act of 1940, as amended.

 

4.11.        No Bankruptcy Filing.  No Borrower is contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of its assets or property.  No
Borrower has any knowledge of any Person contemplating the filing of any such
petition against it.

 

4.12.        Other Debt.  Borrower does not have outstanding any Debt other than
Permitted Debt.

 

4.13.        Litigation.  There are no actions, suits, proceedings, arbitrations
or governmental investigations by or before any Governmental Authority or other
court or agency now pending, and to Borrower’s knowledge there are no such
actions, suits, proceedings, arbitrations or governmental investigations
threatened, against or affecting any Borrower or any Property, which
individually or collectively would have a Portfolio Material Adverse Effect if
determined against Borrower.

 

4.14.        Leases; Material Agreements.

 

(a)           Borrower has delivered to Lender true and complete copies of all
Leases requested by Lender.  No person has any possessory interest in any of the
Properties or right to occupy the same except under and pursuant to the
provisions of the Leases.  The certified rent roll delivered to Lender as of the
Closing Date (the “Rent Roll”) is true and correct in all material respects as
of February 29, 2008, and since such date, there have been no changes to the
Rent Roll that would have a Portfolio Material Adverse Effect, no new Major
Leases have been entered into and no Major Lease has been terminated.  Borrower
is holding approximately $150,000 in respect of Tenant security deposits and is
holding no security deposits with respect to Major Leases, no fixed rent has
been paid more than 30 days in advance of its due date and no payments of rent
are more than 30 days delinquent.  Except as set forth on Schedule H, no Tenant
under any of the Leases referenced in Schedule H has any remaining termination
or contraction options.  Except as set forth in the Leases, no Tenant has any
extension or renewal options.  Except as set forth in the Qualified Title
Policies, with respect to the Encumbered

 

41

--------------------------------------------------------------------------------


 

Properties, or the Leases, with respect to the Unencumbered Properties, no
Tenant or other party has any option, right of first refusal or similar
preferential right to purchase or lease all or any portion of any Property.

 

(b)           Except as set forth on the Exception Report, to Borrower’s
knowledge (x) all material work to be performed by the landlord under Major
Leases has been substantially performed, all material contributions to be made
by the landlord to the Tenants thereunder have been made and all other material
conditions to each Tenant’s obligations thereunder have been satisfied, in each
case, in all material respects, and (y) no Tenant under a Major Lease has the
right to require any Borrower to perform or finance any material Tenant
Improvements or Material Alterations and no material Leasing Commissions are
owed or would be owed upon the exercise of any such Tenant’s existing renewal or
expansion options.

 

(c)           To Borrower’s knowledge, there are no Material Agreements except
as described in Schedule D.  To Borrower’s knowledge, Borrower has made
available to Lender true and complete copies of all Material Agreements.  To
Borrower’s knowledge, each Material Agreement has been entered into at arm’s
length in the ordinary course of business by or on behalf of Borrower.

 

(d)           The Leases and the Material Agreements are in full force and
effect and, except as set forth on the Rent Roll, there are no defaults
thereunder by any Borrower or any other party thereto which is reasonably likely
to result in a Portfolio Material Adverse Effect.  No Borrower is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any Permitted Encumbrance or any other agreement or
instrument to which it is a party or by which it or any of the Properties are
bound which default is reasonably likely to result in a Portfolio Material
Adverse Effect.

 

4.15.        Full and Accurate Disclosure.  To Borrower’s knowledge, no
statement of fact heretofore delivered by Sponsor or Borrower to Lender in
writing in respect of the Properties or any Borrower contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained therein not misleading unless subsequently corrected. 
There is no fact presently actually known to Borrower which has not been
disclosed to Lender which is reasonably likely to result in a Portfolio Material
Adverse Effect.

 

4.16.        Financial Condition.  To Borrower’s knowledge, except as otherwise
disclosed in writing to Lender, all financial data concerning Borrower and the
Properties heretofore provided to Lender fairly presents in accordance with GAAP
the financial position of Borrower in all material respects, as of the date on
which it was made, and does not omit to state any material fact necessary to
make statements contained herein or therein not misleading.  Since the delivery
of such data, except as otherwise disclosed in writing to Lender there have
occurred no changes or circumstances which have had or are reasonably likely to
result in a Portfolio Material Adverse Effect.

 

4.17.        Single-Purpose Requirements.  Each Borrower and its respective
Single-Purpose Equityholder, except as disclosed on Exhibit A, is now a
Single-Purpose Entity and has always been a Single-Purpose Entity, to the extent
relevant to the Nonconsolidation Opinion.  All

 

42

--------------------------------------------------------------------------------


 

statements of fact contained in the Nonconsolidation Opinion and in the
certificates referenced therein and attached thereto are true and correct in all
material respects.

 

4.18.        [Intentionally Omitted].

 

4.19.        Not Foreign Person.  No Borrower is a “foreign person” within the
meaning of Section 1445(f)(3) of the Code.

 

4.20.        Labor Matters.  Except as listed on the Exception Report, no
Borrower is a party to any collective bargaining agreements.

 

4.21.        Title.  Each Borrower owns good, marketable and insurable title to
its respective Property or  Properties and good and marketable title to the
related personal property, to the Collateral Accounts and to any other
Collateral, in each case free and clear of all Liens whatsoever except the
Permitted Encumbrances.  The Mortgages, when properly recorded in the
appropriate records, together with any Uniform Commercial Code financing
statements required to be filed in connection therewith, will create (i) valid,
perfected first priority Liens on the Encumbered Properties and the rents
therefrom, enforceable as such against creditors of and purchasers from Borrower
and subject only to Permitted Encumbrances, and (ii) perfected Liens (pursuant
to the Uniform Commercial Code of the State of Delaware) in and to all
personalty, all in accordance with the terms thereof, in each case subject only
to any applicable Permitted Encumbrances.   The Permitted Encumbrances do not
and will not materially and adversely affect or interfere with the value, or
current use or operation, of the Properties, or the security intended to be
provided by the Mortgages or Borrower’s ability to repay the Indebtedness in
accordance with the terms of the Loan Documents.  Except as insured over by a
Qualified Title Insurance Policy, there are no claims for payment for work,
labor or materials affecting the Encumbered Properties which are or may become a
Lien prior to, or of equal priority with, the Liens created by the Loan
Documents.  No creditor of any Borrower other than Lender has in its possession
any goods that constitute or evidence the Collateral.

 

4.22.        No Encroachments.  Except as shown on the applicable Qualified
Survey, all of the improvements on each Encumbered Property lie wholly within
the boundaries and building restriction lines of the such Property, and no
improvements on adjoining property encroach upon any Encumbered Property, and no
easements or other encumbrances upon any Encumbered Property encroach upon any
of the improvements, so as, in either case, to adversely affect the value or
marketability of the applicable Property, except those which are insured against
by a Qualified Title Insurance Policy.  All of the improvements on each of the
Unencumbered Properties lie wholly within the boundaries and building
restriction lines of the such Properties, except to the extent that failure of
any improvements to lie wholly within such boundaries and building restriction
lines does not cause a Portfolio Material Adverse Effect; and no improvements on
adjoining property encroach upon any of the Unencumbered Properties, and no
easements or other encumbrances upon any of the Unencumbered Properties encroach
upon any of the improvements, so as, in either case, to cause a Portfolio
Material Adverse Effect.

 

43

--------------------------------------------------------------------------------


 

4.23.        Physical Condition.

 

(a)           Based solely on the Engineering Reports, each Encumbered Property
(including sidewalks, storm drainage system, roof, plumbing system, HVAC system,
fire protection system, electrical system, equipment, elevators, exterior
sidings and doors, irrigation system and all structural components) is in good
condition, order and repair in all respects material to its use, operation or
value.  Each Unencumbered  Property (including sidewalks, storm drainage system,
roof, plumbing system, HVAC system, fire protection system, electrical system,
equipment, elevators, exterior sidings and doors, irrigation system and all
structural components) is in good condition, order and repair in all respects
material to its use, operation or value, except to the extent that the failure
of such Unencumbered Property to be in good condition, order and repair does not
result in a Portfolio Material Adverse Effect.

 

(b)           Based solely on the Engineering Reports, Borrower is not aware of
any material structural or other material defect or damages in any of the
Encumbered Properties, whether latent or otherwise.  Borrower is not aware of
any material structural or other material defect or damages in any of the
Unencumbered Properties, whether latent or otherwise, that would have a
Portfolio Material Adverse Effect.

 

(c)           No Borrower has received or is aware of any other party’s receipt
of written notice from any insurance company or bonding company of any defects
or inadequacies in any of the Properties which would, alone or in the aggregate,
adversely affect in any material respect the insurability of the same or cause
the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.

 

4.24.        Fraudulent Conveyance.  Borrower has not entered into the
Transaction or any of the Loan Documents with the actual intent to hinder, delay
or defraud any creditor.  Borrower has received reasonably equivalent value in
exchange for its obligations under the Loan Documents. On the Closing Date, the
fair salable value of each Borrower’s aggregate assets is and will, immediately
following the making of the Loan and the use and disbursement of the proceeds
thereof, be greater than such Borrower’s probable aggregate liabilities
(including subordinated, unliquidated, disputed and Contingent Obligations). 
Each Borrower’s aggregate assets do not and, immediately following the making of
the Loan and the use and disbursement of the proceeds thereof will not,
constitute unreasonably small capital to carry out its business as conducted or
as proposed to be conducted.  No Borrower intends to, and does not believe that
it will, incur debts and liabilities (including Contingent Obligations and other
commitments) beyond its ability to pay such debts as they mature (taking into
account the timing and amounts to be payable on or in respect of obligations of
such Borrower).

 

4.25.        Management.  Except for any Approved Management Agreement, no
property management agreements are in effect with respect to the Properties,
other than sub-management agreements entered into in accordance with the terms
of the Approved Management Agreements.

 

4.26.        Condemnation.  Except as listed on the Exception Report, no
Condemnation has been commenced or is contemplated with respect to all or any
material

 

44

--------------------------------------------------------------------------------


 

portion of any of the Encumbered Properties or for the relocation of roadways
providing access to any of the Encumbered Properties or, to Borrower’s
knowledge, is contemplated with respect to all or any material portion of any of
the Unencumbered Properties or for the relocation of roadways providing access
to any of the Unencumbered Properties.

 

4.27.        Utilities and Public Access.  Each  Property has adequate rights of
access to dedicated public ways (and makes no material use of any means of
access or egress that is not pursuant to such dedicated public ways or recorded,
irrevocable rights-of-way or easements) and is adequately served by all public
utilities necessary to the continued use and enjoyment of such Property as
presently used and enjoyed.

 

4.28.        Environmental Matters.  Except as disclosed in the Environmental
Reports and except as disclosed on the Exception Report:

 

(i)            To Borrower’s knowledge, each Property is in compliance in all
material respects with all Environmental Laws applicable to such Property (which
compliance includes, but is not limited to, the possession of, and compliance
with, all environmental, health and safety permits, approvals, licenses,
registrations and other governmental authorizations required in connection with
the ownership and operation of such Property under all Environmental Laws).

 

(ii)           No Environmental Claim is pending with respect to any of the
Properties, nor, to Borrower’s knowledge, is any threatened, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to any Borrower or any of the Properties.

 

(iii)          Without limiting the generality of the foregoing, to Borrower’s
knowledge, there is not present at, on, in or under any Property, any Hazardous
Substances, PCB-containing equipment, asbestos or asbestos containing materials,
underground storage tanks or surface impoundments for any Hazardous Substance,
lead in drinking water (except in concentrations that comply with all
Environmental Laws), or lead-based paint, in each case in violation of
Environmental Law.

 

(iv)          To Borrower’s knowledge, there have not been and are no past,
present or threatened Releases of any Hazardous Substance from or at any of the
Properties that are reasonably likely to form the basis of any Environmental
Claim, and, to Borrower’s knowledge, there is no threat of any Release of any
Hazardous Substance migrating to any of the Properties.

 

(v)           Based solely on the title reports delivered to Lender, no Liens
are presently recorded with the appropriate land records under or pursuant to
any Environmental Law with respect to any of the Encumbered Properties and, to
Borrower’s knowledge, no Governmental Authority has been taking any action to
subject any of the Properties to Liens under any Environmental Law.

 

45

--------------------------------------------------------------------------------


 

(vi)          To Borrower’s knowledge, there have been no material environmental
investigations, studies, audits, reviews or other analyses conducted by or that
are in the possession of Borrower in relation to any of the Properties which
have not been made available to Lender.

 

4.29.        Assessments.  There are no pending or, to Borrower’s knowledge,
proposed special or other assessments for public improvements or otherwise
affecting any of the Properties, nor are there any contemplated improvements to
any of the Properties that may result in such special or other assessments.  No
extension of time for assessment or payment by Borrower of any federal, state or
local tax is in effect.

 

4.30.        No Joint Assessment.  No Borrower has suffered, permitted or
initiated the joint assessment of any of the Properties (i) with any other real
property constituting a separate tax lot, or (ii) with any personal property, or
any other procedure whereby the Lien of any Taxes which may be levied against
such other real property or personal property shall be assessed or levied or
charged to any of the Properties as a single Lien.

 

4.31.        Separate Lots.  No portion of any of the Properties is part of a
tax lot that also includes any real property that is not Collateral.

 

4.32.        Permits; Certificate of Occupancy.   Borrower has obtained all
material Permits necessary for the present and contemplated use and operation of
each Property and that Borrower is obligated to obtain under Legal
Requirements.  The permitted uses set forth in the Leases are in conformity in
all material respects with the certificate of occupancy and/or material Permits
for such  Property and any other restrictions, covenants or conditions affecting
such Property and, to Borrower’s knowledge, the actual uses being made of each
Property are in conformity in all material respects with the certificate of
occupancy and/or Permits for such Property and any other restrictions, covenants
or conditions affecting such Property, in each case where non-conformity would
not have a Material Adverse Effect.

 

4.33.        Flood Zone.  None of the Improvements on any of the Properties is
located in an area identified by the Federal Emergency Management Agency or the
Federal Insurance Administration as a “100 year flood plain” or as having
special flood hazards (including Zones A, B, C, V and X and Shaded X areas), or,
to the extent that any portion of any of the Properties is located in such an
area, such Property is covered by flood insurance meeting the requirements set
forth in Section 5.15(a)(ii).

 

4.34.        Security Deposits.  Each Borrower is in compliance in all material
respects with all Legal Requirements relating to security deposits.

 

4.35.        Acquisition Documents.  Borrower has made available to Lender true
and complete copies of all material agreements and instruments under which
Borrower or any of its Affiliates or the seller of any of the Properties have
remaining material rights or material obligations in respect of Borrower’s
acquisition of the Properties.

 

46

--------------------------------------------------------------------------------


 

4.36.        Insurance.  Except with respect to the Properties subject to a Net
Lease, Borrower has obtained insurance policies reflecting the insurance
coverages, amounts and other requirements set forth in this Agreement.  All
premiums on such insurance policies required to be paid as of the Closing Date
have been paid for the current policy period.  Borrower has not done, and to
Borrower’s knowledge, no other Person has done, by act or omission, anything
which would impair the coverage of any such policy.

 

4.37.        Ground Leased Parcels.  With respect to each Ground Leased Parcel,
each of the following is true with respect to the related Ground Lease (taking
into account the terms of any applicable estoppel letter):

 

(i)            true and complete copies of the Ground Leases have been delivered
to Lender, and except as set forth in the Exception Report the Ground Leases or
memoranda thereof have been duly recorded;

 

(ii)           to Borrower’s knowledge, the Ground Leases  are in full force and
effect and no material default beyond applicable grace, cure or notice periods
has occurred thereunder nor, to Borrower’s knowledge, is there any existing
condition which, but for the passage of time or the giving of notice or both,
would result in a material default under the terms of any of the Ground Leases;

 

(iii)          except as set forth in the Exception Report, the Ground Leases
have original terms which extend not less than 30 years beyond the Maturity Date
(assuming the exercise of all extension options hereunder), taking into account
any extension options that are freely exercisable by the lessee under the Ground
Lease, and all such extension options have either been previously exercised or
are first exercisable not less than five years after the Maturity Date;

 

(iv)          except as set forth in the Exception Report, the Ground Leases do
not restrict the use of any portion of the Properties by the lessee, its
successors or its assigns in a manner that would cause a Material Adverse
Effect;

 

(v)           except as set forth in the Exception Report, the Ground Leases
permit the interest of the lessee thereunder to be encumbered by leasehold
mortgages and contains no restrictions on the identity of a leasehold mortgagee;

 

(vi)          except as set forth in the Exception Report, the Ground Leases may
not be amended, modified, cancelled or terminated without the prior written
consent of a leasehold mortgagee;

 

(vii)         with respect to the Encumbered Properties, to Borrower’s
knowledge, other than Permitted Encumbrances, the Ground Leases are not subject
to any Liens or encumbrances superior to, or of equal priority with, the
Mortgage (other than the ground lessor’s fee interest);

 

47

--------------------------------------------------------------------------------


 

(viii)         with respect to the Encumbered Properties, to Borrower’s
knowledge, other than Permitted Encumbrances, there are no Liens encumbering the
ground lessor’s fee interests, and, except as permitted herein, Borrower shall
not permit or cause any Lien to become superior to the Ground Lease upon the
related fee interest that may hereafter be granted;

 

(ix)           except as set forth in the Exception Report, the Ground Leases
are assignable by a holder of a leasehold mortgage upon a foreclosure of such
mortgage without the consent of the lessor thereunder;

 

(x)            except as set forth in the Exception Report, the Ground Leases
require the lessor thereunder to give notice of any default by the lessee to a
holder of a leasehold mortgage; and the Ground Leases further provide that no
notice given thereunder is effective against such holder, unless a copy has been
given to such holder in the manner described in such Ground Lease;

 

(xi)           except as set forth in the Exception Report, a holder of a
leasehold mortgage is permitted at least 30 days in addition to Borrower’s
applicable cure period to cure any default under each of the Ground Leases which
is curable after the receipt of notice of any such default before the lessor
thereunder may terminate such Ground Lease (and, where necessary, is permitted
the opportunity to gain possession of the interest of the lessee under such
Ground Lease through legal proceedings or to take other action so long as such
holder is proceeding diligently);

 

(xii)          except as set forth in the Exception Report, in the case of any
default which is not curable by a holder of a leasehold mortgage, or in the
event of the bankruptcy or insolvency of the lessee under one of the Ground
Leases, such holder has the right, following termination of such existing Ground
Lease or rejection thereof by a bankruptcy trustee or similar party, to enter
into a new ground lease with the lessor on the same terms as such existing
Ground Lease, and all rights of the lessee under such Ground Lease may be
exercised by or on behalf of such holder; and

 

(xiii)         except as set forth in the Exception Report, the Ground Leases do
not impose any restrictions on subletting.

 

4.38.        Intentionally Omitted.

 

4.39.        Estoppel Certificates.  Borrower has delivered to Lender true and
complete copies of (a) the form(s) of estoppel certificate heretofore sent by
Borrower or an Affiliate to Tenants and lessors under Ground Leases, and
(b) each estoppel certificate received back from any such Tenant or lessor prior
to the Closing Date.

 

4.40         Embargoed Person.  (a) None of the funds or other assets of any of
Borrower, any Single-Purpose Equityholder or Sponsor constitute property of, or,
to Borrower’s knowledge, are beneficially owned, directly or indirectly, by any
person, entity or government subject to trade restrictions under federal law,
including, without limitation, the International

 

48

--------------------------------------------------------------------------------


 

Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq. , and any executive orders or regulations
promulgated thereunder, with the result that (i) the investment in any Borrower,
any Single-Purpose Equityholder or Sponsor, as applicable (whether directly or
indirectly), is prohibited by law or (ii) the Loan is in violation of law (any
such person, entity or government, an “Embargoed Person”); (b) to Borrower’s
knowledge, no Embargoed Person has any interest of any nature whatsoever in any
Borrower, any Single-Purpose Equityholder or Sponsor, as applicable (whether
directly or indirectly), with the result that (i) the investment in any
Borrower, any Single-Purpose Equityholder or Sponsor, as applicable (whether
directly or indirectly) is prohibited by law or (ii) the Loan is in violation of
law and (c) to Borrower’s knowledge, none of the funds of any Borrower, any
Single-Purpose Equityholder or Sponsor, as applicable, have been derived from
any unlawful activity with the result that (i) the investment in any Borrower,
any Single-Purpose Equityholder or Sponsor, as applicable (whether directly or
indirectly) is prohibited by law or (ii) the Loan is in violation of law. 
Notwithstanding Section 4.42 to the contrary, the representations and warranties
contained in this Section 4.40 shall survive in perpetuity.

 

4.41         Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws.  Each Borrower, and to Borrower’s knowledge, (a) each Person
owning an interest in any Borrower, any Single-Purpose Equityholder or Sponsor,
(b) each Single-Purpose Equityholder, if any, (c) Sponsor, and (d) each property
manager (including each Approved Property Manager): (i) is not currently
identified on the OFAC List and (ii) is not a Person with whom a citizen of the
United States is prohibited to engage in transactions by any trade embargo,
economic sanction, or other prohibition of any Legal Requirement.  Borrower has
implemented procedures, and will consistently apply those procedures throughout
the term of the Loan, to ensure the foregoing representations and warranties
remain true and correct during the term of the Loan.

 

4.42.        Tax Basis.  After giving effect to the Transaction and certain 
other actions related thereto, the U.S. Federal income tax basis of the
Properties will be increased in an aggregate amount equal to the portion of the
acquisition cost under the Merger Agreement allocable to such Properties on a
pro rata basis, which allocation shall be based on the ratio of the fair market
value of such Properties to the fair market value of the total acquisition cost.

 

4.43.        Survival.  Borrower agrees that all of the representations of
Borrower set forth in this Agreement and in the other Loan Documents shall
survive for so long as any portion of the Indebtedness is outstanding.  All
representations, covenants and agreements made by Borrower in this Agreement or
in the other Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.  On the date of any Securitization, on not less than five Business
Days’ prior written notice, Borrower shall deliver to Lender a certification
(x) confirming that all of the representations contained in this Agreement are
true and correct in all material respects as of the date of such Securitization,
or (y) otherwise specifying any changes in or qualifications to such
representations as of such date as may be necessary to make such representations
consistent in all material respects with the facts as they exist on such date. 
Except as expressly required by this Agreement and the other Loan Documents,
Borrower shall have no further obligation to update

 

49

--------------------------------------------------------------------------------


 

any representation or warranty nor shall any representation or warranty be
deemed to have been made on any date other than the Closing Date or as of the
date of any Securitization.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

5.1.          Existence.  Each Borrower and, if applicable, each Single-Purpose
Equityholder shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its existence and all rights, licenses,
Permits, franchises and other agreements necessary for the continued use and
operation of its business.  Each Borrower and, if applicable, each
Single-Purpose Equityholder shall deliver to Lender a copy of each amendment or
other modification to any of its organizational documents promptly after the
execution thereof.

 

5.2.          Maintenance of Properties.

 

(a)           Borrower or its designee will keep each Property in good working
order and repair, reasonable wear and tear excepted.  Subject to Section 6.13
and the rights and obligations of Tenants under Leases, Borrower shall from time
to time make, or cause to be made, all reasonably necessary and desirable
repairs, renewals, replacements, betterments and improvements thereto.

 

(b)           Subject to the terms of any applicable Leases, if and to the
extent reasonably required by Lender, Borrower shall remediate the Deferred
Maintenance Conditions reasonably promptly following the Closing Date, subject
to Force Majeure, and upon request from Lender after the expiration of such
period shall deliver to Lender an Officer’s Certificate confirming that such
remediation has been substantially completed and that all associated expenses
then due and payable have been paid; provided that Borrower shall be deemed to
have satisfied its obligations hereunder with respect to any matter that is the
obligation of a Tenant under a Lease if Borrower shall be using commercially
reasonable efforts to cause such Tenant to complete such matter pursuant to the
terms of such Lease.

 

5.3.          Compliance with Legal Requirements.  Borrower shall comply with,
and shall cause each Property to comply with and be operated, maintained,
repaired and improved in compliance in all material respects with, all Legal
Requirements, Insurance Requirements and all material contractual obligations by
which Borrower is legally bound.

 

5.4.          Impositions and Other Claims.  Each Borrower shall pay and
discharge, or cause to be paid and discharged, all taxes, assessments and
governmental charges levied upon it, its income and its assets and the
Properties prior to delinquency, as well as all lawful claims for labor,
materials and supplies or otherwise, subject to any rights to contest contained
in the definition of Permitted Encumbrances.   Each Borrower shall file or cause
to be filed all federal, state and local tax returns and other reports that it
or its subsidiaries are required by law to file.  If any law or regulation
applicable to Lender, any Note, any of the Properties or any of the Mortgages is
enacted that deducts from the value of property for the purpose of taxation any
Lien thereon, or imposes upon Lender the payment of the whole or any portion of
the taxes or

 

50

--------------------------------------------------------------------------------


 

assessments or charges or Liens required by this Agreement to be paid by
Borrower, or changes in any way the laws or regulations relating to the taxation
of mortgages or security agreements or debts secured by mortgages or security
agreements or the interest of the mortgagee or secured party in the property
covered thereby, or the manner of collection of such taxes, so as to affect any
of the Mortgages, the Indebtedness or Lender, then Borrower, upon demand by
Lender, shall pay such taxes, assessments, charges or Liens, or reimburse Lender
for any amounts paid by Lender.  If in the opinion of Lender’s counsel it might
be unlawful to require Borrower to make such payment or the making of such
payment might result in the imposition of interest beyond the maximum amount
permitted by applicable Law, Lender may elect to declare all of the Indebtedness
to be due and payable 90 days from the giving of written notice by Lender to
Borrower.

 

5.5.          Access to Properties.  Subject to the rights of Tenants under
Leases, Borrower shall permit agents, representatives and employees of Lender
and the Servicer to inspect the Properties or any portion thereof, and/or the
books and records of Borrower, at such reasonable times as may be requested by
Lender upon reasonable advance notice.

 

5.6.          Cooperate in Legal Proceedings.  Except with respect to any claim
by Borrower against Lender, Borrower shall cooperate fully with Lender with
respect to any proceedings before any Governmental Authority which may in any
way affect the rights of Lender hereunder or under any of the Loan Documents
and, in connection therewith, Lender may, at its election, participate or
designate a representative to participate in any such proceedings.

 

5.7.          Leases.

 

(a)           Upon Lender’s request, Borrower shall furnish Lender with executed
copies of all Leases, together with a detailed breakdown of income and cost
associated therewith to the extent the same has been prepared by Borrower.  All
new Leases and renewals or amendments of Leases must be entered into on an
arms-length basis with Tenants whose identity and creditworthiness, in
Borrower’s good faith judgment, is appropriate for tenancy in property of
comparable quality, must provide for rental rates and other economic terms
which, in Borrower’s good faith judgment, taken as a whole, are at least
equivalent to then-existing market rates, based on the applicable market, and
must contain terms and conditions that are commercially reasonable (in each
case, unless Lender consents to such Lease in its sole discretion).  All new
Leases must provide that they are subject and subordinate to any current or
future mortgage financing on the applicable Property and that the Tenant agrees
to attorn to any foreclosing mortgagee at such mortgagee’s request, provided
such mortgagee agrees to not disturb such Tenant’s tenancy except in accordance
with its Lease.

 

(b)           All new Leases which are Major Leases, and all terminations,
renewals and material amendments of Major Leases, and any surrender of rights
under any Major Lease, shall be subject to the prior written consent of Lender,
which consent shall not be unreasonably withheld, conditioned or delayed.  To
facilitate Borrower’s leasing process, Borrower shall have the right to present
prospective leasing transactions to Lender for its approval prior to the
negotiation of a final Lease.  Such presentation shall include a summary term
sheet of all

 

51

--------------------------------------------------------------------------------


 

material terms of the proposed Lease or a draft of the proposed Lease together
with any additional information concerning such proposed Lease and the proposed
Tenant thereunder as may be reasonably requested by Lender (the “Lease Term
Sheet”).  Each request for approval of a Lease or a Lease Term Sheet shall be
submitted to Lender in an envelope marked “URGENT – LENDER’S ATTENTION REQUIRED
WITHIN 7 BUSINESS DAYS”, together with (i) a copy of the proposed Lease or the
Lease Term Sheet, (ii) a summary of the economic terms thereof and any
termination options contained therein together with a detailed breakdown of
income and costs associated with the proposed Lease, and (iii) copies of all
written materials obtained by the applicable Borrower in connection with its
evaluation of the creditworthiness of the proposed Tenant, and shall be deemed
approved if Lender shall not have notified Borrower in writing of its
disapproval thereof and the reasons for such disapproval within three Business
Days after Borrower shall have given Lender written notice confirming that at
least seven Business Days have elapsed since such submission, which written
notice shall be submitted to Lender in an envelope marked “URGENT – SECOND AND
FINAL NOTICE – LENDER’S ATTENTION REQUIRED BY [DATE]”.  If Lender approves or is
deemed to have approved the Lease Term Sheet, Lender’s approval of the final
Lease shall be limited to Lender’s reasonable confirmation that the final Lease
does not (i) deviate in any material adverse respect from the terms set forth on
the Lease Term Sheet or contain any material adverse terms not set forth in the
Lease Term Sheet, or (ii) deviate in any material respect from the approved
Lease form (and otherwise such final Lease shall be subject to Lender’s
reasonable written approval).  Borrower shall deliver to Lender a copy of any
Lease executed pursuant to a Lease Term Sheet together with an Officer’s
Certificate indicating any material deviations from such Lease Term Sheet.

 

(c)           Borrower shall (i) observe and perform all the material
obligations imposed upon the lessor under the Leases; (ii) enforce, to the
extent commercially reasonable,  all of the material terms, covenants and
conditions contained in the Leases on the part of the lessee thereunder to be
observed or performed, short of termination thereof, except that Borrower may
terminate any Lease following a material default thereunder by the respective
Tenant; (iii) not collect any of the rents thereunder more than one month in
advance; (iv) not execute any assignment of lessor’s interest in the Leases or
associated rents other than the assignments of rents and leases under the
Mortgages; and (v) not cancel or terminate any guarantee of any of the Major
Leases without the prior written consent of Lender.  Borrower shall deliver to
each new Tenant a Tenant Notice upon execution of such Tenant’s Lease or include
same in such Tenant’s Lease or invoices, and promptly thereafter deliver to
Lender a copy thereof and evidence of such Tenant’s receipt thereof.

 

(d)           To the extent required by applicable law, security deposits of
Tenants under all Leases, whether held in cash or any other form, shall not be
commingled with any other funds of Borrower and, if cash shall be deposited by
Borrower in an Eligible Account or such other  account at such commercial or
savings bank as may be reasonably satisfactory to Lender, which account (if any)
is hereby pledged to Lender.  Borrower shall, upon Lender’s request, provide
Lender with evidence reasonably satisfactory to Lender of Borrower’s compliance
with the foregoing.  During the continuance of any Event of Default, Borrower
shall, upon Lender’s request, deposit with Lender in an Eligible Account pledged
to Lender an amount equal to the aggregate security deposits of the Tenants (and
any interest theretofore earned on such security

 

52

--------------------------------------------------------------------------------


 

deposits and actually received by Borrower) which Borrower had not returned to
the applicable Tenants or applied in accordance with the terms of the applicable
Lease.

 

(e)           Whenever a Lease is terminated, whether by buy-out, cancellation,
default or otherwise, and Borrower is entitled to any payment, fee or penalty in
respect of such termination (a “Termination Fee”), Borrower shall promptly cause
such Termination Fee to be deposited into an Eligible Account pledged to
Lender.  Provided no Event of Default has occurred and is continuing, (i) Lender
shall disburse such Termination Fee to Borrower at the written request of
Borrower in respect of Leasing Commissions and Tenant Improvement costs incurred
by Borrower in connection with replacement Leases at any Properties, other than
any Property with an Aggregate Allocated Loan Amount of zero, in each case
provided such Lease is entered into in accordance with the terms of this
Agreement.

 

(f)            Within ten Business Days after receipt of written request
therefor, provided Lender has received a copy of the executed corresponding
Lease, Lender shall execute and deliver to Borrower a subordination,
non-disturbance and attornment agreement (an “SNDA”).  If the form of the SNDA
shall be prescribed by the Lease in question, and Lender shall have approved (or
been deemed, in accordance with Section 5.7(b) hereof, to have approved) such
Lease (and the form of SNDA was attached to the draft Lease that was delivered
to Lender as part of Borrower’s request for approval), Lender shall execute and
deliver the SNDA in the form prescribed by such approved Lease.  Notwithstanding
the foregoing, in the case of any Lease as to which Lender’s approval is not
required pursuant to this Section 5.7 where such tenant thereunder requests an
SNDA, the SNDA to be executed and delivered by Lender shall be in substantially
the form attached hereto as Exhibit G, and such form shall also be attached to
Borrower’s standard form of Lease as approved by Lender.  Lender agrees to
reasonably negotiate the terms of the SNDA with any Tenant under any Lease, but
shall not be required to execute an SNDA that differs in any material respect
from the form attached hereto as Exhibit G.  All reasonable out-of-pocket
attorneys’ fees and disbursements incurred by Lender in connection with such
SNDA shall be payable by Borrower within ten Business Days after Lender’s
written request therefor, whether or not the SNDA is ultimately executed and/or
recorded.

 

5.8.          Plan Assets, etc.  Each Borrower will do, or cause to be done, all
things necessary to ensure that it will not be deemed to hold Plan Assets at any
time.

 

5.9.          Further Assurances.  Each Borrower shall, at such Borrower’s sole
cost and expense, from time to time as reasonably requested by Lender, execute,
acknowledge, record, register, file and/or deliver to Lender such other
instruments, agreements, certificates and documents (including Uniform
Commercial Code financing statements and amended or replacement mortgages) as
Lender may reasonably request to evidence, confirm, perfect and maintain the
Liens securing or intended to secure the obligations of Borrower under the Loan
Documents or to facilitate a replacement of the Cash Management Bank pursuant to
Section 3.1(c) or a bifurcation of the Note pursuant to Sections 1.3(c) and/or
9.7(a), in each case if requested by Lender, and do and execute all such further
lawful and reasonable acts, conveyances and assurances for the better and more
effective carrying out of the intents and purposes of this Agreement and the
other Loan Documents as Lender shall reasonably request

 

53

--------------------------------------------------------------------------------


 

from time to time.  Each Borrower hereby authorizes and appoints Lender as its
attorney-in-fact to execute, acknowledge, record, register and/or file such
instruments, agreements, certificates and documents, and to do and execute such
acts, conveyances and assurances, should such Borrower fail to do so itself in
violation of this Agreement within 5 Business Days following written request
from Lender, in each case without the signature of such Borrower.  The foregoing
grant of authority is a power of attorney coupled with an interest and such
appointment shall be irrevocable for the term of this Agreement.  Each Borrower
hereby ratifies all actions that such attorney shall lawfully take or cause to
be taken in accordance with this Section 5.9.  Lender shall provide Borrower
with copies on any instruments executed by Lender in accordance with this
Section 5.9.

 

5.10.        Management of Properties.

 

(a)           Each Property, other than a Property that is entirely subject to a
Lease under which the Tenant is responsible for the management of the Property
and liable for all related costs thereunder, shall be managed at all times by an
Approved Property Manager pursuant to an Approved Management Agreement. 
Pursuant to the Subordination of Property Management Agreement or Agreements,
each Approved Property Manager shall agree that its Approved Management
Agreement and all fees thereunder (including any incentive fees) are subject and
subordinate to the Indebtedness.  Borrower may from time to time appoint an
Approved Property Manager to manage the applicable Property pursuant to an
Approved Management Agreement, and such successor manager shall execute for
Lender’s benefit a Subordination of Property Management Agreement in form and
substance reasonably satisfactory to Lender (and Lender hereby agrees that a
Subordination of Property Management Agreement in substantially the same form as
the Subordination of Property Management Agreement delivered to Lender by
Borrower as of the date hereof is deemed to be reasonably satisfactory to
Lender).  The per annum fees of the Approved Property Manager (including any
incentive fees) shall not, at any time, exceed 3.5% of the gross revenues of the
relevant Property for the then most recently concluded Test Period.

 

(b)           Borrower shall cause each Approved Property Manager (including any
successor Approved Property Manager) to maintain at all times worker’s
compensation insurance as required by Governmental Authorities.

 

(c)           Borrower shall notify Lender in writing of any material default of
any Borrower or an Approved Property Manager under any of the Approved
Management Agreements, after the expiration of any applicable cure periods, of
which Borrower has actual knowledge.  Lender shall have the right, after
reasonable notice to Borrower and in accordance with such Subordination of
Management Agreement, to cure defaults of Borrower under such Approved
Management Agreement.  Any reasonable out-of-pocket expenses incurred by Lender
to cure any such default shall constitute a part of the Indebtedness and shall
be due from Borrower upon demand by Lender.

 

(d)           Upon the occurrence and during the continuance of an Event of
Default, or a material default by an Approved Property Manager under an Approved
Management Agreement after the expiration of any applicable cure period, which
default is reasonably likely

 

54

--------------------------------------------------------------------------------


 

to result in a Material Adverse Effect, or upon the filing of a bankruptcy
petition or the occurrence of a similar event with respect to an Approved
Property Manager, Lender may, in its sole discretion, require Borrower to
terminate the Approved Management Agreement and engage an Approved Property
Manager selected by Lender to serve as replacement Approved Property Manager
pursuant to an Approved Management Agreement.

 

5.11.        Notice of Material Event.  Borrower shall give Lender prompt notice
(containing reasonable detail) of (i) any material change in the financial or
physical condition of any of the Properties taken as a whole, as reasonably
determined by Borrower, including the termination or cancellation of any Major
Lease, the termination or cancellation of terrorism or other insurance required
by this Agreement, the exercise of shedding, contraction or termination rights
under any Lease which Lease covers in excess of 125,000 rentable square feet or
the accrual of such rights by any Tenant under any Lease which Lease covers in
excess of 125,000 rentable square feet, (ii) any litigation or governmental
proceedings pending or threatened in writing against any Borrower which is
reasonably likely to have a Portfolio Material Adverse Effect and (iii) any
correspondence with Tenants under Major Leases with respect to any alleged
defaults by either party thereunder.

 

5.12.        Annual Financial Statements.  As soon as available, and in any
event within 120 days after the close of each Fiscal Year, beginning with the
2008 Fiscal Year, Borrower shall furnish to Lender, in an Excel spreadsheet file
in electronic format (which may be via an intralinks site at Borrower’s sole
cost and expense), or, in the case of predominantly text documents, in Adobe pdf
format, a balance sheet of Borrower and (except to the extent stock in Sponsor
is publicly traded on a major stock exchange) Sponsor as of the end of such
year, which statements with respect to Borrower shall be on both a consolidated
basis with respect to the Properties as a whole and an individual Property basis
with respect to the Properties, together with related statements of income for
such Fiscal Year, audited by an Approved Accounting Firm whose opinion shall be
to the effect that such financial statements have been prepared in accordance
with GAAP applied on a consistent basis and shall not be qualified as to the
scope of the audit or as to the status of Borrower as a going concern.  Together
with Borrower’s annual financial statements, Borrower shall furnish to Lender,
in hard copy and electronic format:

 

(i)            then current rent roll and occupancy reports of the Properties;
and

 

(ii)           such other information as Lender shall reasonably request, to the
extent readily available to Borrower or Sponsor without material cost or
expense.

 

5.13.        Quarterly Financial Statements.  As soon as available, and in any
event within 60 days after the end of each Fiscal Quarter (including year-end),
Borrower shall furnish to Lender, in an Excel spreadsheet file in electronic
format (which may be via an intralinks site at Borrower’s sole cost and
expense), or, in the case of predominantly text documents, in Adobe .pdf format,
quarterly and year-to-date unaudited financial statements prepared for such
fiscal quarter with respect to Borrower and (except to the extent stock in
Sponsor is publicly traded on a major stock exchange) Sponsor, which statements
with respect to Borrower shall be on both a consolidated basis with respect to
the Properties as a whole and an individual Property basis with respect to the
Properties, including a balance sheet and operating statement as of the end of
such

 

55

--------------------------------------------------------------------------------


 

Fiscal Quarter, together with related statements of income and cash flows for
such Fiscal Quarter and for the portion of the Fiscal Year ending with such
Fiscal Quarter, which statements shall be accompanied by an Officer’s
Certificate certifying that the same are true and correct and were prepared in
accordance with GAAP applied on a consistent basis, subject to changes resulting
from audit and normal year-end audit adjustments.  Each such quarterly report
shall be accompanied by the following, in hard copy and electronic format:

 

(i)            a statement in reasonable detail which calculates Net Operating
Income for each of the Fiscal Quarters in the Test Period ending in such Fiscal
Quarter, in the case of each such Fiscal Quarter, ending at the end thereof;

 

(ii)           copies of each of the Major Leases signed during such quarter and
each other Lease signed during such quarter that is requested by Lender, and a
summary of each material Lease (and, to the extent prepared by Borrower or
Approved Property Manager in the ordinary course of business, each other Lease)
signed during such quarter, which shall include the Tenant’s name, lease term,
base rent, Tenant Improvements, leasing commissions paid, free rent and other
material tenant concessions;

 

(iii)          then current rent roll and occupancy reports;

 

(iv)          a copy of AFRT’s business plan, to the extent updated after the
date hereof; and

 

(v)           such other information as Lender shall reasonably request, to the
extent readily available to Borrower or Sponsor without material cost or
expense.

 

5.14.        Monthly Financial Statements.  If requested by Lender or during an
Event of Default  (or, in the case of item (iv) below, at all times), Borrower
shall furnish within 30 days after the end of each calendar month (other than
the calendar month immediately following the final calendar month of any Fiscal
Year or Fiscal Quarter, in which case Borrower shall furnish same within the
respective time period specified in Section 5.12 or 5.13, as applicable), in an
Excel spreadsheet file in electronic format (which may be via an intralinks site
at Borrower’s sole cost and expense) or, in the case of predominantly text
documents, in Adobe .pdf format, monthly and year-to-date unaudited financial
statements prepared for the applicable month with respect to Borrower, including
a balance sheet and operating statement as of the end of such month, together
with related statements of income for such month and for the portion of the
Fiscal Year ending with such month, which statements shall be accompanied by an
Officer’s Certificate certifying that the same are true and correct and were
prepared in accordance with GAAP applied on a consistent basis, subject to
changes resulting from audit and normal year-end audit adjustments.  Each such
monthly report shall be accompanied by the following:

 

(i)            beginning with the calendar month ending June 30, 2008, a summary
of material Leases (and, to the extent prepared by Borrower or Approved Property
Manager in the ordinary course of business, each other Lease) signed during such
month, which summary shall include the Tenant’s name, lease term, base rent,
escalations, Tenant Improvements, leasing commissions paid, free rent and other
concessions;

 

56

--------------------------------------------------------------------------------


 

(ii)           then current rent roll and occupancy reports; and

 

(iii)          such other information as Lender shall reasonably request, to the
extent readily available to Borrower or Sponsor without material cost or
expense.

 

57

--------------------------------------------------------------------------------


 

5.15.        Insurance.

 

(a)           Borrower shall obtain and maintain with respect to the Properties,
for the mutual benefit of Borrower and Lender at all times, the following
policies of insurance:

 

(i)            insurance against loss or damage by standard perils included
within the classification “All Risks Special Form Cause of Loss” (including
coverage for damage caused by windstorm and hail).  Such insurance shall (A) be
in an aggregate amount equal to the full replacement cost of the Properties and
fixtures (without deduction for physical depreciation); (B) have deductibles
acceptable to Lender (but in any event not in excess of $50,000), with the
exception of flood coverage which may have a deductible no greater than $500,000
and with the exception of wind and earthquake coverage which may have a
deductible no greater than 5% of the total insurable value of the applicable
Property; (C) be paid annually in advance; (D) contain a “Replacement Cost
Endorsement” and an “Agreed Upon Amount Endorsement” with a waiver of
coinsurance; (E) include an ordinance or law coverage endorsement containing
Coverage A: “Loss to the Undamaged Portion”, Coverage B: “Demolition Cost” and
Coverage C: “Increased Cost of Construction” coverages in such amounts as Lender
may reasonably require but in no event less than a $50,000,000 blanket sublimit,
unless a Property is insured separately, in which case the sublimit applicable
thereto shall not exceed 10% of the replacement cost of such Property;
(F) permit that the improvements and other property covered by such insurance be
rebuilt at another location in the event that such improvements and other
property cannot be rebuilt at the location on which they are situated as of the
date hereof.   If such insurance excludes mold, then the Borrowers shall
implement a mold prevention program satisfactory to Lender;

 

(ii)           Flood insurance if the Property is located in a “100 Year Flood
Plain” or “special hazard area” (including Zones A, B, C, V, X and Shaded X
Areas) in an amount equal to the maximum limit of coverage available from
FEMA/FIA, plus such excess limits requested by Lender to the extent available in
the conventional insurance marketplace, with a deductible not in excess of
$500,000;

 

 (iii)         commercial general liability insurance, including broad form
coverage of property damage, blanket contractual liability and personal injury
(including death resulting therefrom), containing minimum limits per occurrence
of not less than $1,000,000 with not less than a $2,000,000 general aggregate
“per location” for any policy year.  In addition, at least $100,000,000 excess
or umbrella liability insurance,  unless a Property is insured separately, in
which case the limits applicable thereto shall not be less than $25,000,000, on
terms consistent with the commercial general liability insurance policy required
under this Section 5.15, shall be obtained and maintained for any and all
claims, including all legal liability imposed upon Borrower and all related
court costs and attorneys’ fees and disbursements, in accordance with the policy
form inclusive of contractual liability;

 

(iv)          rental loss and/or business interruption insurance covering the 18
month period commencing on the date of any Casualty or Condemnation, and
containing an extended period of indemnity endorsement covering the 12 month
period commencing on the date on which the applicable Property has been
restored, as reasonably determined by the applicable

 

58

--------------------------------------------------------------------------------


 

insurer.  The amount of such insurance shall be increased from time to time as
and when the gross revenues from such Property increase;

 

(v)           insurance against loss or damage from explosion of steam boilers,
air conditioning equipment, high pressure piping, machinery and equipment,
pressure vessels or similar apparatus now or hereafter installed in any of the
Improvements (without exclusion for explosions) and insurance against loss of
occupancy or use arising from any breakdown, in such amounts as are generally
available and are generally required by institutional lenders for properties
comparable to the Properties;

 

(vi)          if applicable, worker’s compensation insurance with respect to all
employees of Borrower as and to the extent required by any Governmental
Authority or Legal Requirement and employer’s liability coverage of at least
$1,000,000;

 

(vii)         during any period of repair, alteration or restoration, and only
if and to the extent the property and liability policies acquired by Borrower
pursuant hereto do not contain such coverage, (A) owner’s contingent or
protective liability insurance; and (B) the insurance required pursuant to
Section 5.15(i) and (iv) written on a socalled builder’s risk completed value
form, which coverage shall (1) be on a non-reporting form, (2) cover any
improvements under construction, being renovated or otherwise being altered,
including coverage for 100% of the total hard and reoccurring soft construction
costs following a casualty, (3) include permission to occupy the applicable
Property and  (4) be in an amount equal to not less than the full insurable
value of each of the Properties against such risks (including fire and extended
coverage and collapse of the Improvements to agreed limits) as Lender may
request, all of which shall be in form and substance acceptable to Lender;

 

(viii)         [Intentionally Deleted]

 

(ix)           if required by Lender, earthquake insurance (A) with minimum
coverage equivalent to the greater of  1.0x SUL (scenario upper loss) and 1.5x
SEL (scenario expected loss), (B) having a deductible approved by Lender (but in
any event not be in excess of 5% of the total insurable value of such Property,
unless such limit is not commercially available in the insurance marketplace),
and (C) if the Property is legally nonconforming under applicable zoning
ordinances and codes, containing ordinance of law coverage in amounts reasonably
acceptable to Lender;

 

(x)            so long as the Terrorism Risk Insurance Program Reauthorization
Act of 2007 (“TRIPRA”) or a similar or subsequent statute is in effect,
terrorism insurance for Certified and Non-Certified acts (as such terms are
defined in TRIPRA or similar or subsequent statute) in an amount equal to the
full replacement cost of the Properties (plus twelve months of business
interruption coverage).  If TRIPRA or a similar or subsequent statute is not in
effect, then provided that terrorism insurance is commercially available,
Borrower shall be required to carry terrorism insurance throughout the term of
the Loan as required by the preceding sentence, but in such event Borrower shall
not be required to spend on terrorism insurance coverage more than 150% of the
amount of the insurance premium that is payable at such time in respect of the
casualty and business interruption/rental loss insurance required hereunder
(without giving effect

 

59

--------------------------------------------------------------------------------


 

to the cost of terrorism and earthquake components of such casualty and business
interruption/rental loss insurance); and

 

(xi)           such other insurance as may from time to time be reasonably
requested by Lender.

 

(b)           All policies of insurance (the “Policies”) required pursuant to
this Section 5.15 shall be issued by one or more primary insurers having a
claims-paying ability of at least “A” or “A2” by each of the Rating Agencies, or
by a syndicate of insurers through which at least 75% of the coverage (if there
are 4 or fewer members of the syndicate) or at least 60% of the coverage (if
there are 5 or more members of the syndicate) is with carriers having such
claims-paying ability ratings (provided that the first layers of coverage are
from carriers rated at least “A” or “A2” and all such carriers shall have
claims-paying ability ratings of not less than “BBB+”  or “Baa1”); provided,
however, that FM Global and Affiliated FM are hereby approved as providers of
the all-risk coverage required hereunder in amounts not exceeding the respective
amounts provided as of the date hereof, to the extent that each maintains an AM
Best and Fitch rating no lower than that in effect as of the Closing Date. 
Notwithstanding anything to the contrary herein, except in connection with FM
Global and Affiliated FM, for purposes of determining whether the insurer
ratings requirements set forth above have been satisfied, (1) any insurer that
is not rated by Fitch will be regarded as having a Fitch rating that is the
equivalent of the rating given to such insurer by any of Moody’s and S&P that
does rate such insurer (or, if both such rating agencies rate such insurer, the
lower of the two ratings), and (2) any insurer that is not rated by Moody’s will
be regarded as having a Moody’s rating of “Baa1” or better if it is rated “A-”
or better by S&P and will be regarded as having a Moody’s rating of  “A2” or
better if it is rated “A+” or better by S&P.

 

(c)           All Policies required pursuant to this Section 5.15:

 

(i)            shall be maintained throughout the term of the Loan without cost
to Lender;

 

(ii)           with respect to casualty policies, shall contain a standard
noncontributory mortgagee clause naming Lender and its successors and assigns as
first mortgagee and loss payee;

 

(iii)          with respect to liability policies, shall name Lender and its
successors and assigns as additional insureds;

 

(iv)          with respect to rental or business interruption insurance
policies, shall name Lender and its successors and/or assigns as loss payee;

 

(v)           shall contain an endorsement providing that neither Borrower nor
Lender nor any other party shall be a coinsurer under said Policies;

 

(vi)          shall contain an endorsement providing that Lender shall receive
at least 30 days’ prior written notice of any modification, reduction or
cancellation thereof;

 

60

--------------------------------------------------------------------------------


 

(vii)         shall contain an endorsement providing that no act or negligence
of Borrower or of a Tenant or other occupant shall affect the validity or
enforceability of the insurance insofar as a mortgagee is concerned;

 

(viii)        shall contain a waiver of subrogation against Lender;

 

(ix)          shall contain an endorsement providing that Lender shall not be
liable for any insurance premiums thereon or subject to any assessments
thereunder;

 

(x)           shall contain deductibles which, in addition to complying with any
other requirements expressly set forth in Section 5.15(a), are acceptable to
Lender and are no larger than is customary for similar policies covering similar
properties in the geographic market in which the applicable Property is located;

 

(xi)          may be in the form of a blanket policy, provided that Borrower
shall provide evidence satisfactory to Lender that the insurance premiums for
the Properties are separately allocated under such Policy to the Properties and
that (i) payment of such allocated amount shall maintain the effectiveness of
such Policy as to the Properties notwithstanding the failure of payment of any
other portion of premiums, and (ii) overall insurance limits will under no
circumstance limit the amount that will be paid in respect of the Properties,
and provided further that any such blanket policy shall contain an amendment
setting forth that (A) the aggregate limit under such policy shall apply
separately to each property covered thereunder, and (B) unless otherwise agreed
to by Lender, the limit of such policy shall be a “true blanket limit” and not
limited by a schedule of values for the Properties covered thereby.

 

(d)           Borrower shall pay the premiums for all Policies as the same
become due and payable.  Copies of such Policies shall be delivered to Lender
promptly upon request.  Not later than 30 days prior to the expiration date of
each Policy, Borrower shall deliver to Lender evidence, reasonably satisfactory
to Lender, of its renewal.

 

(e)           Borrower shall not procure any other insurance coverage which
would be on the same level of payment as the Policies or would adversely impact
in any way the ability of Lender or Borrower to collect any proceeds under any
of the Policies.  If at any time Lender is not in receipt of written evidence
that all Policies are in full force and effect when and as required hereunder,
Lender shall have the right to take such action as Lender deems necessary to
protect its interest in the Properties, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate (but limited to the coverages and amounts required hereunder).  All
premiums incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and, until paid, and shall bear interest at the Default Rate.

 

(f)           Notwithstanding anything to the contrary contained in this
Section 5.15, (i) Lender hereby approves the insurance program described on
Exhibit E hereto and any renewal thereof upon the same terms (subject to any
increases in such coverage required to reflect increased revenues and values),
provided the insurers maintain their current ratings as in effect

 

61

--------------------------------------------------------------------------------


 

on the Closing Date or otherwise satisfy the requirements herein, and (ii) with
respect to the Properties subject to a Net Lease, to the extent Lender has
received reasonably satisfactory evidence of the insurance maintained by a
Tenant under a Net Lease, Borrower shall be deemed to have complied with the
requirements of this Section 5.15 with respect to the Property subject to such
Net Lease).  Promptly after the date hereof, Borrower shall request and use
commercially reasonable efforts to cause the Tenant under each Net Lease to add
Lender as an additional insured or loss payee (as applicable) under such
insurance, in each case if and to the extent permitted thereunder.

 

5.16.        Casualty and Condemnation.

 

(a)           Borrower shall give prompt notice to Lender of any Casualty or
Condemnation in excess of $250,000.  Lender may (x) jointly with Borrower settle
and adjust any claims, (y) during the continuance of an Event of Default, settle
and adjust any claims without the consent or cooperation of Borrower, or
(z) allow Borrower to settle and adjust any claims; except that if no Event of
Default has occurred and is continuing, Borrower may settle and adjust any
claimnot in excess of $2,500,000 if such settlement or adjustment is carried out
in a competent and timely manner, but Lender shall be entitled to collect and
receive (as set forth below) any and all Loss Proceeds.  The reasonable expenses
incurred by Lender in the adjustment and collection of Loss Proceeds shall
become part of the Indebtedness and shall be reimbursed by Borrower to Lender
within 10 Business Days of demand therefor.

 

(b)           All Loss Proceeds shall be immediately deposited into the Loss
Proceeds Account (monthly rental loss/business interruption proceeds to be
initially deposited into the Loss Proceeds Account and subsequently deposited
into the Cash Management Account in installments as and when the lost rental
income covered by such proceeds would have been payable).  Following the
occurrence of a Casualty, Borrower, regardless of whether proceeds are
available, shall in a reasonably prompt manner proceed to restore, repair,
replace or rebuild the applicable Property to be of at least equal value and of
substantially the same character as prior to the Casualty, all in accordance
with the terms hereof applicable to Alterations (unless such Property has been
released in accordance herewith).  If, at any Property, a Condemnation or
Casualty occurs as to which, in the reasonable judgment of Lender:

 

(i)            in the case of a Casualty, the cost of restoration would not
exceed 25% of the applicable Allocated Loan Amount and the Casualty does not
render untenantable, or result in the cancellation of Leases covering, more than
25% of the gross rentable area of such Property, or result in cancellation of
Leases covering more than 25% of the base contractual rental revenue of such
Property;

 

(ii)           in the case of a Condemnation, the Condemnation does not render
untenantable, or result in the cancellation of Leases covering, more than 15% of
the gross rentable area of such Property;

 

(iii)          restoration of such Property is reasonably expected to be
completed prior to the expiration of rental interruption insurance and at least
six months prior to the Maturity Date; and

 

62

--------------------------------------------------------------------------------


 

(iv)          after such restoration, the fair market value of the restored
Property is reasonably expected to equal at least the fair market value of such
Property immediately prior to such Condemnation or Casualty (assuming the
affected portion of such Property is relet);

 

or if Lender otherwise elects to allow Borrower to restore such Property or if
restoration of such Property is required under a Major Lease or a Ground Lease,
then, provided no Event of Default shall have occurred and is continuing, the
Loss Proceeds after receipt thereof by Lender and reimbursement of any
reasonable expenses incurred by Lender in connection therewith shall be applied
to the cost of restoring, repairing, replacing or rebuilding such Property or
part thereof subject to the Casualty or Condemnation, in the manner set forth
below (and Borrower shall commence as promptly and diligently as reasonably
practicable to prosecute such restoring, repairing, replacing or rebuilding of
such Properties in a workmanlike fashion and in accordance with applicable law
to a status at least equivalent to the quality and character of such Properties
immediately prior to the Condemnation or Casualty or such other character and
with such other alterations as is reasonably consented to by Lender).  Provided
that no Event of Default shall have occurred and be then continuing,  Lender
shall disburse such Loss Proceeds to Borrower upon Lender’s being furnished with
(i) evidence reasonably satisfactory to it of the estimated cost of completion
of the restoration, (ii) funds, or assurances reasonably satisfactory to Lender
that such funds are available and sufficient in addition to any remaining Loss
Proceeds, to complete the proposed restoration, and (iii) such architect’s
certificates, waivers of lien, contractor’s sworn statements, title insurance
endorsements, bonds, plats of survey and such other evidences of cost, payment
and performance as Lender may reasonably request; and Lender may, in any event,
require that all plans and specifications for restoration reasonably estimated
by Lender to exceed $2,000,000 be submitted to and approved by Lender prior to
commencement of work (which approval shall not be unreasonably withheld).  If
Lender reasonably estimates that the cost to restore will exceed $2,000,000,
Lender may retain a local construction consultant to inspect such work and
review Borrower’s request for payments and Borrower shall, on demand by Lender,
reimburse Lender for the reasonable fees and expenses of such consultant (which
fees and expenses shall constitute Indebtedness).  No payment shall exceed 90%
of the value of the work performed from time to time until such time as 50% of
the restoration (calculated based on the anticipated aggregate cost of the work)
has been completed, and amounts retained prior to completion of 50% of the
restoration shall not be paid prior to the final completion of the restoration. 
Funds other than Loss Proceeds shall be disbursed prior to disbursement of such
Loss Proceeds, and at all times the undisbursed balance of such proceeds
remaining in the Loss Proceeds Account, together with any additional funds
irrevocably and unconditionally deposited therein or irrevocably and
unconditionally committed for that purpose, shall be at least sufficient in the
reasonable judgment of Lender to pay for the cost of completion of the
restoration free and clear of all Liens or claims for Lien.

 

 (c)          Borrower shall cooperate with Lender in obtaining for Lender the
benefits of any Loss Proceeds lawfully or equitably payable to Lender in
connection with the Properties.  Lender shall be reimbursed for any expenses
reasonably incurred in connection therewith (including reasonable attorneys’
fees and disbursements, and, if reasonably necessary to collect such proceeds,
the expense of an Appraisal on behalf of Lender) out of such Loss Proceeds or,
if insufficient for such purpose, by Borrower.

 

63

--------------------------------------------------------------------------------


 

(d)           If Borrower is not entitled to apply Loss Proceeds toward the
restoration of a Property pursuant to Section 5.16(b) and Lender elects not to
permit such Loss Proceeds to be so applied, such Loss Proceeds shall be applied
on the first Payment Date following such election to the prepayment of the Loan
(without the payment of any Prepayment Fee) and shall be accompanied by interest
through the end of the applicable Interest Accrual Period (calculated as if the
amount prepaid were outstanding for the entire Interest Accrual Period).  If the
Note has been bifurcated into multiple Note Components pursuant to
Section 1.3(c), all prepayments of the Loan made by Borrower in accordance with
this Section 5.16(d) shall be applied to the Note Components in ascending order
of interest rate (i.e., first to the Note Component with the lowest Component
Spread until its outstanding principal balance has been reduced to zero, then to
the Note Component with the second lowest Component Spread until its outstanding
principal balance has been reduced to zero, and so on) or in such other order as
Lender shall determine.   The Release Price for any Property for which Loss
Proceeds are applied to repayment of the Loan pursuant to this
Section 5.16(d) shall be reduced by the amount of such repayment.  If Loss
Proceeds are not made available to restore any Property and are applied to the
prepayment of the Loan, Borrower shall be entitled to obtain the release of the
applicable Property pursuant to Section 2.2, provided that (i) Borrower shall
not be obligated to satisfy the requirements of clauses (2) of Section 2.2(a) in
connection with such release, and (ii) the appropriate Release Price shall be
the Unaffiliated Release Price with respect thereto.

 

                                5.17.        Annual Budget.  At least 30 days
prior to the commencement of each Fiscal Year during the term of the Loan
beginning with the 2008 Fiscal Year, and at least 30 days after the commencement
of any Event of Default, Borrower shall deliver to Lender an Annual Budget for
the Properties for the ensuing Fiscal Year and, promptly after preparation
thereof, any subsequent revisions to the Annual Budget.  During the continuance
of any Event of Default, such Annual Budget and any such revisions shall be
subject to Lender’s approval (the Annual Budget, as so approved, or if no Event
of Default exists, the Annual Budget, the “Approved Annual Budget”); provided,
however, that Borrower shall not amend any Annual Budget more than once in any
60-day period.  If Borrower submits an Annual Budget for approval in good faith
and such Annual Budget is not approved within 30 days, then the prior year’s
Approved Annual Budget will remain in effect, subject to increases for
non-discretionary items such as insurance premiums and Taxes and increases in
the Consumer Price Index for the applicable calendar year over the previous
calendar year for discretionary items.

 

5.18.        General Indemnity.  (a)  Borrower shall indemnify, reimburse,
defend and hold harmless Lender and its officers, directors, employees and
agents (collectively, the “Indemnified Parties”) for, from and against any and
all Damages of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Indemnified Parties, in any way relating to or
arising out of the making or holding or enforcement of the Loan by Lender or the
administration of the Transaction to the extent resulting, directly or
indirectly, from any claim (including any Environmental Claim) made (whether or
not in connection with any legal action, suit, or proceeding) by or on behalf of
any Person; provided, however, that no Indemnified Party shall have the right to
be indemnified hereunder for its own fraud, bad faith, gross negligence or
willful misconduct.  The provisions of and undertakings and indemnification set
forth in this Section 5.18 shall survive the satisfaction and payment in full of
the Indebtedness and termination of this Agreement.

 

64

--------------------------------------------------------------------------------


 

(b)           The applicable Indemnified Party shall promptly notify Borrower in
writing of any action, judgment, suit, claim or demand with respect to which
such Indemnified Party seeks the benefit of Section 5.18(a) and provide Borrower
the opportunity to defend same, and if such Indemnified Party fails to do so it
shall lose the benefit of Section 5.18(a) if and to the extent Borrower is
prejudiced thereby.  So long as Borrower is resisting and defending in a prudent
and commercially reasonable manner any action, judgment, suit, claim or demand
that gives rise to Damages (or same is being defended by Borrower’s insurer and
insurance is adequate for the reimbursement of such Damages), the Indemnified
Parties shall not be entitled to defend or settle same and claim the benefit of
Section 5.18(a) with respect thereto without the consent of Borrower. 
Notwithstanding the foregoing, if the conditions set forth in the preceding
sentence are not being satisfied and Lender has provided Borrower with 30 days’
prior written notice, or shorter period if mandated by the requirements of
applicable law, and opportunity to correct such determination, Lender may in
good faith settle such action, suit or proceeding and claim the benefit of this
Section 5.18 with respect thereto.

 

5.19.        Nonbinding Consultation.  Lender shall have the right to consult
with and advise Borrower regarding significant business activities and business
and financial developments of Borrower, provided that any such advice or
consultation or the result thereof shall be completely nonbinding on Borrower.

 

5.20         Compliance with Encumbrances.  Each Borrower covenants and agrees
as follows:

 

(i)            Borrower shall comply with all material terms, conditions and
covenants of each material Permitted Encumbrance, including any material
reciprocal easement agreement, any declaration of covenants, conditions and
restrictions, and any condominium arrangements.

 

(ii)           Borrower shall promptly deliver to Lender a true and complete
copy of each and every notice of default received by Borrower with respect to
any obligation of such Borrower under the provisions of any such Permitted
Encumbrance, in each case if the same would reasonably be expected to have a
Material Adverse Effect.

 

(iii)          Borrower shall deliver to Lender copies of any written notices of
event of default relating to any such Permitted Encumbrance served by such
Borrower, if the same would reasonably be expected to have a Material Adverse
Effect.

 

(iv)          After the occurrence of an Event of Default, so long as the Loan
is outstanding, Borrower shall not grant or withhold any material consent,
approval or waiver under any such Permitted Encumbrance without the prior
written consent of Lender.

 

(v)           Borrower shall deliver to each other party to any such Permitted
Encumbrance notice of the identity of Lender and each assignee of Lender of
which such Borrower has been notified in writing if such notice is required in
order to protect Lender’s interest thereunder.

 

65

--------------------------------------------------------------------------------

 


 

ARTICLE VI

 

NEGATIVE COVENANTS

 

6.1.          Liens on the Properties.  No Borrower and, if applicable, no
Single-Purpose Equityholder shall permit or suffer the existence of any Lien on
any of its assets, other than Permitted Encumbrances.

 

6.2.          Ownership.  No Borrower shall own any assets other than its
Properties and related personal property and fixtures located therein or used in
connection therewith.  Notwithstanding anything to the contrary contained
herein, Borrower shall be permitted to form one or more Permitted TRS Entities,
at its sole cost and expense, provided that the nature, extent and value of
Lender’s collateral is not thereby impaired and (1) after giving effect to any
related Permitted TRS Contribution Agreement, no Change of Control shall have
occurred, (2) Lender shall have received ten days’ advance written notice of the
creation of a Permitted TRS Entity and the execution of any Permitted TRS
Contribution Agreement together with a revised organizational chart showing the
new Permitted TRS Entity, (3) Lender shall be granted a security interest in the
assets of such Permitted TRS Entities pursuant to documents in form and
substance reasonably acceptable to Lender, (4) if reasonably requested by
Lender, Borrower shall deliver to Lender an updated nonconsolidation opinion
satisfactory to Lender and such other updated legal opinions, certifications and
evidence of compliance with this Agreement as Lender shall reasonably require,
(5) the establishment of such Permitted TRS Entities shall have no adverse
effect on Lender, (6) with respect to each Permitted TRS Contribution Agreement,
to the extent not already covered by the Loan Documents, Borrower shall have
caused the rights of both parties under such agreement to be pledged to Lender
as additional collateral for the Loan in a manner reasonably satisfactory to
Lender and (7) Borrower shall pay all reasonable costs and expenses of Lender in
connection with the foregoing.

 

6.3.          Transfer.  No Borrower shall Transfer any Collateral, other than
in compliance with Article II and other than the replacement or other
disposition of obsolete or non-useful personal property and fixtures in the
ordinary course of business, and Borrower shall not hereafter file a declaration
of condominium with respect to any of the Properties.

 

6.4.          Debt.  Borrower shall not have any Debt, other than Permitted
Debt.  equityholder of Borrower, other than Sponsor and any direct or indirect
equityholder of Sponsor, shall have any debt, other than Permitted Debt.

 

6.5.          Dissolution; Merger or Consolidation.  No Borrower nor, if
applicable, any Single-Purpose Equityholder shall dissolve, terminate,
liquidate, merge with or consolidate into another Person.

 

6.6.          Change in Business.  No Borrower shall make any material change in
the scope or nature of its business objectives, purposes or operations or
undertake or participate in activities other than the continuance of its present
business.

 

66

--------------------------------------------------------------------------------


 

6.7.          Debt Cancellation.  No Borrower shall cancel or otherwise forgive
or release any material claim or Debt owed to it by any Person, except for
adequate consideration or in the ordinary course of its business.

 

6.8.          Affiliate Transactions.  No Borrower shall enter into, or be a
party to, any transaction with any Affiliate of Borrower, except on terms which
are no less favorable to such Borrower than would be obtained in a comparable
arm’s length transaction with an unrelated third party.

 

6.9.          Misapplication of Funds.  No Borrower shall (a) distribute any
Revenue or Loss Proceeds in violation of the provisions of this Agreement (and
shall promptly cause the reversal of any such distributions made in error of
which Borrower becomes aware), (b) fail to remit or cause to be remitted amounts
to the Cash Management Account as required by Section 3.1, or (c) misappropriate
any security deposit or portion thereof.

 

6.10.        Jurisdiction of Formation.  No Borrower shall change its
jurisdiction of formation without receiving Lender’s prior written consent and
promptly providing Lender such information and replacement Uniform Commercial
Code financing statements and legal opinions as Lender may reasonably request in
connection therewith.

 

6.11.        Modifications and Waivers.  Unless otherwise consented to in
writing by Lender:

 

(i)            No Borrower shall amend, modify, terminate, renew, or surrender
any rights or remedies under any Major Lease, or enter into any Major Lease,
except in compliance with Section 5.7;

 

(ii)           Except for changing its registered agent and principal place of
business (in each case, upon advance written notice to Lender), no Borrower nor,
if applicable, any Single-Purpose Equityholder shall terminate, amend or modify
its organizational documents (including, without limitation, any operating
agreement, limited partnership agreement, by-laws, certificate of formation,
certificate of limited partnership or certificate of incorporation) in a manner
which (x) could reasonably be expected to affect its qualification as a
Single-Purpose Entity or (y) could reasonably be expected to result in a
Material Adverse Effect; and

 

(iii)          No Borrower shall terminate, materially amend or materially
modify the Approved Management Agreement without the consent of Lender not to be
unreasonably withheld, conditioned or delayed.

 

6.12.        ERISA.

 

(a)           No Borrower shall maintain or contribute to, or agree to maintain
or contribute to, or permit any ERISA Affiliate of Borrower (except for Sponsor
and any ERISA Affiliate that is an equityholder in Sponor) to maintain or
contribute to or agree to maintain or contribute to, any employee benefit plan
(as defined in Section 3(3) of ERISA) subject to Title IV or Section 302 of
ERISA or Section 412 of the Code.

 

67

--------------------------------------------------------------------------------


 

(b)           No Borrower shall engage in a non-exempt prohibited transaction
under Section 406 of ERISA, Section 4975 of the Code, or substantially similar
provisions under federal, state or local laws, rules or regulations or in any
transaction that would cause any obligation or action taken or to be taken
hereunder (or the exercise by Lender of any of its rights under the Notes, this
Agreement, the Mortgages or any other Loan Document) to be a non-exempt
prohibited transaction under such provisions.

 

6.13.        Alterations and Expansions.  During the continuance of any Event of
Default, no Borrower shall perform or contract to perform any Capital
Expenditures that are not consistent with the Approved Annual Budget.  No
Borrower shall perform or contract to perform any Material Alteration without
the prior written consent of Lender, which consent (in the absence of an Event
of Default) shall not be unreasonably withheld, conditioned or delayed.  If
Lender’s consent is requested hereunder with respect to a Material Alteration,
Lender may retain a construction consultant to review such request and, if such
request is granted, Lender may retain a construction consultant to inspect the
work from time to time.  Borrower shall, within 30 days of demand by Lender,
reimburse Lender for the reasonable fees and disbursements of such consultant.

 

6.14.        Advances and Investments.  No Borrower shall lend money or make
advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, any Person, except for Permitted
Investments, or issue any additional equity interests.   No Borrower shall make
any capital contribution to any Person that is not a Borrower.

 

6.15.        Single-Purpose Entity.  No Borrower shall cease to be a
Single-Purpose Entity.

 

6.16.        Zoning and Uses.   No Borrower shall do any of the following with
respect to any of the Properties without the prior written consent of Lender
(such consent not to be unreasonably withheld, delayed or conditioned), except,
as to clause (ii) below, to the extent the same is commercially reasonable and
not reasonably expected to have a Material Adverse Effect:

 

(i)            initiate or support any limiting change in the permitted uses of
any of the Properties (or to the extent applicable, zoning reclassification of
any of the Properties) or any portion thereof, seek any material variance under
existing land use restrictions, laws, rules or regulations (or, to the extent
applicable, zoning ordinances) applicable to a Property, or use or permit the
use of a Property in a manner that would result in the use of such Property
becoming a nonconforming use (other than a legal nonconforming use) in any
material respect under applicable land-use restrictions or zoning ordinances or
that would violate the terms of any Lease, Material Agreement or Legal
Requirement in any material respect;

 

(ii)           consent to any modification, amendment or supplement to any of
the terms of, or materially default in its obligations under, any Permitted
Encumbrance, to the extent the same would result in a Material Adverse Effect;

 

68

--------------------------------------------------------------------------------


 

(iii)          impose or consent to the imposition of any restrictive covenants,
easements or encumbrances upon a Property in any manner that adversely affects
in any material respect its value, utility or transferability;

 

(iv)          execute or file any subdivision plat affecting any of the
Properties, or institute, or permit the institution of, proceedings to alter any
tax lot comprising any of the Properties;

 

(v)           amend, modify, surrender, terminate or waive any material rights
or remedies under, or enter into, or default (beyond applicable grace, cure or
notice periods) in its material obligations under, any Material Agreement in any
manner that might diminish (x) the value of the applicable Property or
Properties or (y) the rights of any Borrower or Lender thereunder;

 

(vi)          amend, modify, surrender, terminate (or allow to terminate,
including by failure to exercise an extension option) or waive any material
rights or remedies under, or enter into, or default (beyond applicable grace,
cure or notice periods) in its material obligations under, any Ground Lease in
any manner that might diminish (x) the value of the applicable Property or
Properties or (y) the rights of any Borrower or Property Owner or Lender
thereunder; or

 

(vii)         permit or consent to any of  the Properties being used by the
public or any Person in such manner as might make possible a claim of adverse
usage or possession or of any implied dedication or easement.

 

6.17.        Waste.  No Borrower shall commit or permit any Waste on any of the
Properties, nor take any actions that might invalidate any insurance carried on
any of the Properties (and Borrower shall promptly correct any such actions of
which Borrower becomes aware).

 

ARTICLE VII

 

DEFAULTS

 

7.1.          Event of Default.  The occurrence of any one or more of the
following events shall be, and shall constitute the commencement of, an “Event
of Default” hereunder:

 

(a)           Payment.

 

(i)            Borrower shall default in the payment when due of any principal
or interest owing hereunder or under the Notes (including any mandatory
prepayment required hereunder); or

 

(ii)           Borrower shall default, and such default shall continue for at
least five Business Days after written notice to Borrower that such amounts are
owing, in the payment when due of fees, expenses or other amounts owing
hereunder, under the Notes or under any of the other Loan Documents (other than
principal and interest owing hereunder or under the Note).

 

69

--------------------------------------------------------------------------------


 

(b)           Representations.  Any representation made by Borrower or Sponsor
in any of the Loan Documents, or in any report, certificate, financial statement
or other instrument, agreement or document furnished to Lender shall have been
false or misleading in any material respect (or, with respect to any
representation which itself contains a materiality qualifier, in any respect) as
of the date such representation was made, which failure, if capable of being
cured or remedied, has not been cured or remedied within 15 days after written
notice to Borrower of such failure.

 

(c)           Other Loan Documents.  Any Loan Document shall fail to be in full
force and effect or to convey the material Liens, rights, powers and privileges
purported to be created thereby; or a default shall occur under any of the other
Loan Documents or any of the Ground Leases (to the extent such default would
entitle the lessor thereunder to terminate the Ground Lease), in each case
beyond the expiration of any applicable cure period (provided that if a default
occurs under a Loan Document and no cure period is provided therein, and such
Loan Document does not characterize such default as an “Event of Default”, then
clause (k) hereof shall apply).

 

(d)           Bankruptcy, etc.

 

(i)            Any Borrower or, if applicable, any Single-Purpose Equityholder
shall commence a voluntary case concerning itself under Title 11 of the United
States Code (as amended, modified, succeeded or replaced, from time to time, the
“Bankruptcy Code”);

 

(ii)           Any Borrower or, if applicable, any Single-Purpose Equityholder
shall commence any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of creditors, dissolution, insolvency or similar law
of any jurisdiction whether now or hereafter in effect relating to such Borrower
or Single-Purpose Equityholder, or shall dissolve or otherwise cease to exist;

 

(iii)          there is commenced against any Borrower or, if applicable, any
Single-Purpose Equityholder an involuntary case under the Bankruptcy Code, or
any such other proceeding, which remains undismissed for a period of 60 days
after commencement;

 

(iv)          Any Borrower or, if applicable, any Single-Purpose Equityholder is
adjudicated insolvent or bankrupt;

 

(v)           Any Borrower or, if applicable, any Single-Purpose Equityholder
suffers appointment of any custodian or the like for it or for any substantial
portion of its property and such appointment continues unchanged or unstayed for
a period of 60 days after commencement of such appointment;

 

(vi)          Any Borrower or, if applicable, any Single-Purpose Equityholder
makes a general assignment for the benefit of creditors; or

 

(vii)         any action is taken by any  Borrower or, if applicable, any
Single-Purpose Equityholder for the purpose of effecting any of the foregoing.

 

70

--------------------------------------------------------------------------------


 

(e)           Change of Control.

 

(i)            A Change of Control shall occur; or

 

(ii)           any party shall acquire more than 49% of the direct or indirect
equity interest in Borrower or a Single-Purpose Equityholder (even if not
constituting a Change of Control), other than a direct or indirect equity
interest in Sponsor, and Borrower shall fail to deliver to Lender with respect
to such new equityholder a new non-consolidation opinion satisfactory to
(A) prior to the occurrence of any Securitization of the Loan, Lender in its
reasonable discretion, and (B) at any time following any Securitization or
series of Securitizations of the Loan, each of the Rating Agencies rating such
Securitization or Securitizations.

 

(f)            Equity Pledge; Preferred Equity.  Any direct or indirect equity
interest in or right to distributions from any Borrower shall be subject to a
Lien in favor of any Person, or any such party or any holder of a direct or
indirect interest in any such party shall issue preferred equity (or debt
granting the holder thereof rights substantially similar to those generally
associated with preferred equity); except that the following shall be permitted:

 

(i)            any pledge of direct and indirect equity interests in and rights
to distributions from Sponsor;

 

(ii)           the issuance of preferred equity interests in Sponsor;

 

(iii)          the pledges in favor of Lender created by the Loan Documents; and

 

(iv)          the pledges of direct and indirect equity interests in Borrower
securing the Mezzanine Loan.

 

 (g)          Insurance.  Borrower shall fail to maintain in full force and
effect or cause to be maintained in full force and effect all Policies required
hereunder.

 

(h)           ERISA; Negative Covenants.  A default shall occur in the due
performance or observance by any Borrower of any term, covenant or agreement
contained in Section 5.8 or in Article VI; provided that if such default is
susceptible of being cured, such default shall not constitute an Event of
Default unless and until it shall remain uncured for 10 days after Borrower
receives written notice thereof, for a default which can be cured by the payment
of money, or for 30 days after Borrower receives written notice thereof, for a
default which cannot be cured by the payment of money; or any ERISA Event with
respect to a Plan shall have occurred and the same shall have a Material Adverse
Effect.

 

(i)            Cross Default.  A Mezzanine Loan Event of Default shall have
occurred.

 

(j)            Other Covenants.  A default shall occur in the due performance or
observance by any Borrower of any term, covenant or agreement (other than those
referred to in subsections (a) through (i), inclusive, of this Section 7.1)
contained in this Agreement or in any of the other Loan Documents, except that
if such default referred to in this subsection (j) is

 

71

--------------------------------------------------------------------------------


 

susceptible of being cured, such default shall not constitute an Event of
Default unless and until it shall remain uncured for 10 days after Borrower
receives written notice thereof, for a default which can be cured by the payment
of money, or for 30 days after Borrower receives written notice thereof, for a
default which cannot be cured by the payment of money; and if a default cannot
be cured by the payment of money but is susceptible of being cured and cannot
reasonably be cured within such 30-day period, and Borrower commences to cure
such default within such 30-day period and thereafter diligently and
expeditiously proceeds to cure the same, Borrower shall have such additional
time as is reasonably necessary to effect such cure, but in no event in excess
of 120 days from the original notice.

 

7.2.          Remedies.

 

(a)           During the continuance of an Event of Default, Lender may by
written notice to Borrower, in addition to any other rights or remedies
available pursuant to this Agreement, the Notes, the Mortgages and the other
Loan Documents, at law or in equity, declare by written notice to Borrower all
or any portion of the Indebtedness to be immediately due and payable, whereupon
all or such portion of the Indebtedness shall so become due and payable, and
Lender may enforce or avail itself of any or all rights or remedies provided in
the Loan Documents against Borrower and the Properties (including all rights or
remedies available at law or in equity); provided, however, that,
notwithstanding the foregoing, if an Event of Default specified in paragraph
7.1(d) shall occur, then the Indebtedness shall immediately become due and
payable without the giving of any notice or other action by Lender.  Any actions
taken by Lender shall be cumulative and concurrent and may be pursued
independently, singly, successively, together or otherwise, at such time and in
such order as Lender may determine in its sole discretion, to the fullest extent
permitted by law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by law, equity or contract or as set forth in this
Agreement or in the other Loan Documents.

 

(b)           If Lender forecloses on any of the Properties, Lender shall apply
all net proceeds of such foreclosure to repay the Indebtedness, the Indebtedness
shall be reduced to the extent of such net proceeds and the remaining portion of
the Indebtedness shall remain outstanding and secured by the Properties and the
other Loan Documents, it being understood and agreed by Borrower that Borrower
is liable for the repayment of all the Indebtedness; provided, however, that at
the election of Lender, the Notes shall be deemed to have been accelerated only
to the extent of the net proceeds actually received by Lender with respect to
the Properties and applied in reduction of the Indebtedness.

 

(c)           During the continuance of any Event of Default (including an Event
of Default resulting from a failure to satisfy the insurance requirements
specified herein), Lender may, but without any obligation to do so and without
notice to or demand on Borrower and without releasing Borrower from any
obligation hereunder, take any action to cure such Event of Default.  Lender may
enter upon any or all of the Properties upon reasonable notice to Borrower for
such purposes or appear in, defend, or bring any action or proceeding to protect
its interest in the Properties or to foreclose the Mortgages or collect the
Indebtedness.  The costs and expenses incurred by Lender in exercising rights
under this paragraph (including reasonable attorneys’ fees), with interest at
the Default Rate for the period after notice from Lender that such costs or

 

72

--------------------------------------------------------------------------------


 

expenses were incurred to the date of payment to Lender, shall constitute a
portion of the Indebtedness, shall be secured by the Mortgages and other Loan
Documents and shall be due and payable to Lender upon demand therefor.

 

(d)           Interest shall accrue on any judgment obtained by Lender in
connection with its enforcement of the Loan at a rate of interest equal to the
Default Rate.

 

7.3.          No Waiver.  No delay or omission to exercise any remedy, right or
power accruing upon an Event of Default shall impair any such remedy, right or
power or shall be construed as a waiver thereof, but any such remedy, right or
power may be exercised from time to time and as often as may be deemed by Lender
to be expedient.  A waiver of any Default or Event of Default shall not be
construed to be a waiver of any subsequent Default or Event of Default or to
impair any remedy, right or power consequent thereon.

 

7.4.          Application of Payments after an Event of Default. Notwithstanding
anything to the contrary contained herein, during the continuance of an Event of
Default, all amounts received by Lender in respect of the Loan shall be applied
at Lender’s sole discretion either toward the components of the Indebtedness
(e.g., Lender’s expenses in enforcing the Loan, interest, principal and other
amounts payable hereunder), and the Note Components in such sequence as Lender
shall elect in its sole discretion, or toward the payment of Property expenses.

 

ARTICLE VIII

 

CONDITIONS PRECEDENT

 

8.1.          Conditions Precedent to Closing.  This Agreement shall become
effective on the date that all of the following conditions shall have been
satisfied (or waived by Lender), it being agreed that Lender’s funding of the
Loan shall constitute Lender’s agreement that such conditions have been
satisfied or waived unless the parties shall otherwise have agreed in writing:

 

(a)           Loan Documents.  Lender shall have received a duly executed copy
of each Loan Document.  Each Loan Document which is to be recorded in the public
records shall be in form suitable for recording.

 

(b)           Collateral Accounts.  Each of the Collateral Accounts shall have
been established with the Cash Management Bank and funded to the extent required
under Article III.

 

(c)           Opinions of Counsel. Lender shall have received legal opinions
reasonably satisfactory to Lender.

 

(d)           Organizational Documents.  Lender shall have received all
documents reasonably requested by Lender relating to the existence of each
Borrower, the validity of the Loan Documents and other matters relating thereto,
in form and substance satisfactory to Lender, including:

 

73

--------------------------------------------------------------------------------

 


 

(i)            Authorizing Resolutions.  A certified copy of the resolutions
approving and adopting the Loan Documents to be executed by Borrower and
authorizing the execution and delivery thereof.

 

(ii)           Organizational Documents.  Certified copies of the organizational
documents of each Borrower and, if applicable, any Single-Purpose Equityholder
(including any certificate of formation, certificate of limited partnership,
certificate of incorporation, operating agreement, limited partnership agreement
or by-laws), in each case together with all amendments thereto.

 

(iii)          Certificates of Good Standing or Existence.  Certificates of good
standing or existence for each Borrower and, if applicable, any Single-Purpose
Equityholder issued as of a recent date by its state of organization and by each
state in which one of the Properties is located.

 

(e)           Lease; Material Agreements.  Lender shall have received, with
respect to each Property (i) true and complete copies of all Material
Agreements, Leases, Ground Leases, recorded reciprocal easement agreements (and
similar documents) and (ii) all rent rolls and material contracts to the extent
available to Borrower without material cost or expense.

 

(f)            Lien Search Reports.  Lender shall have received satisfactory
reports of Uniform Commercial Code, tax lien, bankruptcy and judgment searches
conducted by a search firm acceptable to Lender with respect to the Properties
and each Borrower (including each Borrower’s immediate predecessor, if any, and
to the extent reasonably required, subsidiaries of each Borrower), such searches
to be conducted in such locations as Lender shall have requested.

 

(g)           Material Litigation.  Lender shall have received a schedule of all
material outstanding litigation that is not fully covered by insurance.

 

(h)           No Default or Event of Default.  No Default or Event of Default
shall have occurred and be continuing on such date either before or after the
execution and delivery of this Agreement.

 

(i)            No Injunction.  No Legal Requirement shall exist, and no
litigation shall be pending or threatened, which in the good faith judgment of
Lender would enjoin, prohibit or restrain, or impose or result in the imposition
of any material adverse condition upon, the making or repayment of the Loan or
the consummation of the Transaction.

 

(j)            Representations.  The representations in this Agreement and in
the other Loan Documents shall be true and correct in all respects on and as of
the Closing Date with the same effect as if made on such date.

 

(k)           Estoppel Letters.  To the extent obtained by Borrower through the
exercise of reasonably diligent efforts, Borrower shall have delivered to Lender
estoppel certificates from each Tenant under a Lease and each lessor under a
Ground Lease, in each case, which has been identified by Lender prior to the
date hereof, each of which shall specify that Lender and its

 

74

--------------------------------------------------------------------------------


 

successors and assigns may rely thereon and otherwise be  in such form and
substance as shall be satisfactory to Lender.

 

(l)            Merger Agreement.  Lender shall have received a complete copy of
the executed Merger Agreement (including all exhibits thereto) and each
amendment thereto and all other related agreements.

 

(m)          No Material Adverse Effect.  No event or series of events shall
have occurred which Lender reasonably believes has had or is reasonably likely
to have a Portfolio Material Adverse Effect.

 

(n)           Transaction Costs.  Borrower shall have paid all transaction costs
(or provided for the direct payment of such transaction costs by Lender from the
proceeds of the Loan).

 

(o)           Insurance.  Lender shall have received certificates of insurance
on ACORD Form 28, demonstrating insurance coverage in respect of the Properties
of types, in amounts, with insurers and otherwise in compliance with the terms,
provisions and conditions set forth in this Agreement.  Such certificates shall
indicate that Lender and its successors and assigns are named as additional
insured on each liability policy, and that each casualty policy and rental
interruption policy contains a loss payee and mortgagee endorsement in favor of
Lender, its successors and assigns.

 

(p)           Title.  Lender shall have received a marked, signed commitment to
issue, or a pro-forma version of, a Qualified Title Insurance Policy in respect
of each Encumbered Property, listing only usual and customary permitted
exceptions and such other exceptions reasonably approved by Lender.

 

(q)           Zoning.  Lender shall have received zoning reports with respect to
(x) each Encumbered Property, and (y) each other Property that Lender reasonably
determines necessary in order to syndicate the Loan, satisfy regulatory
requirements, resolve any material issues arising from Lender’s due diligence,
and/or pledge the Loan in connection with a repurchase or similar facility.

 

(r)            Permits; Certificate of Occupancy.  Lender shall have received a
copy of all Permits necessary for the use and operation of each Property and the
certificate(s) of occupancy, if required, for each Property, all of which shall
be in form and substance reasonably satisfactory to Lender.

 

(s)           Engineering Report, Environmental Report and Appraisals.  Lender
shall have received existing appraisals, Environmental Reports and
engineering/seismic reports for each of the Properties, and shall have received
updates thereof with respect to (x) each Encumbered Property, and (y) each other
Property that Lender reasonably determines necessary in order to syndicate the
Loan, satisfy regulatory requirements, resolve any material issues arising from
Lender’s due diligence, and/or pledge the Loan in connection with a repurchase
or

 

75

--------------------------------------------------------------------------------


 

similar facility.  Providers of such reports shall be reasonably approved by
Lender.  Each new appraisal shall conform to USPAP and FIRREA guidelines.

 

(t)            Qualified Survey.  Lender shall have received a Qualified Survey
with respect to (x) each Encumbered Property, and (y) each other Property that
Lender reasonably determines necessary in order to syndicate the Loan, satisfy
regulatory requirements, resolve any material issues arising from Lender’s due
diligence, and/or pledge the Loan in connection with a repurchase or similar
facility, which includes, without limitation, all such items as may be
reasonably required by Lender, together with a certification from a surveyor and
legal description for each Property reasonably acceptable to Lender.

 

(u)           Consents, Licenses, Approvals, etc.  Lender shall have received
copies of all consents, licenses and approvals, if any, required in connection
with the execution, delivery and performance by Borrower, and the validity and
enforceability, of the Loan Documents, and such consents, licenses and approvals
shall be in full force and effect.

 

(v)           Financial Information.  Lender shall have received (i) financial
information relating to the Sponsor, Borrower and the Properties which is
satisfactory to Lender, including current operating statements and historical
operating statements for the past three years, to the extent available to
Borrower without material cost or expense and (ii) a certified closing date
balance sheet for Borrower and Sponsor.

 

(w)          Annual Budget.  Lender shall have received the 2008 Annual Budget
with respect to the Properties.

 

(x)           Closing Statement.  Lender shall have received a reasonably
detailed closing statement indicating all sources and uses of funds.

 

(y)           Additional Matters.  Lender shall have received such other
certificates, opinions, documents and instruments relating to the Loan as may
have been reasonably requested by Lender.  All corporate and other proceedings,
all other documents (including all documents referred to in this Agreement and
not appearing as exhibits to this Agreement) and all legal matters in connection
with the Loan shall be reasonably satisfactory in form and substance to Lender.

 

ARTICLE IX

 

MISCELLANEOUS

 

9.1.          Successors.  Except as otherwise provided in this Agreement,
whenever in this Agreement any of the parties to this Agreement is referred to,
such reference shall be deemed to include the successors and permitted assigns
of such party.  All covenants, promises and agreements in this Agreement
contained, by or on behalf of Borrower, shall inure to the benefit of Lender and
its successors and assigns.

 

76

--------------------------------------------------------------------------------


 

9.2.          GOVERNING LAW.

 

(A)          THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 (B)          ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER, BORROWER OR
THE SPONSOR ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS (OTHER THAN ANY ACTION IN RESPECT OF THE CREATION, PERFECTION OR
ENFORCEMENT OF A LIEN OR SECURITY INTEREST CREATED PURSUANT TO ANY LOAN
DOCUMENTS NOT GOVERNED BY THE LAWS OF THE STATE OF NEW YORK) MAY BE INSTITUTED
IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK.  LENDER, BORROWER AND THE
SPONSOR HEREBY (i) IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY
CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM, (ii) IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH
COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND (iii) IRREVOCABLY CONSENT  TO
SERVICE OF PROCESS BY MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW, AT THE ADDRESS SPECIFIED IN SECTION 9.4.

 

9.3.          Modification, Waiver in Writing.  Neither this Agreement nor any
other Loan Document may be amended, changed, waived, discharged or terminated,
nor shall any consent or approval of Lender be granted hereunder, unless such
amendment, change, waiver, discharge, termination, consent or approval is in
writing signed by Lender.

 

9.4.          Notices.  All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing by expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of delivery or attempted delivery, addressed
as follows (or at such other address and person as shall be designated from time
to time by any party to this Agreement, as the case may be, in a written notice
to the other parties to this Agreement in the manner provided for in this
Section).  ANY NOTICE OF DEFAULT UNDER ARTICLE VII OR ANY SIMILAR PROVISION OF
ANY OF THE OTHER LOAN DOCUMENTS MUST PROVIDE, IN ORDER TO BE EFFECTIVE AS A
NOTICE THEREUNDER, THAT IT IS BEING GIVEN AS A NOTICE OF DEFAULT WHICH IF NOT
CURED WITHIN THE GRACE PERIOD CONTAINED IN THE LOAN DOCUMENTS WILL RESULT IN AN
EVENT OF DEFAULT.  A notice shall be deemed to have been given when delivered or
upon refusal to accept delivery.

 

77

--------------------------------------------------------------------------------


 

If to Lender:

 

 

 

Goldman Sachs Commercial Mortgage Capital, L.P.

 

6011 Connection Drive, Suite 550

 

Irving, Texas 75039

 

Attention:  Michael Forbes

 

 

 

with copy to:

 

 

 

Goldman Sachs Mortgage Company

 

85 Broad Street, 11th Floor

 

New York, New York 10004

 

Attention:  Daniel Ottensoser and Leo Huang

 

 

 

with copy to

 

 

 

Cleary Gottlieb Steen & Hamilton LLP

 

One Liberty Plaza

 

New York, New York 10006

 

Attention: Michael Weinberger, Esq.

 

 

 

and

 

 

 

Citicorp North America, Inc.

 

388 Greenwich Street

 

New York, New York 10013

 

Attention:    Mr. David Bouton

 

 

 

with copy to

 

 

 

Weil, Gotshal & Manges LLP

 

767 Fifth Avenue

 

New York, New York 10153

 

Attention:  Samuel M. Zylberberg, Esq. (EG)

 

 

 

If to Borrower:

 

 

 

c/o American Financial Realty Trust

 

c/o Gramercy Capital Corp.

 

420 Lexington Avenue, 19th Floor

 

New York, New York 10170

 

Attention:  Marc Holliday

 

 

 

with copies to:

 

 

 

c/o American Financial Realty Trust

 

c/o Gramercy Capital Corp.

 

 

78

--------------------------------------------------------------------------------


 

420 Lexington Avenue, 19th Floor

 

New York, New York 10170

 

Attention:  Office of the General Counsel

 

 

 

Fried, Frank, Harris, Shriver & Jacobson LLP

 

One New York Plaza

 

New York, NY 10004-1980

 

Attention:  Jonathan L. Mechanic, Esq.

 

 

9.5.          TRIAL BY JURY.  LENDER, BORROWER AND THE SPONSOR, TO THE FULLEST
EXTENT THAT THEY MAY LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY LENDER, BORROWER AND THE SPONSOR AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE.  EACH OF LENDER, BORROWER AND SPONSOR IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY LENDER, BORROWER AND THE SPONSOR, AS THE CASE MAY BE.

 

9.6.          Headings.  The Article and Section headings in this Agreement are
included in this Agreement for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

 

9.7.          Assignment and Participation.

 

(a)           Except as explicitly set forth in Sections 2.1 and 2.2, Borrower
may not sell, assign or transfer any interest in the Loan Documents or any
portion thereof (including Borrower’s rights, title, interests, remedies, powers
and duties hereunder and thereunder).

 

(b)           Lender and each assignee of all or a portion of the Loan shall
have the right from time to time in its discretion to sell one or more of the
Notes or any interest therein (an “Assignment”) and/or sell a participation
interest in one or more of the Notes (a “Participation”).  Borrower agrees
reasonably to cooperate with Lender, at Lender’s request, in order to effectuate
any such Assignment or Participation.  In the case of an Assignment, (i) each
assignee shall have, to the extent of such Assignment, the rights, benefits and
obligations of the assigning Lender as a “Lender” hereunder and under the other
Loan Documents, (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to an Assignment,
relinquish its rights and be released from its obligations under this Agreement,
and (iii) one Lender shall at all times serve as agent for all Lenders and shall
be the sole Lender to whom notices, requests and other communications shall be
addressed and the sole party authorized to grant or withhold consents hereunder
on behalf of the Lenders (subject, in each

 

79

--------------------------------------------------------------------------------


 

case, to appointment of a Servicer, pursuant to Section 9.22, to receive such
notices, requests and other communications and/or to grant or withhold consents
or waivers or give notices, as the case may be) and to be the sole Lender to
designate the account to which payments shall be made by Borrower to the Lenders
hereunder (and Borrower may fully rely thereon, notwithstanding any contrary
notice from any other Lender), and (iv) any assigning Lender that no longer
holds any portion of the Loan shall deliver any Collateral held by it as Lender
to the other Lenders or their custodian and, if reasonably requested by
Borrower, shall deliver notices (prepared by Borrower and reasonably
satisfactory to such assigning Lender) to Tenants and/or the Cash Management
Bank confirming such assignment.  Goldman Sachs Mortgage Company or, upon the
appointment of a Servicer, such Servicer, shall maintain, or cause to be
maintained, as agent for Borrower, a register on which it shall enter the name
or names of the registered owner or owners from time to time of the Notes. 
Borrower agrees that upon effectiveness of any Assignment of any Note in part,
Borrower will promptly provide to the assignor and the assignee separate
promissory notes in the amount of their respective interests (but, if
applicable, with a notation thereon that it is given in substitution for and
replacement of an original Note or any replacement thereof), and otherwise in
the form of such Note (and with such other changes as may be reasonably required
to reflect that such Note evidences only a portion of the Loan and the
provisions of clause (iii) above), upon return of the Note then being replaced.
The assigning Lender shall notify in writing each of the other Lenders of any
Assignment.  Each potential or actual assignee, participant or investor in a
Securitization, and each Rating Agency, shall be entitled to receive all
information received by Lender under this Agreement.  After the effectiveness of
any Assignment, the party conveying the Assignment shall provide notice to
Borrower and each Lender of the identity and address of the assignee and the
amount so assigned.  Notwithstanding anything in this Agreement to the contrary,
after an Assignment, the assigning Lender (in addition to the assignee) shall
continue to have the benefits of any indemnifications contained in this
Agreement which such assigning Lender had prior to such assignment with respect
to matters occurring prior to the date of such assignment.

 

(c)           If, pursuant to this Section 9.7, any interest in this Agreement
or any Note is transferred to any transferee that is not a U.S. Person, the
transferor Lender shall cause such transferee, concurrently with the
effectiveness of such transfer, (i) to furnish to the transferor Lender either
Form W-8BEN or Form W-8ECI or any other form in order to establish an exemption
from, or reduction in the rate of, U.S. withholding tax on all interest payments
hereunder, and (ii) to agree (for the benefit of Lender and Borrower) to provide
the transferor Lender a new Form W-8BEN or Form W-8ECI or any forms reasonably
requested in order to establish an exemption from, or reduction in the rate of,
U.S. withholding tax upon the expiration or obsolescence of any previously
delivered form and comparable statements in accordance with applicable U.S. laws
and regulations and amendments duly executed and completed by such transferee,
and to comply from time to time with all applicable U.S. laws and regulations
with regard to such withholding tax exemption.

 

(d)           Borrower shall bear its own costs and expenses incurred in
connection with their compliance with any request by Lender under this
Section 9.7.

 

80

--------------------------------------------------------------------------------


 

(e)           Each Lender hereunder shall be individually and severally (and not
jointly) liable for the satisfaction of its obligations hereunder and under the
other Loan Documents.

 

9.8.          Severability.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

9.9.          Preferences.  Lender shall have no obligation to marshal any
assets in favor of Borrower or any other party or against or in payment of any
or all of the obligations of Borrower pursuant to this Agreement, the Notes or
any other Loan Document.  During the continuance of an Event of Default, Lender
shall have the continuing and exclusive right to apply or reverse and reapply
any and all payments by Borrower to any portion of the obligations of Borrower
hereunder and under the Loan Documents.  To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any portion thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
portion thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

 

9.10.        Remedies of Borrower.  If a claim or adjudication is made that
Lender or its agents have unreasonably delayed acting or acted unreasonably in
any case where by law or under this Agreement, the Notes, the Mortgages or the
other Loan Documents, any of such Persons has an obligation to act promptly or
reasonably, Borrower agrees that no such Person shall be liable for any monetary
damages, and Borrower’s sole remedy shall be limited to commencing an action
seeking specific performance, injunctive relief and/or declaratory judgment,
except in any instance in which it has been finally determined by a court of
competent jurisdiction that Lender’s action, delay or inaction has constituted
gross negligence, willful misconduct or an illegal act.

 

9.11.        Offsets, Counterclaims and Defenses.  All payments made by Borrower
hereunder or under the other Loan Documents shall be made irrespective of, and
without any deduction for, any setoffs or counterclaims.  Borrower waives the
right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against it by Lender arising
out of or in any way connected with the Notes, this Agreement, the other Loan
Documents or the Indebtedness.  Any assignee of Lender’s interest in the Loan
shall take the same free and clear of all offsets, counterclaims or defenses
which are unrelated to the Loan.

 

9.12.        No Joint Venture.  Nothing in this Agreement is intended to create
a joint venture, partnership, tenancy-in-common, or joint tenancy relationship
between Borrower and Lender, nor to grant Lender any interest in any Property
other than that of mortgagee or lender.

 

81

--------------------------------------------------------------------------------

 


 

9.13.        Conflict; Construction of Documents.  In the event of any conflict
between the provisions of this Agreement and the provisions of the Notes, the
Mortgages or any of the other Loan Documents, the provisions of this Agreement
shall prevail.

 

9.14.        Brokers and Financial Advisors.  Borrower represents that neither
Borrower nor Sponsor have dealt with any financial advisors, brokers,
underwriters, placement agents, agents or finders in connection with the
transactions contemplated by this Agreement.  Borrower agrees to indemnify and
hold Lender harmless from and against any and all claims, liabilities, costs and
expenses of any kind in any way relating to or arising from a claim by any
Person that such Person acted on behalf of Borrower in connection with the
transactions contemplated in this Agreement.  The provisions of this
Section 9.14 shall survive the expiration and termination of this Agreement and
the repayment of the Indebtedness.

 

9.15.        Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

 

9.16.        Estoppel Certificates.  Borrower and Lender each agrees at any time
and from time to time, to execute, acknowledge and deliver to the other, within
five Business Days after receipt of Lender’s or Borrower’s, as the case may be,
written request therefor, a statement in writing setting forth (A) the Principal
Indebtedness, (B) the date on which installments of interest and/or principal
were last paid, (C) in the case of Borrower’s estoppel, any offsets or defenses
to the payment of the Indebtedness, (D) in the case of Borrower’s estoppel, that
the Notes, this Agreement, the Mortgages and the other Loan Documents are valid,
legal and binding obligations, (E) that the Loan Documents have not been
modified or if modified, giving particulars of such modification, (F) in the
case of Borrower’s estoppel, that  to Borrower’s knowledge, Borrower is not in
default under the Loan Documents (or specifying any such default), and in the
case of Lender’s estoppel, that Lender has not delivered a written notice of
default (or describing any such notice), and (G) such other matters as Lender or
Borrower may reasonably request.  Any prospective purchaser of any interest in a
Loan or any actual or prospective purchaser or holder of any direct or indirect
interest in the Borrowers (to the extent permitted hereunder) shall be permitted
to rely on such certificate.

 

9.17.        Payment of Expenses; Mortgage Recording Taxes.  Borrower shall
reimburse Lender upon receipt of written notice from Lender for (i) all
reasonable out-of-pocket costs and expenses incurred by Lender (or any of its
Affiliates) in connection with the origination and any post-closing
restructuring of the Loan, including legal fees and disbursements, accounting
fees, and the costs of the Appraisal, the Engineering Report, the Qualified
Title Insurance Policy, the Qualified Survey, the Environmental Report and any
other third-party diligence materials; (ii) all reasonable out-of-pocket costs
and expenses incurred by Lender (or any of its Affiliates) in connection with
(A) monitoring Borrower’s ongoing performance of and compliance with Borrower’s
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date,
including confirming compliance with environmental and insurance requirements,
in each case if and to the extent Lender has reasonable cause to suspect
noncompliance, (B) the negotiation, preparation, execution, delivery and
administration of any consents, amendments,

 

82

--------------------------------------------------------------------------------


 

waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by Borrower or by Lender,
(C) filing and recording fees and expenses and other similar expenses incurred
in creating and perfecting the Liens in favor of Lender pursuant to this
Agreement and the other Loan Documents, (D) enforcing or preserving any rights,
in response to third party claims or the prosecuting or defending of any action
or proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents or any Collateral, and
(E) obtaining any Rating Confirmation required or requested by Borrower
hereunder; and (iii) all actual out-of-pocket costs and expenses (including, if
the Loan has been securitized and an Event of Default has occurred, customary
special servicing fees resulting therefrom) incurred by Lender (or any of its
Affiliates) in connection with the enforcement of any obligations of Borrower,
or a Default by Borrower, under the Loan Documents, including any actual or
attempted foreclosure, deed-in-lieu of foreclosure, refinancing, restructuring
or workout and any insolvency or bankruptcy proceedings (including any
applicable transfer taxes).

 

9.18.        No Third-Party Beneficiaries.  This Agreement and the other Loan
Documents are solely for the benefit of Lender and Borrower, and nothing
contained in this Agreement or the other Loan Documents shall be deemed to
confer upon anyone other than Lender and Borrower any right to insist upon or to
enforce the performance or observance of any of the obligations contained herein
or therein.  All conditions to the obligations of Lender to make the Loan
hereunder are imposed solely and exclusively for the benefit of Lender, and no
other Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender will refuse to
make the Loan in the absence of strict compliance with any or all thereof, and
no other Person shall under any circumstances be deemed to be a beneficiary of
such conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.

 

9.19.        Recourse.

 

(a)           The Loan shall be fully recourse to Borrower.  No recourse shall
be had for the Loan against any other Person, including any Affiliate of
Borrower or any officer, director, partner or equityholder of Borrower or any
such Affiliate, except for (i) claims against Sponsor under the Guaranty and
(ii) claims against Borrower and Sponsor under the Environmental Indemnity.

 

(b)           Borrower shall indemnify Lender and hold Lender harmless from and
against any and all Damages to Lender (plus the legal and other expenses of
enforcing the obligations of Borrower under this Section 9.19) resulting from or
arising out of any of the following (the “Indemnified Liabilities”), which
Indemnified Liabilities shall be guaranteed by Sponsor, jointly and severally,
pursuant to the Guaranty:

 

(i)            any intentional material physical Waste with respect to any
Property committed or permitted by any Borrower, the Sponsor or any of their
respective Affiliates;

 

83

--------------------------------------------------------------------------------


 

(ii)           any fraud, willful misconduct or intentional material
misrepresentation committed by any Borrower, the Sponsor or any of their
respective Affiliates;

 

(iii)          the misappropriation by any Borrower, the Sponsor or any of their
respective Affiliates of any funds in violation of the Loan Documents (including
misappropriation of Revenues, security deposits and/or Loss Proceeds and the
violation of the last sentence of Section 5.7(d));

 

(iv)          any breach by any Borrower or the Sponsor of any material
representation or covenant regarding environmental matters contained in this
Agreement or in the Environmental Indemnity;

 

(v)           the failure of any Borrower, at any time, to comply with
Single-Purpose Entity requirements hereunder, in any material respect;

 

(vi)          any failure to pay income tax liabilities of non pass-through
entities comprising any Borrower or its Affiliates;

 

(vii)         the failure of any Borrower to fully discharge prior to the
Closing Date any liabilities, contingent or otherwise, associated with assets
that were owned by Borrower or any of its Affiliates prior to the Closing Date
(including all employee liabilities), other than the Properties and direct or
indirect equity interests therein;

 

(viii)        failure to structure and consummate the Merger in a manner that
does not give rise to a shareholder lawsuit; and

 

(ix)          any failure of the representation made in Section 9.14 to be true
and correct.

 

In addition to the foregoing, the Loan shall be fully recourse to Borrower and
Sponsor, jointly and severally, upon (i)  any Transfer of Collateral or any
Property, voluntary or collusive Lien on Collateral or any Property, or Change
of Control which is prohibited hereunder or (ii) the occurrence of any filing by
any Borrower under the Bankruptcy Code or any joining or colluding by any
Borrower or any of their respective Affiliates (including Sponsor) in the filing
of an involuntary case in respect of any Borrower under the Bankruptcy Code.

 

9.20.  Right of Set-Off.  In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
each Lender may from time to time, without presentment, demand, protest or other
notice of any kind (all of such rights being hereby expressly waived), set-off
and appropriate and apply any and all deposits (general or special) and any
other indebtedness at any time held or owing by any Lender (including branches,
agencies or Affiliates of Lender wherever located) to or for the credit or the
account of Borrower against the obligations and liabilities of Borrower to any
Lender hereunder, under the Notes, the other Loan Documents or otherwise,
irrespective of whether such Lender shall have made any demand hereunder and
although such obligations, liabilities or claims, or any of them, may be
contingent or unmatured, and any such set-off shall be deemed to have been made
immediately upon the

 

84

--------------------------------------------------------------------------------


 

occurrence of an Event of Default even though such charge is made or entered on
the books of Lender subsequent thereto.

 

9.21.  Exculpation of Lender.  Lender neither undertakes nor assumes any
responsibility or duty to Borrower or any other party to select, review,
inspect, examine, supervise, pass judgment upon or inform Borrower or any third
party of (a) the existence, quality, adequacy or suitability of Appraisals of
the Properties or other Collateral, (b) any environmental report, or (c) any
other matters or items, including engineering, soils and seismic reports which
are contemplated in the Loan Documents.  Any such selection, review, inspection,
examination and the like, and any other due diligence conducted by Lender, is
solely for the purpose of protecting Lender’s rights under the Loan Documents,
and shall not render Lender liable to Borrower or any third party for the
existence, sufficiency, accuracy, completeness or legality thereof.

 

9.22.  Servicer.  Lender may delegate any and all rights and obligations of
Lender hereunder and under the other Loan Documents to the Servicer upon notice
by Lender to Borrower, whereupon any notice or consent from the Servicer to
Borrower, and any action by Servicer on Lender’s behalf, shall have the same
force and effect as if Servicer were Lender.  Lender shall bear the cost of all
servicing fees, costs and expenses other than those to which Lender is expressly
entitled to reimbursement hereunder and under the other Loan Documents,
including without limitation, the Cooperation Agreement.

 

9.23  Prior Agreements.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONTAIN THE
ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR AGREEMENTS AMONG OR
BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY TERM SHEETS,
CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED BY THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT THAT ANY ORIGINATION FEE
SPECIFIED IN ANY TERM SHEET, COMMITMENT LETTER OR FEE LETTER SHALL BE AN
OBLIGATION OF BORROWER AND SHALL BE PAID AT CLOSING, AND ANY INDEMNIFICATIONS, 
FLEX PROVISION, EXIT FEES AND THE LIKE PROVIDED FOR THEREIN SHALL SURVIVE THE
CLOSING).

 

85

--------------------------------------------------------------------------------


 

Lender and Borrower are executing this Agreement as of the date first above
written.

 

 

LENDER:

 

 

 

GOLDMAN SACHS COMMERCIAL MORTGAGE

 

CAPITAL, L.P., a Delaware limited partnership

 

 

 

By:

/s/ John Boerner

 

 

Name:

John Boerner

 

 

Title:

Senior Vice President

 

 

 

CITICORP NORTH AMERICA, INC., a New York
corporation

 

 

 

By:

/s/ David Bouton

 

 

Name:

David Bouton

 

 

Title:

Vice President

 

 

 

SL GREEN REALTY CORP., a Maryland Corporation

 

 

 

 

 

By:

/s/ Gregory F. Hughes

 

 

Name:

Gregory F. Hughes

 

 

Title:

Chief Operating Officer

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------


 

 

 

BORROWERS:

 

 

 

The entities listed on Schedule A to this

 

signature page

 

 

 

 

 

By:

/s/ Andrew S. Levine

 

 

Name:

Andrew S. Levine

 

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

SCHEDULE A

 

Dresher Court Realty, L.P.

First States Investors 105, LLC (PA)

First States Investors 107, LLC (AR)

First States Investors 117, LLC (FL)

First States Investors 118, LLC (FL)

First States Investors 147, LLC (IA)

First States Investors 154, LLC (NJ)

First States Investors 157, LLC (NJ)

First States Investors 2017, LLC

First States Investors 2100, L.P. (NC)

First States Investors 2102, L.P. (NC)

First States Investors 2103, L.P. (NC)

First States Investors 2104, L.P. (NC)

First States Investors 2105, L.P. (NC)

First States Investors 2106, L.P. (NC)

First States Investors 2107, L.P. (NC)

First States Investors 2108, L.P. (NC)

First States Investors 2110, LLC (VA)

First States Investors 2208, LLC (DE)

First States Investors 230, L.P. (NC)

First States Investors 2550A, LLC (DE)

First States Investors 3004, Limited Partnership (FL)

First States Investors 3014, LLC (GA)

First States Investors 3022, L.P. (NC)

First States Investors 3024, L.P. (NC)

First States Investors 3028, L.P. (NC)

First States Investors 3033, L.P. (NC)

First States Investors 3034, LLC (SC)

First States Investors 3035, LLC (SC)

First States Investors 3043, LLC (SC)

First States Investors 3048, LLC (VA)

First States Investors 3061, LLC (NJ)

First States Investors 3067, LLC (VA)

First States Investors 3076, LLC (GA)

First States Investors 3077, LLC (GA)

First States Investors 3081, Limited Partnership

First States Investors 3086, LLC (PA)

First States Investors 3087, LLC (VA)

First States Investors 3089, LLC (VA)

First States Investors 3090, LLC (FL)

First States Investors 3091, LLC (GA)

First States Investors 3093, LLC (VA)

First States Investors 3098, LLC (VA)

First States Investors 3099, LLC (VA)

First States Investors 3103, LLC (GA)

First States Investors 3108, LLC (NJ)

First States Investors 3114, LLC (TN)

First States Investors 3151, LLC (FL)

 

 

--------------------------------------------------------------------------------


 

 

First States Investors 3179, Limited Partnership (DE)

 

First States Investors 3187, Limited Partnership (DE)

 

First States Investors 3195, L.P. (TX)

First States Investors 3300, LLC

First States Investors 3601, LLC (FL)

First States Investors 3632, LLC (FL)

First States Investors 3642, LLC (NJ)

First States Investors 3647, L.P. (PA)

First States Investors 40, LLC (MO)

First States Investors 4000C, LLC (DE)

First States Investors 4029, LLC (DE)

First States Investors 4043, LLC (GA)

First States Investors 4044, LLC (DE)

First States Investors 4048, LLC (DE)

First States Investors 4055, LLC (DE)

First States Investors 4062, LLC (DE)

First States Investors 4067, LLC (DE)

First States Investors 4081, LLC (DE)

First States Investors 4085, LLC (DE)

First States Investors 4100B, L.P. (DE)

First States Investors 4150, LLC (DE)

First States Investors 4413, LLC (DE)

First States Investors 4499, LLC (DE)

First States Investors 4500, LLC (DE)

First States Investors 5000B, LLC (DE)

First States Investors 77, Limited Partnership (FL)

First States Investors 922, LLC (IL)

First States Investors 923, L.P. (DE)

First States Investors 926 L.P.

First States Investors 927, LLC (DE)

First States Investors Branch One, L.P. (DE)

First States Investors GS Pool A, L.P. (DE)

First States Investors GS Pool B, L.P. (DE)

First States Investors GS Pool C, L.P.

First States Investors Realty, LLC (DE)

 

First States Partners No. 201, L.P.

First States Partners No. 203, LLC (NJ)

First States Partners No. 213, LLC (NJ)

First States Partners No. 216, L.P. (PA)

First States Partners No. 236 L.P. (PA)

First States Properties No. 12, LLC (PA)

First States Properties No. 15, LLC (PA)

First States Properties No. 19, LLC (PA)

First States Properties No. 34, LLC (PA)

First States Properties No. 35, LLC (PA)

First States Properties No. 37, LLC (PA)

First States Properties No. 41, LLC (PA)

 

 

 

--------------------------------------------------------------------------------


 

 

First States Properties No. 43, LLC (PA)

First States Properties No. 49, LLC (PA)

First States Properties No. 51, LLC (PA)

First States Properties No. 52, LLC (PA)

First States Properties No. 56, LLC (PA)

First States Properties No. 59, LLC (PA)

First States Properties No. 62, LLC (PA)

First States Properties No. 67, LLC (PA)

First States Properties No. 71, LLC (PA)

First States Properties No. 73, LLC (PA)

First States Properties No. 75, LLC (PA)

First States Properties No. 9, LLC (PA)

First States Realty Corp., LLC

 

 

 

--------------------------------------------------------------------------------